Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 1 of 131 Page ID
                                 #:13942




                  EXHIBIT A
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 2 of 131 Page ID
                                 #:13943



   1 BROWNE GEORGE ROSS LLP
     Keith J. Wesley (State Bar No. 229276)
   2  kwesley@bgrfirm.com
     Lori Sambol Brody (State Bar No. 150545)
   3  lbrody@bgrfirm.com
     Matthew L. Venezia (State Bar No. 313812)
   4   mvenezia@bgrfirm.com
     2121 Avenue of the Stars, Suite 2800
   5 Los Angeles, California 90067
     Telephone: (310) 274-7100
   6 Facsimile: (310) 275-5697
   7 Attorneys for Plaintiff and Counter-Defendant
     Ironhawk Technologies, Inc.
   8
   9 Attorneys for Defendant and
     Counterclaimant Dropbox, Inc.
  10
  11                      UNITED STATES DISTRICT COURT

  12               CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION

  13 IRONHAWK TECHNOLOGIES, INC.,                    Case No. 2:18-cv-01481-DDP-JEM
     a Delaware Corporation,
  14
                                                     PLAINTIFF IRONHAWK
                  Plaintiff and                      TECHNOLOGIES, INC.’S
  15              Counterdefendant,                  OBJECTIONS TO EXHIBITS
  16
           vs.
  17                                                 Judge: Hon. Dean D. Pregerson
     DROPBOX, INC., a Delaware                       Trial Date: October 22, 2019
  18 corporation,                                    Final Pre-Trial Conf.: October 7, 2019
  19                  Defendant and
  20                  Counterclaimant.
  21
  22
  23
  24
  25
  26
  27
  28
       1345580.1
                                                  -1-
                     PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 3 of 131 Page ID
                                 #:13944



   1               Pursuant to Local Rule 16-6.3 and Fed. R. Civ. P. 26(a)(3)(B), Plaintiff
   2 Ironhawk Technologies, Inc. (“Ironhawk”) hereby submits its objections to exhibits.
   3 Ironhawk reserves its right to make further objections at trial
   4                                    IRONHAWK’S OBJECTIONS
   5       Exh.                                                                    Date         Date
           No.                   Description of Exhibit             Objections   Identified   Admitted
   6
             1        Document entitled, Dropbox Infinite
   7                  Naming (P. Rowell Ex. 1 same as Vashee
   8                  Ex. 117, Houston Ex. 127, Lyman Ex. 108,
                      Han Ex. 87, Sheehan Ex. 40, Watt Ex. 8)
   9                  Dropbox_0000000010-0000000019
  10         2        Document entitled, Infinite M2 Naming (P.
                      Rowell Ex. 2 same as Lyman Ex. 109,
  11
                      Houston Ex. 128, Vashee Ex. 118 and Han
  12                  Ex. 88, Sheehan Ex. 41)
                      Dropbox_0000000055-0000000059
  13
             3        9/14/16 K. Watt email string to P. Rowell
  14                  cc C. Baty re Infinite Naming Follow-ups
                      (P. Rowell Ex 3, Sheehan Ex. 42)
  15
                      Dropbox_0000000034-0000000035
  16         4        9/14/16 K. Watt email string to P. Rowell
  17                  re Kevin Watt shared Infinite Name
                      Exploration - Full List of Names with you
  18                  (Rowell Ex. 4, Houston Ex. 130, Sheehan
  19                  Ex. 43, Pham Ex. 1004, Sarabia Ex. 43,
                      Watt Ex. 3)
  20                  Dropbox_0000001596-0000001598
  21         5        Document titled, Inifite Name Testing -
                      10/4 (Rowell Ex. 5, Han Ex. 97, Sheehan
  22                  Ex. 44,
  23                  Watt Ex 4)
                      Dropbox_0000000135-0000000138
  24         6        10/07/16 P. Rowell email chain to D.
  25                  Houston, T. Jackson cc: S. Vashee, J.
                      Lyman, G. Sheehan, K. Watt, G. O'Brien re
  26                  Infinite name testing learnings +
  27                  recommendation (Rowell Ex. 6, Houston
                      Ex. 131, Han Ex. 100)
  28                  Dropbox_0000000020-0000000030
       1345580.1
                                                      -2
                       PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 4 of 131 Page ID
                                 #:13945



   1       Exh.                                                                 Date         Date
           No.                Description of Exhibit             Objections   Identified   Admitted
   2
             7     Document titled, Copy Decisions Summary
   3               (Rowell Ex. 7)
   4               Dropbox_0000000038-0000000054
             8     9/29/16 Dropbox Paper email to
   5
                   arash@dropbox.com re Updates to Naming
   6               Infinite (Rowell Ex. 8, Han Ex. 93,
                   Sheehan Ex. 46, Pham Ex. 1002, Watt Ex.
   7
                   6)
   8               Dropbox_0000001501-0000001504
             9     9/30/16 K. Watt via Dropbox Paper email
   9
                   to P. Rowell re Kevin Watt shared Infinite
  10               M3, Part 2 with you (Rowell Ex. 9, Vashee
                   Ex. 120, Han Ex. 96, Lyman Ex. 111,
  11
                   Sheehan Ex. 47, Watt Ex. 7, Sarabia Ex.
  12               43)
                   Dropbox_0000001582-0000001584
  13
            10     9/27/16 J. Mar email to K. Matthews, L.
  14               Rae re Name change - Contingency Plan
  15               (Rowell Ex. 10, Han Ex. 92, Houston Ex.
                   132, Sheehan Ex. 48)
  16               Dropbox_0000000119
  17        11     1/13/17 J. Bauer (REDACTED) email to N.
                   Han cc: C. Bateman, J. Lyman, S. Stevens
  18               re Smart Sync (Rowell Ex. 11)
  19               Dropbox_0000001871-0000001872
            12     Dropbox Spreadsheet re Context &
  20               Assumptions, Search Plan, Notes from
  21               Search, Most Relevant Hits (Rowell Ex.
                   12, Lyman Ex. 115, Han Ex. 104, Vashee
  22               Ex. 124, Sheehan Ex. 51)
  23               Dropbox_0000001864
            13     6/29/15 Project IGNITE Conference Call
  24               Details and Key Discussion (Jay Ex. 13, B.
  25               Lightcap Ex. 31, Sheehan Ex. 57, Xuezhao
                   Ex. 23)
  26               IRONHAWK-D_000049512
  27        14     June 2015 Project IGNITE Executive
                   Summary (Jay Ex. 14, Houston Ex. 149,
  28               Xuezhao Ex. 24 same as B. Lightcap Ex.
       1345580.1
                                                   -3
                    PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 5 of 131 Page ID
                                 #:13946



   1       Exh.                                                                 Date         Date
           No.                Description of Exhibit             Objections   Identified   Admitted
   2
                   32)
   3               IRONHAWK-D_000045476-000045494
   4        15     6/29/15 M. Lippert email to D. Gomes cc:
                   J. Espinoza, G. Stucker re Dropbox (Jay
   5
                   Ex. 15, B. Lightcap Ex. 33, Xuezhao Ex.
   6               25)
                   IRONHAWK-D_000045475
   7
            16     Dropbox Spreadsheet (Jay Ex. 16, B.
   8               Lightcap Ex. 34, Xuezhao Ex. 26)
                   IRONHAWK-D_00001459 26 pages
   9
            17     Dropbox Spreadsheet (Jay Ex. 17, B.
  10               Lightcap Ex. 35, Xuezhao Ex. 27)
                   IRONHAWK-D_00001460 3 pages
  11
            18     Federal Subpoena to Testify at a
  12               Deposition in a Civil Action to Oliver Jay
  13               (Jay Ex. 18)
                   3 pages
  14        19     2/17/19 Declaration of Oliver Jay in         FRE 402 /
  15               Support of Third Parties' Opposition to      FRE 403 /
                   Plaintiff Ironhawk Technologies, Inc.'s Ex   FRE 802
  16               Parte Motion for an Order to Show Cause
  17               and Monetary Sanctions (Jay Ex. 19)
                   2 pages
  18        20     3/03/14 2015 Travel and Workday              FRE 402/
  19               Information                                  FRE 403 /
                   (Jay Ex. 20) 1 page                          FRE 802
  20        21     6/21/15 - 11/25/15 MileagePlus Activity      FRE 402 /
  21               (Jay Ex. 21) 1 page                          FRE 403 /
                                                                FRE 802
  22        22     6/23/15 M. Lippert email to D. Gomes cc:
  23               G. Stucker, J. Espinoza re Dropbox (B.
                   Lightcap Ex. 30, Sheehan Ex. 56, Xuezhao
  24               Ex. 22)
  25               IRONHAWK-D_000045359
            23     Intentionally left blank
  26        24     Intentionally left blank
  27        25     Intentionally left blank
            26     Intentionally left blank
  28
       1345580.1
                                                   -4
                    PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 6 of 131 Page ID
                                 #:13947



   1       Exh.                                                                 Date         Date
           No.                Description of Exhibit             Objections   Identified   Admitted
   2
            27     Intentionally left blank
   3        28     Federal Subpoena to Testify at a             FRE 402 /
   4               Deposition in a Civil Action to Lan          FRE 403
                   Xuezhao (Xuezhao Ex. 28)
   5
                   3 pages
   6        29     2/07/19 Declaration of Lan Xuezhao in
                   Support of Third Parties' Opposition to
   7
                   Plaintiff Ironhawk Technologies, Inc.'s Ex
   8               Parte Motion for an Order to Show Cause
                   and Monetary Sanctions (Xuezhao Ex. 29)
   9
                   2 pages
  10        30     Intentionally left blank
  11        31     Intentionally left blank
            32     Intentionally left blank
  12        33     Intentionally left blank
  13        34     Intentionally left blank
            35     Dropbox Spreadsheet (Lightcap Ex. 35)        FRE 602 /
  14               DROPBOX_0000001460                           FRE 802 /
                                                                FRE 901 /
  15        36     Printout of metadata entitled,
  16               "DROPBOX_0000001459" (Lightcap Ex.
                   36, Sheehan Ex. 60) 1 page
  17        37     1/25/19 Federal Subpoena to Testify at a     FRE 402 /
  18               Deposition in a Civil Action to Brad         FRE 403/
                   Lightcap                                     FRE 802
  19               (Lightcap Ex. 37) 3 pages
  20        38     2/07/19 Declaration of Brad Lightcap in
                   Support of Third Parties' Opposition to
  21
                   Plaintiff Ironhawk Technologies, Inc.'s Ex
  22               Parte Motion for an Order to Show Cause
                   and Monetary Sanctions
  23
                   (B. Lightcap Ex. 38) 2 pages
  24        39     3/13/19 Plaintiff Ironhawk Technologies,
                   Inc.'s Second Amended Notice of
  25
                   Deposition of Defendant Dropbox, Inc.
  26               (Sheehan Ex. 39) 6 pages
  27        40     Intentionally left blank
            41     Intentionally left blank
  28        42     Intentionally left blank
       1345580.1
                                                   -5
                    PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 7 of 131 Page ID
                                 #:13948



   1       Exh.                                                                 Date         Date
           No.                Description of Exhibit             Objections   Identified   Admitted
   2
            43     Intentionally left blank
   3        44     Intentionally left blank
   4        45     Document entitled, "Infinite EA Launch
                   Review" (Lyman Ex. 113, Han Ex. 106,
   5
                   Vashee Ex. 122, Sheehan Ex. 45, Sarabia
   6               Ex. 45, Watt Ex. 5)
                   Dropbox_0000000036-0000000054
   7
            46     Intentionally left blank
   8        47     Intentionally left blank
   9        48     Intentionally left blank
            49     10/06/16 N. Han email to J. Lyman cc: S.
  10               Vashee, K. Watt, B. Volkmer, W. Yoon, G.
  11               Sheehan re Legal consult - Wording
                   question - Proj Infinite (Houston Ex. 140
  12               same as Lyman Ex. 110 and Vashee Ex.
  13               119, Han Ex. 99, Sheehan Ex. 49)
                   Dropbox_0000001847-0000001855
  14        50     10/06/16 J. Lyman email to N. Han cc: S.
  15               Vashee, K. Watt, B. Volkmer, W. Yoon, G.
                   Sheehan re Legal Consult - Wording
  16               question - Proj Infinite (Sheehan Ex. 50)
  17               Dropbox_0000001856-0000001863
            51     Intentionally left blank
  18        52     1/13/17 N. Han email to J. Lyman, C.
  19               Bateman, J. Bauer re SmartSync ask
                   (Lyman Ex. 114, Vashee Ex. 123, Houston
  20               Ex. 141, Sheehan Ex. 52, Sarabia Ex. 52)
  21               Dropbox_0000001876
            53     1/13/17 N. Han email to C. Bateman cc: J.
  22               Lyman, J. Bauer re Smart Sync ask (Lyman
  23               Ex. 116, Vashee Ex. 125, Houston Ex. 142,
                   Sheehan Ex. 53)
  24               Dropbox_0000001869-0000001870
  25        54     1/17/17 N. Han email to K. Watts re New
                   Comments on Supernova FAQ (Vashee Ex.
  26
                   126, Sheehan Ex. 54)
  27               Dropbox_0000001877-0000001878
            55     10/13/16 G. Sheehan email to team-infinite
  28
       1345580.1
                                                   -6
                    PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 8 of 131 Page ID
                                 #:13949



   1       Exh.                                                                 Date         Date
           No.                Description of Exhibit             Objections   Identified   Admitted
   2
                   re FWD: Infinite name testing learnings +
   3               recommendation (Lyman Ex. 112, Vashee
   4               Ex. 121, Sheehan Ex. 55, Sarabia Ex. 55)
                   Dropbox_0000001074-0000001075
   5
            56     Intentionally left blank
   6        57     Intentionally left blank
            58     6/29/15 M. Lippert email to D. Gomes cc:
   7
                   J. Espinoza, G. Stucker re Dropbox
   8               attaching Project IGNITE - Reference
                   Materials 6.29.2015.pdf (Sheehan Ex. 58)
   9
                   IRONHAWK-D_000045475-000045494
  10        59     Spreadsheet (Sheehan Ex. 59)
  11               15 pages
            60     Intentionally left blank
  12        61     Spreadsheet
  13               (Sheehan Ex. 61) 2 pages
            62     May 2015 Project IGNITE - Leading
  14               Provider of Middleware Software,
  15               Bandwidth Optimization, and Data
                   Delivery Solutions (Sheehan Ex. 62)
  16               Dropbox_0000001791-0000001798
  17        63     11/19/18 Dropbox blog "Bringing Dropbox
                   Smart Sync to all teams, plus new team
  18               selective sync" (Sheehan Ex. 63)
  19               Dropbox_0000000105-0000000109
            64     Document entitled, "Vertical Dropbox
  20               Business Messaging Frameworks
  21               Overview"
                   (Sheehan Ex. 64)
  22               Dropbox_0000000001-0000000003
  23        65     8/19/16 Document entitled, Infinite
                   Marketing M1/M2 (Sheehan Ex. 65)
  24               Dropbox_0000000060-0000000065
  25        66     1/15/19 Google Search re SmartSync
                   (Sheehan Ex. 66)
  26
                   IRONHAWK-D_000050603-000050604
  27        67     1/15/19 Google Search re Smart Sync
                   (Sheehan Ex. 67)
  28
       1345580.1
                                                   -7
                    PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 9 of 131 Page ID
                                 #:13950



   1       Exh.                                                                 Date         Date
           No.                Description of Exhibit             Objections   Identified   Admitted
   2
                   IRONHAWK-D_000050601-000050602
   3        68     1/31/19 Google Invoice to Barbara Arnold,
   4               Dropbox, Inc. (Sheehan Ex. 68)
                   DROPBOX_000002076-0000002093
   5
            69     Plaintiff Ironhawk Technologies, Inc.'s
   6               Second Amended Notice of Deposition of
                   Defendant Dropbox, Inc. (Doyle, Ex. 69) 7
   7
                   pages
   8        70     2018 Revenue by SKU Spreadsheet (Doyle
                   Ex. 70) DROPBOX_0000002588
   9
            71     2018 Revenue by SKU Spreadsheet
  10               (Doyle Ex. 71) 2 pages
  11        72     3/11/19 ARR Definition and Policy (Doyle
                   Ex. 72)
  12               DROPBOX_0000002886-0000002893
  13        73     1/31/17 - 12/31/18 Spreadsheet (Doyle Ex.
                   73)
  14               DROPBOX_0000001789
  15        74     1/31/17 - 12/31/18 Spreadsheet (Doyle Ex.
                   74)
  16               DROPBOX_0000001790
  17        75     12/31/15 - 12/31/18 Spreadsheet re ARR -
                   US only
  18               (Doyle Ex. 75) 18 pages
  19        76     Q1 ' 2008 - Q4 '2010 Spreadsheet (Doyle
                   Ex. 76)
  20               DROPBOX_0000001818-0000001829
  21        77     2009-2017 Spreadsheet (Doyle Ex. 77)
                   DROPBOX_0000002591-0000002609
  22        78     Spreadsheet re Teams Retention Rates
  23               (Doyle Ex. 78) 8 pages
            79     Chart re SmartSync (Doyle Ex. 79)
  24
            80     Jan-17 - Jan-19 Chart re Total media spend,
  25               estimated spend on Dropbox Professional
                   and Estimated Spend on Dropbox Business
  26
                   (Doyle Ex. 80)
  27               DROPBOX_0000001802
            81     Ironhawk Smartsync Trademark Principal
  28
       1345580.1
                                                   -8
                    PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 10 of 131 Page ID
                                  #:13951



   1       Exh.                                                                 Date         Date
           No.                Description of Exhibit             Objections   Identified   Admitted
   2
                   Register dated Jan. 16, 2007
   3               (Han Ex. 81) 1 page
   4        82     Ninth Circuit Recitation re 15.18
                   Infringement-Likelihood of Confusion-
   5
                   Factors-Sleekcraft Test (Han Ex. 82) 2
   6               pages
            83     4/21/16 W. Yoon email to
   7
                   sheila@dropbox.com re New comments on
   8               Open London Project Infinite
                   Announcement Blog (Han Ex. 83)
   9
                   Dropbox_0000002894-0000002895
  10        84     4/21/16 N. Han email to C. Bateman cc: J.
                   Lyman, W. Yoon re Usage of "Infinite hard
  11
                   drive" messaging (Han Ex. 84)
  12               Dropbox_0000002897-0000002898
  13        85     3/14/19 Dropbox Blog announcing project
                   infinite "A Revolutionary new way to
  14               access all your files", by Genevieve
  15               Sheehan
                   (Han Ex. 85) 6 pages
  16        86     9/15/16 N. Han email to B. Volkmer cc W.
  17               Yoon re Escalation for "Infinite" naming
                   (Han Ex. 86)
  18               Dropbox_0000002906-0000002912
  19        87      Dropbox Spreadsheets
                   DROPBOX_0000002891.xlsx
  20        88     Intentionally left blank
  21        89     Document entitled, Infinite Naming
                   Discussion 9/13 (Houston Ex. 137, Han Ex.
  22               89)
  23               Dropbox_0000001803-0000001808
            90     9/19/16 A. Ferdowsi email to S. Vashee re
  24               [Feedback needed] Infinite naming
  25               recommendation doc (Han Ex. 90)
                   Dropbox_0000001518-0000001519
  26        91     9/27/16 S. Vashee email to T. Jackson, A.
  27               Ferdowsi, P. Rowell re FWD: Infinite
                   naming - feedback needed (Han Ex. 91)
  28
       1345580.1
                                                   -9
                    PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 11 of 131 Page ID
                                  #:13952



   1       Exh.                                                                 Date         Date
           No.                Description of Exhibit             Objections   Identified   Admitted
   2
                   Dropbox_0000001541-0000001543
   3        92     Intentionally left blank
   4        93     Intentionally left blank
            94     9/30/16 D. Houston email to A. Ferdowsi
   5
                   re Infinite naming - feedback needed
   6               (Houston Ex. 129, Han Ex. 94)
                   Dropbox_0000001493-0000001495
   7
            95     Document entitled, Naming Infinite (Han
   8               Ex. 95) Dropbox_0000001809-
   9               0000001816
            96     Intentionally left blank
  10        97     Intentionally left blank
  11        98     10/05/16 N. Han email to W. Yoon cc: B.
                   Volkmer re Legal Consult - Wording
  12               question - Proj Infinite (Han Ex. 98,
  13               Sarabia Ex. 98)
                   Dropbox_0000001882-0000001890
  14       99      Intentionally left blank
  15       100     10/07/16 P. Rowell email chain to D.
                   Houston, T. Jackson cc: S. Vashee, J.
  16               Lyman, G. Sheehan, K. Watt, G. O'Brien re
  17               Infinite name testing learnings +
                   recommendation (Houston Ex. 131, Han
  18               Ex. 100) Dropbox_0000000020-
  19               0000000034
           101     1/13/17 N. Han email to J. Lyman, C.
  20               Bateman, J. Bauer, K. Watt re SmartSync
  21               ask (Han Ex. 101)
                   Dropbox_0000001873
  22       102     1/13/17 J. Bauer email to N. Han cc: C.
  23               Bateman, J. Lyman, S. Stevens re
                   SmartSync ask (Han Ex. 102)
  24
                   UNREDACTED
  25               Dropbox_0000001871-0000001872
           103     Supernova Press FAQ (Han Ex. 103)
  26
                   Dropbox_0000001900-0000001920
  27       104     Intentionally left blank
           105     1/17/17 N. Han email to K. Watt re New
  28
       1345580.1
                                                  -10
                    PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 12 of 131 Page ID
                                  #:13953



   1       Exh.                                                                 Date         Date
           No.                Description of Exhibit             Objections   Identified   Admitted
   2
                   comments on Supernova FAQ (Han Ex.
   3               105)
   4               Dropbox_0000001877-0000001881
           106     Intentionally left blank
   5
           107     3/14/19 Businesswire.com article re
   6               "Dropbox Transforms Teamwork with
                   New Products and Business Plans
   7
                   (Han Ex. 107) 4 pages
   8       108     Intentionally left blank
   9       109     Intentionally left blank
           110     Intentionally left blank
  10       111     Intentionally left blank
  11       112     Intentionally left blank
           113     Intentionally left blank
  12       114     Intentionally left blank
  13       115     Intentionally left blank
           116     Intentionally left blank
  14       117     Intentionally left blank
  15       118     Intentionally left blank
           119     Intentionally left blank
  16
           120     Intentionally left blank
  17       121     Intentionally left blank
           122     Intentionally left blank
  18
           123     Intentionally left blank
  19       124     Intentionally left blank
  20       125     Intentionally left blank
           126     Intentionally left blank
  21       127     Intentionally left blank
  22       128     Intentionally left blank
           129     Intentionally left blank
  23       130     Intentionally left blank
  24       131     Intentionally left blank
           132     Intentionally left blank
  25
           133     9/02/16 J. Lyman email to T. Jackson A.
  26               Ferdowsi, D. Woodside cc: C. Bateman, G.
                   Sheehan, G. O'Brien, K. Watt, P. Roswell,
  27
                   S. Charlton, S. Vashee, Lin-Hua Wu re
  28               Next Steps for Infinite following today's
       1345580.1
                                                  -11
                    PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 13 of 131 Page ID
                                  #:13954



   1       Exh.                                                                 Date         Date
           No.                Description of Exhibit             Objections   Identified   Admitted
   2
                   MarComm meeting
   3               (Houston Ex. 133)
   4               Dropbox_0000000933
           134     9/13/16 A. Sawyer email to J. Lyman cc:
   5
                   G. Sheehan, J. Hong, K. Watt re Infinite
   6               localization (Houston Ex. 134)
                   Dropbox_0000001080-0000001082
   7
           135     9/26/16 P. Rowell email to S. Vashee cc: S.
   8               Charlton, C. Whitehead re Drew naming
                   email draft (Houston Ex. 135)
   9
                   Dropbox_0000001545-0000001548
  10       136     Undated memo to Drew from naming team
                   with attachments (Houston Ex. 136)
  11
                   Dropbox_0000001679-0000001681
  12       137     Intentionally left blank
  13       138     2/28/19 Kevin Jeffrey Watt Deposition
                   Transcript p. 29, 78 (Houston Ex. 138)
  14       139     3/06/19 Patrick Rowell Deposition
  15               Transcript p. 39, 96 (Houston Ex. 139)
           140     Intentionally left blank
  16       141     Intentionally left blank
  17       142     Intentionally left blank
           143     1/17/17 N. Han email to K. Watts re New
  18               Comments on Supernova FAQ (Houston
  19               Ex. 143) Dropbox_0000001877
           144     11/19/18 Dropbox press release "Dropbox
  20               transforms teamwork with new products
  21               and business plans - Dropbox" (Houston
                   Ex. 144)
  22               Dropbox_0000000110-0000000115
  23       145     2/06/17 Dropbox Paper email to
                   carolyn@dropbox.com re 1 update to
  24
                   "Supernova Board update" (Houston Ex.
  25               145)
                   Dropbox_0000001233-0000001253
  26
           146     Dropbox Spreadsheet (Houston Ex. 146)
  27               10 pages
           147     Dropbox Spreadsheet (Houston Ex. 147) 1
  28
       1345580.1
                                                  -12
                    PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 14 of 131 Page ID
                                  #:13955



   1       Exh.                                                                  Date         Date
           No.                Description of Exhibit              Objections   Identified   Admitted
   2
                   page
   3       148     2/09/17 email from Dropbox Pager to
   4               carolyn@dropbox.com re Updates to
                   "Supernova - Board update" (Houston Ex.
   5
                   148)
   6               Dropbox_0000001221-0000001232
           149     Intentionally left blank
   7
           150     Federal Subpoena to Testify at a              FRE 402 /
   8               Deposition in a Civil Action (Watt Ex. 1) 3   FRE 403 /
                   pages                                         FRE 802
   9
           151     Plaintiff Ironhawk Technologies, Inc.'s
  10               Amended Notice of Deposition of Kevin
  11               Watt
                   (Watt Ex. 2) 3 pages
  12       152     Intentionally left blank
  13       153     Intentionally left blank
           154     Intentionally left blank
  14       155     Intentionally left blank
  15       156     Intentionally left blank
           157     Intentionally left blank
  16       158     Federal Subpoena to Testify at a              FRE 402 /
  17               Deposition in a Civil Action to CACI          FRE 403 /
                   International, Inc.                           FRE 802
  18               (Testa-Indermill Ex. 1) 7 pages
  19       159     5/08/18 D. Downs email to S. Indermill re
                   MAC Opportunity (Testa-Indermill Ex. 2)
  20               CACI000108-000109
  21       160     4/27/17 S. Indermill email to D. Gomes re     FRE 402 /
                   A Concern to be addressed (Testa-             FRE 403 /
  22
                   Indermill Ex. 3)                              FRE 802
  23               CACI-000001
           161     4/27/17 D. Gomes email to S. Indermills re    FRE 402 /
  24
                   DRAFT Email to David Gomes (Testa-            FRE 403
  25               Indermill Ex. 4)
                   CACI-000002
  26
           162     2/21/19 D. Gomes email to J. Batt, S.
  27               Indermill cc: G. Rupinder re Ironhawk
  28               Follow Up

       1345580.1
                                                  -13
                    PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 15 of 131 Page ID
                                  #:13956



   1       Exh.                                                                   Date         Date
           No.                Description of Exhibit               Objections   Identified   Admitted
   2
                   (Testa Indermill Ex. 5)
   3               CACI000103-000105
   4       163     Federal Subpoena to Testify at Deposition      FRE 402 /
                   in a Civil Action to CACI International Inc.   FRE 403 /
   5
                   (Testa Ex. 1 - Salesforce matter)              FRE 802
   6               IRONHAWK-D_000052027-000052033
           164     Federal Subpoena to Produce Documents,         FRE 402 /
   7
                   Information or Objects or to Permit            FRE 403 /
   8               Inspection of Premises in a Civil Action       FRE 802
                   (Testa Ex. 2 - Salesforce matter)
   9
                   IRONHAWK-D_000052034-000052040
  10       165     Ironhawk Technologies, Inc. v.
                   Salesforce.com, Inc. USDC, Central
  11
                   District, Western Division Complaint for
  12               (1) Violation of the Lanham Act; and (2)
  13               California Unfair Competition, Case No.
                   2:17-cv-8277 (Peyton Ex. 2 & Testa Ex. 3 -
  14               Salesforce matter)
  15               IRONHAWK-D_000052041-000052051
           166     Ironhawk - CACI Federal Group VAR
  16               Agreement (Testa Ex. 4 - Salesforce
  17               matter)
                   CACI-000352-000373/IRONHAWK-
  18               D_000052052-000052073
  19       167     CACI Teaming Agreement (Testa Ex. 5 -
                   Salesforce matter)
  20               CACI-000227-000234/IRONHAWK-
  21               D_000052074-000052081
           168     1/19/17 S. Indermill email to D. Gomes re
  22               Ironhawk Data Compression (Testa Ex. 6 -
  23               Salesforce matter)
                   CACI-000597-000598/IRONHAWK-
  24               D_000052082-000052083
  25       169     2/10/17 D. Gomes email to S. Indermill cc:
                   R. Gill re FW: Non-Disclosure
  26               (Testa Ex. 7 - Salesforce matter)
  27               CACI-000226/IRONHAWK-
                   D_000052084
  28       170     2/14/17 S. Indermill email to D. Gomes re
       1345580.1
                                                  -14
                    PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 16 of 131 Page ID
                                  #:13957



   1       Exh.                                                                  Date         Date
           No.                Description of Exhibit              Objections   Identified   Admitted
   2
                   AFCEA-W (Testa Ex. 8 - Salesforce
   3               matter)
   4               CACI-000518/IRONHAWK-
                   D_000052085
   5
           171     3/07/17 S. Indermill email to D. Gomes cc:
   6               T. Crawford re AFCEA-West
                   (Testa Ex. 9 - Salesforce matter)
   7
                   CACI-000223/IRONHAWK-
   8               D_000052086
           172     2/22/17 D. Gomes email to CDR Katy
   9
                   Boehme cc: S. Indermill re Ironhawk
  10               Follow Up from AFCEA West (Testa Ex.
                   10 - Salesforce matter)
  11
                   CACI-000394-000396/IRONHAWK-
  12               D_000052087-000052089
  13       173     3/19/17 D. Gomes email to P. Andre, D.
                   Mirabal, W. Stash, R. Gill, S. Indermill re
  14               Ironhawk Demo Software (Testa Ex. 11 -
  15               Salesforce matter)
                   CACI-000392-000393/IRONHAWK-
  16               D_000052090-000052091
  17       174     4/19/17 D. Gomes email to S. Indermill re
                   RFI response (Testa Ex. 12 - Salesforce
  18               matter)
  19               CACI-000603/IRONHAWK-
                   D_000052092
  20       175     4/25/17 S. Indermill email to D. Gomes re
  21               DCGSA (Testa Ex. 13 - Salesforce matter)
                   CACI-000592/IRONHAWK-
  22               D_000052093
  23       176     4/27/17 S. Indermill email to D. Gomes re     FRE 402 /
                   A Concern to be addressed                     FRE 403 /
  24               (Testa-Indermill Ex. 3 and Testa Ex. 14-      FRE 802
  25               Salesforce matter) CACI-
                   000517/IRONHAWK-D_000052094
  26       177     5/04/17 D.Gomes email to S. Indermill to
  27               FWD: re: Sending Ubuntu Containers via
                   SmartSync (Testa Ex. 15 - Salesforce
  28               matter) CACI-000387/IRONHAWK-
       1345580.1
                                                  -15
                    PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 17 of 131 Page ID
                                  #:13958



   1       Exh.                                                                  Date         Date
           No.                Description of Exhibit              Objections   Identified   Admitted
   2
                   D_000052095
   3       178     9/18/17 D. Gomes email to P. Andre cc R.
   4               Gill re TA and SSJ (Testa Ex. 16 -
                   Salesforce matter)
   5
                   CACI-000102-000105/IRONHAWK-
   6               D_000052096-000052099
           179     11/09/17 D. Gomes email to S. Indermill re
   7
                   Data Replication Report
   8               (Testa Ex. 17 - Salesforce matter)
                   CACI-000001-000029/IRONHAWK-
   9
                   D_000052100-000052116
  10       180     11/13/17 S. Indermill email to D. Gomes re
                   Edits for POC's (Testa Ex. 18 - Salesforce
  11
                   matter)
  12               CACI-000383-000384/IRONHAWK-
  13               D_000052117-000052118
           181     11/28/17 S. Indermill email to D. Gomes re
  14               Susan Any Ideas? (Testa Ex. 19 -
  15               Salesforce matter)
                   CACI-000377-000378/IRONHAWK-
  16               D_000052119-000052120
  17       182     182 to 199 intentionally left blank
           200     Federal Subpoena to Produce Documents,        FRE 402 /
  18               Information, or Objects or to Permit          FRE403 /
  19               Inspection of Premises in a Civil Action to   FRE 802
                   Bradley Hirou
  20               (B. Hirou Ex. 200) 6 pages
  21       201     3/18/19 Applied Control Concepts -Home        FRE 402 /
                   Page, About Us, Products, Services and        FRE 403 /
  22               Solutions, Website Screenshots (B. Hirou      FRE 802
  23               Ex. 201) 9 pages
           202     3/18/19 Printout of Bradley Hirou LinkedIn    FRE 402 /
  24               profile (B. Hirou Ex. 202) 3 pages            FRE 403 /
  25                                                             FRE 802
           203     Ironhawk Stock Ownership Recap Post           FRE 402 /
  26               Split at 6/30/2012 (B. Hirou Ex. 203)         FRE 403 /
  27               IRONHAWK-D_000016461                          FRE 802
  28
       1345580.1
                                                  -16
                    PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 18 of 131 Page ID
                                  #:13959



   1       Exh.                                                                 Date         Date
           No.                Description of Exhibit             Objections   Identified   Admitted
   2
           204     6/26/15 Calendar Invite re Ironhawk
   3               Internal Dropbox Pre Meeting (B. Hirou
   4               Ex. 204)
                   IRONHAWK-D_000045373
   5
           205     6/24/15 J. Espinoza email to D. Gomes, M.
   6               Lippert cc: G. Stucker, R. Gill, B. Hirou re
                   Dropbox, Attaching Project IGNITE
   7
                   Dropbox 6.29.15 Draft.pdf, Project
   8               IGNITE Reference Materials
                   3.29.2015.pptx (B. Hirou Ex. 205)
   9
                   IRONHAWK-D_000026172-000026194
  10       206     6/29/15 Calendar Invite re Dropbox Post
                   Mortem (B. Hirou Ex. 206)
  11
                   IRONHAWK-D_000045502
  12       207     Ironhawk Technologies, Inc. Commercial
  13               Price List (B. Hirou Ex. 207, Gomes Ex.
                   239)
  14               IRONHAWK-D_000050568-000050671
  15       208     2/20/12 D. Gomes email to B. Hirou re
                   Format Reminder (B. Hirou Ex. 208)
  16               IRONHAWK-D_000013586
  17       209     5/02/13 D. Gomes email to B. Hirou re
                   Updated Hirou Action Items (B. Hirou Ex.
  18               209)
  19               IRONHAWK-D_000016712
           210     7/17/14 C. Davis email to D. Stanley cc: D.
  20               Gomes, B. Hirou, R. Nussear, S. Lowe re
  21               SmarthSync Trademark Information for
                   Submission
  22               (B. Hirou Ex. 210, Gomes Ex. 291)
  23               IRONHAWK-D_000050943-000050944
           211     211 to 229 intentionally left blank
  24       230     3/13/19 Dropbox, Inc.'s Amended Rule         FRE 402 /
  25               30(b)(6) Notice of Deposition of Ironhawk FRE 403
                   Technologies, Inc. (Gomes Ex. 230)
  26       231     3/18/19 printout of Ironhawk.com About
  27               Us pages (Gomes Ex. 231)
                   Dropbox_0000002956-0000002961
  28
       1345580.1
                                                  -17
                    PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 19 of 131 Page ID
                                  #:13960



   1       Exh.                                                                 Date         Date
           No.                Description of Exhibit             Objections   Identified   Admitted
   2
           232     3/19/18 Estimate Your Own Data Savings -
   3               Ironhawk Technologies, Inc.
   4               (Gomes Ex. 232, Gill Ex. 232)
                   Dropbox_0000002962
   5
           233     3/19/19 printout from http://ironhawk.com/
   6               (Gomes Ex. 233, Gill Ex. 233)
                   Dropbox_0000002963
   7
           234     3/18/19 printout from
   8               http://ironhawk.com/smartsync-enterprise-
                   software/ (Gomes Ex. 234)
   9
                   Dropbox_0000002993-0000002996
  10       235     3/18/19 printout re SmartSync DCS Secure
                   Data Replication Software for Challenged
  11
                   Networks - Ironhawk (Gomes Ex. 235)
  12               Dropbox_0000002985-0000002992
  13       236     3/19/19 printout re http://ironhawk.com/
                   Designed for Challenged Networks (Gomes
  14               Ex. 236)
  15               Dropbox_0000002964
           237     3/19/19 printout from http://ironhawk.com/
  16               Secure Data Replication Software
  17               (Gomes Ex. 237, Gill Ex. 237)
                   Dropbox_0000002965
  18       238     Spreadsheet re SmartSync DCS Platform
  19               Server, Platform Station and Platform
                   Client License (Per User)(Gomes Ex. 238)
  20               IRONHAWK-D_000050564
  21       239     Intentionally left blank
           240     8/11/17 Product Pricing Report (GS-35F-
  22               0150T)
  23               (Gomes Ex. 240)
                   IRONHAWK-D_000050397-000050404
  24       241     9/26/11 J. Anders email to R. Gill cc: D.
  25               Gomes, M. Pierrat, E. Thomas re FWD:
                   Naming concepts (Gomes Ex. 241)
  26               IRONHAWK-D_000049490-000049493
  27       242     3/17/17 D. Gomes email to R. Gill re
                   Catalog Ready to Edit, Attaching Ironhawk
  28
       1345580.1
                                                  -18
                    PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 20 of 131 Page ID
                                  #:13961



   1       Exh.                                                                 Date         Date
           No.                Description of Exhibit             Objections   Identified   Admitted
   2
                   2017 Price Catalog (Gomes Ex. 242)
   3               IRONHAWK-D_000034865-000034892
   4       243     5/09/17 D. Gomes email to R. Gill re Use
                   THIS document for your edits, Attaching
   5
                   Product Catalog Mobile Additions v.2,
   6               Ironhawk 2017 Price Catalog (Gomes Ex.
                   243)
   7
                   IRONHAWK-D_000035692-000035727
   8       244     4/27/17 D. Gomes email to R. Gill re
                   Which pricing sheet?, Attaching 2017
   9
                   Ironhawk Price List Changes-03-24.xlsx
  10               (Gomes Ex. 244)
                   IRONHAWK-D_000035125-00035126 +
  11
                   36 pages
  12       245     3/15/16 R. Gill email to D. Gomes re
  13               SmartSync Analysis (Gomes Ex. 245)
                   IRONHAWK-D_000031174-1-
  14               000031174-2
  15               IRONHAWK-D_000031174-000031175
           246     Ironhawk Technologies, Inc. RFI Response
  16               - DCGS-N Inc. 2 (Gomes Ex. 246)
  17               IRONHAWK-D_000032109-000032130
           247     11/05/16 Ironhawk Awarded Contract to
  18               Become Premium Supplier to International
  19               Business Machines (IBM) to Enhance the
                   IBM MAAS360 Enterprise Mo… (Gomes
  20               Ex. 247)
  21                DROPBOX_0000002966-0000002967
           248     9/23/16 Ironhawk Awarded U.S. Army
  22               Aviation and Missile Command
  23               (AMCOM) Express Contract (Gomes Ex.
                   248)
  24               DROPBOX_0000002968-0000002969
  25       249     11/04/16 Ironhawk Completes Testing of
                   its Smartsync Software for the United
  26               States Navy Trident Warrior 2016 (TW16)
  27               Naval Exercises (Gomes Ex. 249)
                   DROPBOX_0000002970-000002972
  28       250     9/12/17 Ironhawk Technologies and CACI
       1345580.1
                                                  -19
                    PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 21 of 131 Page ID
                                  #:13962



   1       Exh.                                                                 Date         Date
           No.                Description of Exhibit             Objections   Identified   Admitted
   2
                   International, Inc. have Completed a
   3               Value-Added Reseller Agreement (VAR)
   4               for the Use of Ironhawk's SmarkSync
                   Software
   5               (Gomes Ex. 250)
   6               DROPBOX_0000002973-0000002974
           251     9/12/17 Ironhawk Technologies Awarded
   7
                   Contract with United States Navy Littoral
   8               Combat Ships at Naval Surface Warfare
                   Center, Port Hueneme California (Gomes
   9
                   Ex. 251)
  10               DROPBOX_0000002975-0000002977
           252     9/22/15 Ironhawk Technologies Awarded
  11
                   Contract with United States Navy (Gomes
  12               Ex. 252)
                   DROPBOX_0000002978-0000002979
  13
           253     9/29/14 Ironhawk Wins AMCOM Express
  14               Contract (Gomes Ex. 253)
  15               DROPBOX_0000002980
           254     9/30/16 Navy Awards Ironhawk Contract
  16               for Littoral Combat Ships (Gomes Ex. 254)
  17               DROPBOX_0000002981-0000002982
           255     SmartSync HTTP InLine Delta
  18               Compression Ironhawk Technologies, Inc.
  19               (Gomes Ex. 255)
                   DROPBOX_0000002997-0000003000
  20       256     SmartSync Product Catalog-SmartSync
  21               DCS Bandwidth Efficient Reliable Secure
                   Da…
  22               (Gomes Ex. 256)
  23               DROPBOX_0000003001-0000003008
           257     SmartSync Product Calalog - Ironhawk
  24               Technologies, Inc. (Gomes Ex. 257)
  25               DROPBOX_0000003009-0000003012
           258     July 2015 DRAFT Oppenheimer - Project
  26               Ignite - Reference Materials - Strategic
  27               Rationale
                   (Gomes Ex. 258)
  28               IRONHAWK-D_000049572-000049574
       1345580.1
                                                  -20
                    PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 22 of 131 Page ID
                                  #:13963



   1       Exh.                                                                 Date         Date
           No.                Description of Exhibit             Objections   Identified   Admitted
   2
           259     SmartSync video (Gomes Ex. 259)
   3               DROPBOX_0000002984)
   4
           260     Ironhawk Technologies, Inc., A09-081
   5
                   (Army), Proposal Number A092-091-0315
   6               Phase I Proposal (Gomes Ex. 260)
                   IRONHAWK-D_000011660-000011676
   7
           261     6/28/12 Ironhawk SmartSync
   8               Differentiation Assessment (Gill Ex. 370,
                   Gomes Ex. 261)
   9
                   IRONHAWK-D_000020673-000020677
  10               same as IRONHAWK-D_000019789-
                   000019793
  11
           262     Mobile SDK Development Guide (Gomes
  12               Ex. 262)
  13               DROPBOX_0000003021-0000003023
           263     11/29/15 D. Gomes email to
  14               dpeyton@consutingdpc.com cc: R. Gill re
  15               DRAFT Competitive Analysis, Attaching
                   Data Distribution Frameworks-Comparison
  16               of Solutions
  17               (Gomes Ex. 263)
                   IRONHAWK-D_000029843-000029868
  18       264     SmartSync Licensing Options for U.S.
  19               Navy Littoral Combat Ships (Gomes Ex.
                   264)
  20               IRONHAWK-D_000031179-000031181
  21       265     E-mail 1/12/09 from J. Gustafson to S.    FRE 402 /
                   Spirrison (Gomes Ex. 265) IRONHAWK- FRE 403 /
  22               D_000048166
                                                             FRE 602 /
  23                                                         FRE 802
           266     E-mail 1/13/09 from S. Mason to D.        FRE 402 /
  24               Gomes (Gomes Ex. 266) IRONHAWK-           FRE 403 /
                   D_000010579-000010581
  25                                                         FRE 602 /
                                                             FRE 802
  26       267     SmartSync Pro - File Synchronization,     FRE 402 /
                   Data Backup, etc. (Gomes Ex. 267)         FRE 403 /
  27               DROPBOX_0000000296-0000000297
                                                             FRE 602 /
  28                                                         FRE 802 /
       1345580.1
                                                  -21
                    PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 23 of 131 Page ID
                                  #:13964



   1       Exh.                                                                 Date         Date
           No.                Description of Exhibit             Objections   Identified   Admitted
   2
                                                                FRE 901
   3
   4       268     CaseWare International Inc.'s Working      FRE 402 /
   5               Papers about the SmartSync Server (Gomes FRE 403 /
                   Ex. 268) DROPBOX_0000002923-
                   0000002924                                 FRE 602 /
   6                                                          FRE 802 /
   7                                                          FRE 901
           269     CaseWare SmartSync - Introduction          FRE 402 /
   8               (Gomes Ex. 269)                            FRE 403 /
                   DROPBOX_0000002925-0000002926
   9                                                          FRE 602 /
                                                              FRE 802 /
  10
                                                              FRE 901
  11       270     HTC One M9 User Guide (Gomes Ex. 270) FRE 402 /
                   DROPBOX_0000002955                         FRE 403 /
  12
                                                              FRE 602 /
  13                                                          FRE 802 /
  14                                                          FRE 901
           271     Smart Sync, Easy Data Sync and Backup      FRE 402 /
  15               Between Your Computers (Gomes Ex. 271) FRE 403 /
                   DROPBOX_0000003014-0000003020
  16                                                          FRE 602 /
                                                              FRE 802 /
  17                                                          FRE 901
  18       272     SmartSync is one of the                    FRE 402 /
                   functions of the Scora software (Gomes Ex. FRE 403 /
  19               272) DROPBOX_0000003024-
                   0000003029                                 FRE 602 /
  20                                                          FRE 802 /
                                                              FRE 901
  21       273     SmartSYNC (Gomes Ex. 273)                  FRE 402 /
                   DROPBOX_0000003033-0000003038              FRE 403 /
  22
                                                              FRE 602 /
  23                                                          FRE 802 /
  24                                                          FRE 901
           274     Smart Sync, Sync up, and Sync down         FRE 402 /
  25               (Gomes Ex. 274)                            FRE 403 /
                   DROPBOX_0000003039-0000003040
  26                                                          FRE 602 /
                                                              FRE 802 /
  27                                                          FRE 901
  28       275     Article: What is smart syncing? (Gomes     FRE 402 /
                   Ex. 275) DROPBOX_0000002953-
       1345580.1
                                                  -22
                    PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 24 of 131 Page ID
                                  #:13965



   1       Exh.                                                                 Date         Date
           No.                Description of Exhibit             Objections   Identified   Admitted
   2
                   0000002954                                   FRE 403 /
   3                                                            FRE 602 /
   4                                                            FRE 802 /
                                                                FRE 901
   5
           276     1/28/19 L. Brody letter to D. Ruck, Jr. at
   6               Design Data Systems, Inc. re Infringement
                   of United States Registered Trademark No.
   7
                   3,198,093 SMARTSYNC (Gomes Ex. 276)
   8               IRONHAWK-D_000047277-000047278
           277     3/06/19 Osman.Lisa@dorsey.com email t
   9
                   L. Brody cc: holt.jake@dorsey.com,
  10               valenzuela.ivone@dorsey.com re Design
                   Data Systems, Inc./Ironhawk Trademark,
  11
                   Inc. - SMARTSYNC DW Ref: M280913
  12               response (Gomes Ex. 277)
                   IRONHAWK-D_000050618-000050620
  13
           278     11/07/17 P. Chennakesavan letter to
  14               2BrightSparks Pte Ltd re Infringement of
  15               SMARTSYNC Trademark (Gomes Ex.
                   278)
  16               IRONHAWK-D_000046522-000046523
  17       279     11/08/17 P. Chennakesavan letter to Hill-
                   Rom Services, Inc. re Infringement of
  18               SMARTSYNC Trademark (Gomes Ex.
  19               279)
                   IRONHAWK-D_000046524-000046525
  20       280     2017-11-07 P. Chennakesavan letter to
  21               HTC America, Inc. re Infringement of
                   SMARTSYNC Trademark (Gomes Ex.
  22               280)
  23               IRONHAWK-D_000046526-000046527
           281     Smart Sync on the Mac App Store            FRE 402 /
  24               screenshots (Gomes Ex. 281)                FRE 403 /
  25               IRONHAWK-D_000047271-000047272             FRE 602 /
                                                              FRE 802 /
  26                                                          FRE 901
  27       282     1/28/19 L. Brody letter to Asus Computer
                   International, Inc. re Infringement of
  28               United State Registered Trademark No.
       1345580.1
                                                  -23
                    PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 25 of 131 Page ID
                                  #:13966



   1       Exh.                                                                 Date         Date
           No.                Description of Exhibit             Objections   Identified   Admitted
   2
                   3,198,093 SMARTSYNC (Gomes Ex. 282)
   3               IRONHAWK-D_000047273-000047274
   4       283     1/28/19 L. Brody letter to Codelathe
                   Technologies Inc. and 1/28/19 L. Brody
   5
                   letter to Patrick Harr of Panzura, Inc. re
   6               Infringement of United State Registered
                   Trademark No. 3,198,093 SMARTSYNC
   7
                   (Gomes Ex. 283)
   8               IRONHAWK-D_000047275-000047276,
                   IRONHAWK-D_000047279-000047280
   9
           284     2/15/19 Antonio Liu email to Lori Brody
  10               cc: Louise Tsai re Infringement of United
                   Stated Registered Trademark No. 3198093
  11
                   SMART SYNC, ASUS Response (Gomes
  12               Ex. 284)
                   IRONHAWK-D_000047981-000047983
  13
           285     3/06/19 T. Kawashima email to Antonio
  14               Liu cc: K. Wesley, L. Brody, M. Venezia
  15               re Infringement of Trademark -
                   SMARTSYNC, Attaching LSB Ltr to A.
  16               Liu, ASUStek.pdf (Gomes Ex. 285)
  17               IRONHAWK-D_000050616-000050617
           286     2/11/19 K. Brooks letter to L. Brody re US
  18               Registered Trademark No. 3,198,093
  19               SMARTSYNC Panzura Response (Gomes
                   Ex. 286)
  20               IRONHAWK-D_000047975
  21       287     2/12/19 A. Kanagaraj of Codelathe email to
                   L. Brody re Smartsync reference removed
  22               (Gomes Ex. 287)
  23               IRONHAWK-D_000047984-000047986
           288     SMARTSync Data Integration Platform        FRE 402 /
  24               (Gomes Ex. 288)                            FRE 403 /
  25               DROPBOX_0000000922-0000000924              FRE 602 /
                                                              FRE 802 /
  26                                                          FRE 901
  27       289     7/16/14 D. Stanley email to
                   bhirou@ironhawk.com,
  28               dgomes@ironhawk.com re FW DADMS
       1345580.1
                                                  -24
                    PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 26 of 131 Page ID
                                  #:13967



   1       Exh.                                                                 Date         Date
           No.                Description of Exhibit             Objections   Identified   Admitted
   2
                   entry for Smartsync (Gomes Ex. 289)
   3               IRONHAWK-D_000047784-000047785
   4       290     7/16/14 D. Gomes email to R. Nussear G
                   CIV NSWC PHD, L24 cc: B. Hirou, D.
   5
                   Stanley re SmartSync Trademark
   6               Registration & 7/17/14 D. Stanley email to
                   C. Davis CIV PHD NSWC, 210, S. Lowe
   7
                   cc: D. Gomes, B. Hirou, R. Nussear re
   8               SmartSync Trademark Information for
                   Submission (Gomes Ex. 290)
   9
                   IRONHAWK-D_000050939 and
  10               IRONHAWK-D_000050942
           291     Intentionally left blank
  11
  12       292     7/17/14 D. Gomes email to D. Stanley cc
  13               B. Hirou re SmartSync Trademark
                   Information for Submission, Attaching
  14               SmartSync-Tech-Overview (Gomes Ex.
  15               292)
                   IRONHAWK-D_000050945-000050956
  16       293     9/05/14 B. Hirou email to D. Stanley cc: D.
  17               Gomez, T. Beckert re NAVSEA Questions
                   regarding SmartSync (Gomes Ex. 293, Gill
  18               Ex. 293)
  19               IRONHAWK-D_000048176-000048178
           294     6/29/15 M. Lippert email to D. Gomes cc:
  20               J. Espinoza, G. Stucker re dropbox,
  21               Attaching Project IGNITE - Reference
                   Materials 6.29.2015.pdf (Gomes Ex. 294)
  22               IRONHAWK-D_000049579-000049598
  23       295     4/20/17 D. Gomes email to
                   rgill@ironhawk.com re Dropbox Smart
  24               Sync Makes It Easy to Access Files -
  25               Google Drive (Gomes Ex. 295)
                   IRONHAWK-D_000046231
  26       296     4/20/17 D. Gomes email to
  27               rgill@ironhawk.com re Dropbox launches
                   Smart Sync (formerly Project infinite) for
  28               business users / VentureBeat/ Apps / by
       1345580.1
                                                  -25
                    PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 27 of 131 Page ID
                                  #:13968



   1       Exh.                                                                 Date         Date
           No.                Description of Exhibit             Objections   Identified   Admitted
   2
                   Jordan Novet (Gomes Ex. 296)
   3               IRONHAWK-D_000046232
   4       297     E-mail 4/26/17 from D. Gomes to M. Foye;     FRE 402 /
                   D. Stanley and others (Gomes Ex. 297,        FRE 403 /
   5               Stanley Ex. 27) IRONHAWK-
                   D_000035045-000035047                        FRE 802
   6       298     E-mail 4/4/17 from D. Gomes (Gomes Ex.       FRE 402 /
                   298) IRONHAWK-D_000046216                    FRE 403 /
   7
                                                                FRE 802
   8       299     E-mail 4/5/17 from D. Gomes to R.            FRE 402 /
                   Anderson (Gomes Ex. 299) IRONHAWK-           FRE 403 /
   9               D_000046218-000046220
                                                                FRE 802
  10       300     Ironhawk Technologies Inc. Profit and
  11               Loss January 2017 (Gomes Ex. 300)
                   IRONHAWK-D_000049033-000049034
  12       301     Ironhawk Technologies Inc. Profit and
  13               Loss February 2017 (Gomes Ex. 301)
                   IRONHAWK-D_000049035
  14       302     Ironhawk Technologies Inc. Profit and
  15               Loss March 2017 (Gomes Ex. 302)
                   IRONHAWK-D_000049036
  16       303     Ironhawk Technologies Inc. Profit and
  17               Loss April 2017 (Gomes Ex. 303)
                   IRONHAWK-D_000049037
  18       304     Ironhawk Technologies Inc. Profit and
  19               Loss May 2017 (Gomes Ex. 304)
                   IRONHAWK-D_000049038
  20       305     Ironhawk Technologies Inc. Profit and
  21               Loss June 2017 (Gomes Ex. 305)
                   IRONHAWK-D_000049039
  22       306     Ironhawk Technologies Inc. Profit and
  23               Loss July 2017 (Gomes Ex. 306)
                   IRONHAWK-D_000049040
  24       307     Ironhawk Technologies Inc. Profit and
  25               Loss August 2017 (Gomes Ex. 307)
                   IRONHAWK-D_000049041
  26
           308     Ironhawk Technologies Inc. Profit and
  27               Loss September 2017 (Gomes Ex. 308)
                   IRONHAWK-D_000049042
  28
       1345580.1
                                                  -26
                    PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 28 of 131 Page ID
                                  #:13969



   1       Exh.                                                                 Date         Date
           No.                Description of Exhibit             Objections   Identified   Admitted
   2
           309     Ironhawk Technologies Inc. Profit and
   3               Loss October 2017 (Gomes Ex. 309)
   4               IRONHAWK-D_000049043
           310     Ironhawk Technologies Inc. Profit and
   5
                   Loss November 2017 (Gomes Ex. 310)
   6               IRONHAWK-D_000049044
           311     Ironhawk Technologies Inc. Profit and
   7
                   Loss December 2017 (Gomes Ex. 311)
   8               IRONHAWK-D_000049045
           312     Ironhawk Technologies Inc. Profit and
   9
                   Loss January 2018 (Gomes Ex. 312)
  10               IRONHAWK-D_000049046
  11       313     Ironhawk Technologies Inc. Profit and
                   Loss February 2018 (Gomes Ex. 313)
  12               IRONHAWK-D_000049047
  13       314     Ironhawk Technologies Inc. Profit and
                   Loss March 2018 (Gomes Ex. 314)
  14               IRONHAWK-D_000049048
  15       315     Ironhawk Technologies Inc. Profit and
                   Loss April 2018 (Gomes Ex. 315)
  16               IRONHAWK-D_000049049
  17       316     Ironhawk Technologies Inc. Profit and
                   Loss May 2018 (Gomes Ex. 316)
  18               IRONHAWK-D_000049050
  19       317     Ironhawk Technologies Inc. Profit and
                   Loss June 2018 (Gomes Ex. 317)
  20               IRONHAWK-D_000049051
  21       318     Ironhawk Technologies Inc. Profit and
                   Loss July 2018 (Gomes Ex. 318)
  22               IRONHAWK-D_000049052
  23       319     Ironhawk Technologies Inc. Profit and
                   Loss August 2018 (Gomes Ex. 319)
  24               IRONHAWK-D_000049053
  25       320     Ironhawk Technologies Inc. Profit and
                   Loss September 2018 (Gomes Ex. 320)
  26
                   IRONHAWK-D_000049054
  27       321     Ironhawk Technologies Inc. Profit and
                   Loss October 2018 (Gomes Ex. 321)
  28
       1345580.1
                                                  -27
                    PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 29 of 131 Page ID
                                  #:13970



   1       Exh.                                                                 Date         Date
           No.                Description of Exhibit             Objections   Identified   Admitted
   2
                   IRONHAWK-D_000049055
   3       322     Ironhawk Technologies Inc. Profit and
   4               Loss November 2018 (Gomes Ex. 322)
                   IRONHAWK-D_000049056
   5
           323     Ironhawk Technologies Inc. Profit and
   6               Loss December 2018 (Gomes Ex. 323)
                   IRONHAWK-D_000049057
   7
           324     Ironhawk Technologies Inc. Profit and
   8               Loss January through December 2009
                   (Gomes Ex. 324)
   9
                   IRONHAWK-D_000024920-000024924
  10       325     Ironhawk Technologies Inc. Profit and
  11               Loss January through December 2014
                   (Gomes Ex. 325, Wunderlich Ex. 456)
  12               IRONHAWK-D_000024917-000024919
  13       326     Ironhawk Technologies Inc. Profit and
                   Loss January through December 2012
  14               (Gomes Ex. 326)
  15               IRONHAWK-D_000024925-000024927
           327     Ironhawk Technologies Inc. Profit and
  16               Loss January through December 2010
  17               (Gomes Ex. 327)
                   IRONHAWK-D_000024912-000024915
  18       328     Ironhawk Technologies Inc. Profit and
  19               Loss January through December 2013
                   (Gomes Ex. 328)
  20               IRONHAWK-D_000024567-000024568
  21       329     Ironhawk Technologies Inc. Transaction
                   List by Vendor (Gomes Ex. 329)
  22               IRONHAWK-D_000024220-000024562
  23       330     1/07/13 Ironhawk Invoice (Gomes Ex. 330)
                   IRONHAWK-D_000016162
  24       331     4/02/13 Ironhawk Invoice re
  25               CERDEC/RDECOM Data Compression
                   Quotation (Gomes Ex. 331)
  26               IRONHAWK-D_000016370-000016371
  27       332     Ironhawk 2016 Year in Review (Gomes
                   Ex. 332)
  28
       1345580.1
                                                  -28
                    PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 30 of 131 Page ID
                                  #:13971



   1       Exh.                                                                 Date         Date
           No.                Description of Exhibit             Objections   Identified   Admitted
   2
                   IRONHAWK-D_000034537-000034540
   3       333     6/10/17 D. Gomes email to E. Lastition re FRE 402 /
   4               FW: Ironhawk Technologies 2016 Year in FRE 403
                   Review (Gomes Ex. 333)
   5
                   IRONHAWK-D_000046389-000046394
   6       334     Ironhawk Technologies Inc. Profit and
                   Loss January through December 2011
   7
                   (Gomes Ex. 334)
   8               IRONHAWK-D_000024928-000024930
           335     1/07/13 Ironhawk Invoice (Gomes Ex. 335)
   9
                   IRONHAWK-D_000016384
  10       336     Sole Source Justification: Multimedia
  11               Presentation development of Data
                   Distribution Standards board RFP (Gomes
  12               Ex. 336)
  13               IRONHAWK-D_000022858-000022913
           337     Booz Allen Hamilton Subcontract with
  14               Ironhawk Technologies, Inc. (Gomes Ex.
  15               337)
                   IRONHAWK-D_000025374-000025496
  16       338     4/17/17 D. Gomes email to R. Anderson re
  17               Ironhawk OV and Pricing Input (Gomes
                   Ex. 338) (IRONHAWKD000035006-
  18               000035010
  19       339     Ironhawk Technologies Master List of
                   Contacts – Summary (Reported in dollars)
  20               (Gomes Ex. 339)
  21               IRONHAWK-D_000050449-000050452
           340     Ironhawk Technologies 2014-2015 Sales
  22               Pipeline Report – Total Bookings Analysis
  23               (Gomes Ex. 340)
                   IRONHAWK-D_000021611 + 5 pages
  24       341     Ironhawk 2014 Sales Pipeline Report
  25               (Gomes Ex. 341)
                   IRONHAWK-D_000022030 + 10 pages
  26       342     2016-2017 ($ USD) and Ironhawk
  27               Technologies 2016 Forecast and Long
                   Term Projections
  28
       1345580.1
                                                  -29
                    PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 31 of 131 Page ID
                                  #:13972



   1       Exh.                                                                 Date         Date
           No.                Description of Exhibit             Objections   Identified   Admitted
   2
                   (Gomes Ex. 342)
   3               IRONHAWK-D_000032872 + 2 pages
   4       343     Ironhawk Technologies, Inc. 2017 Sales
                   Projections (Gomes Ex. 343)
   5
                   IRONHAWK-D_000049495-000049499
   6       344     Ironhawk Technologies, Inc. 2017 Sales
                   Projections
   7
                   (Gomes Ex. 344)
   8               IRONHAWK-D_000049505
           345     3/18/17 D. Gomes email to R. Gill re
   9
                   Important Pricing Edits, Attaching 2017
  10               Ironhawk Price List Changes.xlsx (Gomes
                   Ex. 345)
  11
                   IRONHAWK-D_000046203-000046205 +
  12               5 pages
  13       346     5/16/17 D. Gomes email to D. Stanley re
                   Updated Product Catalog, Attaching
  14               Ironhawk 2017 Price Catalog_Mailing
  15               8.5x11_Optimized.pdf
                   (Gomes Ex. 346)
  16               IRONHAWK-D_000048181-000048215
  17       347     Ironhawk Technologies, Inc. (SIN 132-32)
                   Commercial Sales Practices Chart (Gomes
  18               Ex. 347)
  19               IRONHAWK-D_000025498-000025499
           348     4/26/17 D. Gomes email to D. Stanley re IP   FRE 402 /
  20               Case Email (Gomes Ex. 348, Stanley Ex.       FRE 403
  21               26)
                   IRONHAWK-D_000035110
  22       349     4/26/17 D. Gomes email to                    FRE 402 /
  23               Dpeyton@consultingdpc.com re DRAFT           FRE 403
                   Ghost Written Letter (Gomes Ex. 349,
  24               Peyton Ex. 477)
  25               IRONHAWK-D_00035111
           350     4/26/17 D. Gomes email to Susan Indermill    FRE 402 /
  26               re Draft Email to David Gomes (Gomes         FRE 403
  27               Ex. 350)
                   IRONHAWK-D_000035112
  28
       1345580.1
                                                  -30
                    PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 32 of 131 Page ID
                                  #:13973



   1       Exh.                                                                 Date         Date
           No.                Description of Exhibit             Objections   Identified   Admitted
   2
           351     GSA Contract Number: GS-35F-0150T –
   3               Authorized Federal Supply Service
   4               Information Technology Schedule Catalog-
                   Pricelist
   5               (Gomes Ex. 351)
   6               IRONHAWK-D_000049089-000049127
           352     Ironhawk Technologies Price List (Gomes
   7
                   Ex. 352)
   8               IRONHAWK-D_000049489 +3 pages
           353     Ironhawk Technologies, Inc. Profit and
   9
                   Loss October 2018 (Gomes Ex. 353)
  10               IRONHAWK-D_000049055-000049057
           354     3/12/19 Antonio Liu responding email to T.
  11
                   Kawashima re Infringement of Trademark -
  12               SMARTSYNC (Gomes Ex. 354)
  13               IRONHAWK-D_000050622
           355     Ironhawk Technologies Inc. Profit and
  14               Loss January - December 2009
  15               (Gomes Ex. 355 and Gomes Ex. 401)
                   IRONHAWK-D_000050977-000050979
  16       356     Rupinder Singh Gill Resume (Gill Ex. 356)
  17               IRONHAWK-D_000024002-000024003
           357     5/18/17 R. Gill email to D. Peyton cc: D.
  18               Gomes re IOS SmartSync status (Gill Ex.
  19               357)
                   IRONHAWK-D_000035879-000035914
  20       358     10/23/15 R. Gill email chain to E. Otte, B.
  21               Hirou, D. Gomes, D. Stanley, B. Chan re
                   Next steps
  22               (Gill Ex. 358)
  23               IRONHAWK-D_000028791-000028798
           359     6/29/16 R. Gill email to D. Gomes cc: B.
  24               Hirou re SmartSync HTTP Reverse Proxy
  25               an SCA description (Gill Ex. 359)
                   IRONHAWK-D_000032720-000032722
  26       360     Document entitled, Current Naming --
  27               GSA schedule (Gill Ex. 360)
                   IRONHAWK-D_000049491-000049493
  28
       1345580.1
                                                  -31
                    PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 33 of 131 Page ID
                                  #:13974



   1       Exh.                                                                 Date         Date
           No.                Description of Exhibit             Objections   Identified   Admitted
   2
           361     3/19/19 Printout from www.                   FRE 402 /
   3               Smartsync.com re SmartSync Pro - Free        FRE 403 /
   4               File Synchronization, Backup, Data           FRE 602 /
                   Replication, PC Sync Software, Freeware,     FRE 802 /
   5               File Sync, Data Synchronization Software     FRE 901
   6               (Gill Ex. 361) 1 page
           362     7/02/15 D. Gomes email to R. Gill re
   7
                   Dropbox Follow-Up (Gill Ex. 362)
   8               IRONHAWK-D_000045528-000045530
           363     E-mail 4/26/17 from D. Gomes to R. Gill      FRE 402 /
   9               (Gill Ex. 363) IRONHAWK-                     FRE 403 /
                   D_000035113-000035114
  10       364     E-mail 4/26/17 from D. Gomes to R. Gill      FRE 402 /
                   (Gill Ex. 364) IRONHAWK-                     FRE 403 /
  11               D_000035119-000035120
           365     E-mail 4/26/17 from D. Gomes to R. Gill      FRE 402 /
  12               (Gill Ex. 365) IRONHAWK-                     FRE 403 /
                   D_000035117-000035118
  13       366     4/02/13 Ironhawk document entitled,
  14               CERDEC/RDECOM Data Compression
                   Quotation (Gill Ex. 366)
  15               IRONHAWK-D_000016637-000016638
  16       367     6/17/14 Ironhawk document entitled,
                   CERDEC/RDECOM Data Compression
  17               Quotation (Gill Ex. 367, Gomes Ex. 397)
  18               IRONHAWK-D_000024115-000024124
           368     12/09/13 Ironhawk Technologies, Inc.
  19
                   Invoice to Lockhead Martin Mission
  20               Systems and Train
                   (Gill Ex. 368)
  21
                   IRONHAWK-D_000019914
  22       369     2/04/17 D. Gomes email to R. Gill
                   attaching SmartSync Brochure.pdf
  23
                   (Gill Ex. 369 and Gomes Ex. 373)
  24               IRONHAWK-D_000034551-000034556
  25       370     6/28/12 Ironhawk SmartSync
                   Differentiation Assessment (Gill Ex. 370,
  26               Gomes Ex. 261)
  27               IRONHAWK-D_000019789-000019793
           371     Ironhawk Technologies Inc. Profit and
  28               Loss January - December 2010 (Gomes Ex.
       1345580.1
                                                  -32
                    PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 34 of 131 Page ID
                                  #:13975



   1       Exh.                                                                 Date         Date
           No.                Description of Exhibit             Objections   Identified   Admitted
   2
                   371)
   3               IRONHAWK-D_000050980-000050981
   4       372     Ironhawk Technologies Inc. Profit and
                   Loss January - December 2011 (Gomes Ex.
   5
                   372)
   6               IRONHAWK-D_000050982-000050983
           373     Intentionally left blank
   7
           374     3/26/12 D. Gomes email to B. Hirou re
   8               FW: New Ironhawk SmartSync DCS
                   PlatformT Web Plug-In Demonstration
   9
                   (Gomes Ex. 374)
  10               IRONHAWK-D_000043129-000043131
           375     SmartSync Starter PC, MAC, Phone and         FRE 402 /
  11               Table synchronisation (Gomes Ex. 375)        FRE 403 /
                   DROPBOX_0000000914-0000000920
  12                                                            FRE 602 /
  13                                                            FRE 802 /
                                                                FRE 901
  14       376     Printout from Thru OptiBAND website          FRE 402 /
                   (Gomes Ex. 376)                              FRE 403 /
  15
                                                                FRE 602 /
  16                                                            FRE 802 /
  17                                                            FRE 901 /
           377     Printout from OptiBAND Overview              FRE 402 /
  18               (Gomes Ex. 377)                              FRE 403 /
  19                                                            FRE 602 /
                                                                FRE 802 /
  20                                                            FRE 901 /
  21       378     Printout from Resilio Sync Home website      FRE 402 /
                   (Gomes Ex. 378)                              FRE 403 /
  22                                                            FRE 602 /
  23                                                            FRE 802 /
                                                                FRE 901 /
  24       379     Printout from ExaGrid website (Gomes Ex.     FRE 402 /
                   379)                                         FRE 403 /
  25
                                                                FRE 602 /
  26                                                            FRE 802 /
  27                                                            FRE 901 /
           380     Printout from BitSpeed website (Gomes        FRE 402 /
  28               Ex. 380)                                     FRE 403 /
       1345580.1
                                                  -33
                    PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 35 of 131 Page ID
                                  #:13976



   1       Exh.                                                                   Date         Date
           No.                Description of Exhibit               Objections   Identified   Admitted
   2
                                                                   FRE 602 /
   3                                                               FRE 802 /
   4                                                               FRE 901 /
           381     Printout from Breakthrough Technologies         FRE 402 /
   5               website (Gomes Ex. 381)                         FRE 403 /
   6                                                               FRE 602 /
                                                                   FRE 802 /
   7
                                                                   FRE 901 /
   8       382     Printout from JScape website (Gomes Ex.        FRE 402 /
                   382)                                           FRE 403 /
   9
                                                                  FRE 602 /
  10                                                              FRE 802 /
                                                                  FRE 901 /
  11
           383     Printout from Sync.com website (Gomes          FRE 402 /
  12               Ex. 383)                                       FRE 403 /
  13                                                              FRE 602 /
                                                                  FRE 802 /
  14                                                              FRE 901 /
  15       384     Printout from Juniper Networks website         FRE 402 /
                   (Gomes Ex. 384)                                FRE 403 /
  16                                                              FRE 602 /
  17                                                              FRE 802 /
                                                                  FRE 901 /
  18       385     Printout from Salesforce website (Gomes        FRE 402 /
                   Ex. 385)                                       FRE 403 /
  19
                                                                  FRE 602 /
  20                                                              FRE 802 /
  21                                                              FRE 901 /
           386     4/08/19 printout of Ironhawk Technologies,
  22               Inc. Menu (Gomes Ex. 386) 3 pages
  23       387     9/24/10 SmartSync - Market Segmentation
                   Jerry's Presentation Criteria, and responses
  24               (Gomes Ex. 387)
  25               IRONHAWK-D_000041796-000041820
           388     4/21/11 M. Pierrat email to G. Rupinder, E.
  26               Nazarian, E. Thomas re our competitors by
  27               category (Gomes Ex. 388)
                   IRONHAWK-D_000046461-00046462 + 1
  28               page
       1345580.1
                                                  -34
                    PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 36 of 131 Page ID
                                  #:13977



   1       Exh.                                                                 Date         Date
           No.                Description of Exhibit             Objections   Identified   Admitted
   2
           389     11/06/16 D. Gomes email to various bcc's
   3               re Ironhawk Technologies Press Release -
   4               IBM Premium Supplier Partnership,
                   Attaching IBM Press Release - IBM
   5               Supplier Partnership
   6               (Gomes Ex. 389)
                   IRONHAWK-D_000033809-000033817
   7
           390     11/06/16 D. Gomes email to various bcc's
   8               re Ironhawk Technologies Press Release -
                   IBM Premium Supplier Partnership,
   9
                   Attaching IBM Press Release - IBM
  10               Supplier Partnership
                   (Gomes Ex. 390)
  11
                   IRONHAWK-D_000047841-000047848
  12       391     11/06/16 D. Gomes email to various bcc's
                   re Ironhawk Technologies Press Release -
  13
                   Ironhawk Test Completion for Trident
  14               Warrior 2016 Naval Exercise, Attaching
                   Trident Warrior Naval Exercise 2016.pdf
  15
                   (Gomes Ex. 391)
  16               IRONHAWK-D_000047860-000047868
  17       392     11/06/16 D. Gomes email to various bcc's
                   re Ironhawk Technologies Press Release -
  18               Ironhawk Test Completion for Trident
  19               Warrior 2016 Naval Exercise, Attaching
                   Trident Warrior Naval Exercise 2016.pdf
  20               (Gomes Ex. 392)
  21               IRONHAWK-D_000033823-000033828
           393     11/06/16 D. Gomes email to various bcc's
  22               re Ironhawk Technologies Press Release -
  23               Ironhawk Test Completion for Trident
                   Warrior 2016 Naval Exercise, Attaching
  24               Trident Warrior Naval Exercise 2016.pdf
  25               (Gomes Ex. 393)
                   IRONHAWK-D_000047869-000047879
  26       394     11/06/16 D. Gomes email to various bcc's
  27               re Ironhawk Technologies Press Release -
                   Ironhawk Test Completion for Trident
  28               Warrior 2016 Naval Exercise, Attaching
       1345580.1
                                                  -35
                    PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 37 of 131 Page ID
                                  #:13978



   1       Exh.                                                                  Date         Date
           No.                Description of Exhibit              Objections   Identified   Admitted
   2
                   Trident Warrior Naval Exercise 2016.pdf
   3               (Gomes Ex. 394)
   4               IRONHAWK-D_000047849-000047859
           395     3/19/19 David Gomes profile on Ironhawk
   5
                   Technologies, Inc. website (Gomes Ex.
   6               395)
                   DROPBOX_0000003013
   7
           396     1/12/09 Seth Spirrison email to
   8               janders@idc-global.com, D. Gomes,
                   bbengston@idc-global.com re SmartSyncR
   9
                   first used… (Gomes Ex. 396)
  10               IRONHAWK-D_000048164-000048165
           397     Intentionally left blank
  11
           398     Ironhawk document entitled, SmartSync
  12               Software Meets the Data and Bandwidth
  13               Challenges of loT and Cloud Use Cases
                   (Gomes Ex. 398)
  14               IRONHAWK-D_000050406
  15       399     Ironhawk document entitled, SmartSync is
                   a full enterprise solution that reduced your
  16               overall enterprise bandwidth… (Gomes Ex.
  17               399)
                   IRONHAWK-D_000050407
  18       400     IDC Ratios Draft document (Gomes Ex.
  19               400)
                   IRONHAWK-D_000000051 + 19 pages
  20       401     01/24/2012 Trademark Assignment of
  21               Integrated Data Corporation to Ironhawk
                   Technologies, Inc., Registration Number
  22               3198093 for SMARTSYNC
  23       402     Ironhawk Technologies Inc. Profit and
                   Loss January - December 2012 (Gomes Ex.
  24               402)
  25               IRONHAWK-D_000050984-000050985
           403     Ironhawk Technologies Inc. Profit and
  26               Loss January - December 2013 (Gomes Ex.
  27               403)
                   IRONHAWK-D_000050986-000050987
  28
       1345580.1
                                                  -36
                    PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 38 of 131 Page ID
                                  #:13979



   1       Exh.                                                                 Date         Date
           No.                Description of Exhibit             Objections   Identified   Admitted
   2
           404     Ironhawk Technologies Inc. Profit and
   3               Loss January - December 2014
   4               (Gomes Ex. 404, Wunderlich Ex. 455)
                   IRONHAWK-D_000050988-000050989
   5
           405     Ironhawk Technologies Inc. Profit and
   6               Loss January - December 2015 (Gomes Ex.
                   405)
   7
                   IRONHAWK-D_000050990-000050991
   8       406     Ironhawk Technologies Inc. Profit and
                   Loss January - December 2016 (Gomes Ex.
   9
                   406)
  10               IRONHAWK-D_000050992-000050993
           407     Ironhawk Technologies Inc. Profit and
  11
                   Loss January - December 2017 (Gomes Ex.
  12               407)
  13               IRONHAWK-D_000050994-000050995
           408     Ironhawk Technologies Inc. Profit and
  14               Loss January - December 2018 (Gomes Ex.
  15               408)
                   IRONHAWK-D_000050996-000050997
  16       409     Ironhawk Technologies Inc. Profit and
  17               Loss January - April 4, 2019 (Gomes Ex.
                   409)
  18               IRONHAWK-D_000051910
  19       410     Ironhawk Technologies Inc. Profit and
                   Loss January 2019 (Gomes Ex. 410)
  20               IRONHAWK-D_000051907-000051909
  21       411     Document entitled, Ironhawk Technologies
                   2014-2015 Sales Pipeline Report - Total
  22               Bookings Analysis (Gomes Ex. 411)
  23               IRONHAWK-D_000021627 + 10 pages
           412     Integrated Data Corporation spreadsheets
  24               (Gomes Ex. 412)
  25               IRONHAWK-D_000002727 + 25 pages
           413     Ironhawk Technologies SmartSync DCS
  26               Platform
  27               (Gomes Ex. 413)
                   IRONHAWK-D_000030939-00030340
  28
       1345580.1
                                                  -37
                    PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 39 of 131 Page ID
                                  #:13980



   1       Exh.                                                                 Date         Date
           No.                Description of Exhibit             Objections   Identified   Admitted
   2
           414     Ironhawk Technologies Delivering
   3               Decision Critical Data (Gomes Ex. 414)
   4               IRONHAWK-D_000030945
           415     SmartSync Focus Group (Gomes Ex. 415)
   5
                   IRONHAWK-D_000041749-000041764
   6       416     IDC Stock Ownership Recap at 3/29/2007
                   Spreadsheets (Gomes Ex. 416)
   7
                   IRONHAWK-D_000001246 + 3 pages
   8       417     Ironhawk Stock Ownership Recap Post
                   Split at 6/30/2012 (Gomes Ex. 417)
   9
                   IRONHAWK-D_000016612
  10       418     7/26/13 D. Gomes email to D. Hirou,
  11               rwb@acc-sd.com re Advisory Board
                   Update (Gomes Ex. 418)
  12               IRONHAWK-D_000017208-000017219
  13       419     10/03/13 D. Gomes email to
                   Rfbuzzard1@aol.com, A. Bloomer,
  14               lylebien@earthlink.net, T. Hobbins, Terry
  15               and Linda Theodore cc: J. Anders, R. Gill,
                   G. Hirou, J. Gavenman re Ironhawk Update
  16               (Gomes Ex. 419)
  17               IRONHAWK-D_000018077-000018081
           420     12/09/09 D. Gomes email to Mr. and Mrs
  18               D. Ross Jimmy, Mr. and Mrs. Fogleman
  19               Ron, tom.hobbins@comcast.net, Admiral
                   Blen, Terry and Linda Theodore, Art
  20               Bloomer cc: all, Steven@alchemygroup.net
  21               re Ironhawk Testing with National Security
                   Agency (Gomes Ex. 420)
  22               IRONHAWK-D_000041558-000041559
  23       421     IDC Ratios Draft document (Gomes Ex.       FRE 402/
                   421)                                       FRE 403
  24               IRONHAWK-D_000000051 + 17 pages
  25       422     Integrated Data Corporation Profits & Loss
                   (Gomes Ex. 422)
  26               IRONHAWK-D_000000256 + 4 pages
  27       423     Integrated Data Corporation spreadsheets
                   (Gomes Ex. 423)
  28               IRONHAWK-D_000001357-000001359,
       1345580.1
                                                  -38
                    PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 40 of 131 Page ID
                                  #:13981



   1       Exh.                                                                 Date         Date
           No.                Description of Exhibit             Objections   Identified   Admitted
   2
                   000001343-000001364, 000001352-
   3               000001356, 000001365-000001369,
   4               000001417-000001421, 000016626-
                   000016627, 000051037-000051038,
   5               000020981-000020982
   6       424     Integrated Data Corporation spreadsheet
                   (Gomes Ex. 424)
   7
                   IRONHAWK-D_000000081 + 1 page
   8       425     Integrated Data Corporation spreadsheet
                   (Gomes Ex. 425)
   9
                   IRONHAWK-D_000000083 + 1 page
  10       426     Spreadsheet re Market Opportunities -
                   Software Only (Gomes Ex. 426)
  11
                   IRONHAWK-D_000000052 + 1 page
  12       427     IDC Spreadsheet (Gomes Ex. 427)
  13               IRONHAWK-D_000051020 + 1 page
           428     Ironhawk 2015 Sales Pipeline Report
  14               (Gomes Ex. 428)
  15               IRONHAWK-D_000051123 + 2 pages
           429     6/02/19 Daniel M. Cislo, Esq. website
  16               profile on https://cisloandthomas.com
  17               (Cislo Ex. 429) 7 pages
           430     5/10/19 Expert Declaration and Report of
  18               Expert Declaration and Report of Daniel
  19               M. Cislo
                   (Cislo Ex. 430) 106 pages
  20       431     6/02/19 Mark Information re Ironhawk
  21               Technologies, Inc.'s Smartsync
                   (Cislo Ex. 431) 154 pages
  22       432     Intentionally left blank
  23       433     About INTA Fact Sheets Selecting and
  24               Registering Trademark (Cislo Ex. 433) 3
                   pages
  25
           434     6/02/19 Tldr Definition at Dictionary.com
  26               (Cislo Ex. 434) 3 pages
           435     6/02/19 Tl;dr Definition of TI;dr by
  27
                   Merriam-Webster (Cislo Ex. 435) 9 pages
  28       436     Exhibit B to Stricchiola's Expert Report
       1345580.1
                                                  -39
                    PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 41 of 131 Page ID
                                  #:13982



   1       Exh.                                                                 Date         Date
           No.                Description of Exhibit             Objections   Identified   Admitted
   2
                   (Stricchiola Ex. 436) 2 pages
   3       437     Stricchiola's Expert Report
   4               (Stricchiola Ex. 437) 13 pages
           438     Exhibit E to Stricchiola's Expert Report
   5
                   (Strocchiola Ex. 438) 3 pages
   6       439     Google Search Results for
                   site:Dropbox.com "smartsync" (Stricchiola
   7
                   Ex. 439) 3 pages
   8       440     Two Screenshots of YouTube searches
   9               (Strocchiola Ex. 440) 2 pages
           441     Exhibit F to Stricchiola's Expert Report
  10               (Strocchiola Ex 441) 1 page
  11       442     Exhibit G to Stricchiola's Expert Report
                   (Strocchiola Ex. 442) 1 page
  12       443     Exhibit I to Stricchiola's Expert Report
  13               (Strocchiola Ex. 443) 1 page
           444     Exhibit J to Stricchiola's Expert Report
  14               (Strocchiola Ex. 444) 1 page
  15       445     Exhibit K to Stricchiola's Expert Report
                   (Strocchiola Ex. 445) 1 page
  16       446     Article entitled, "How Search Algorithm
  17               Work", printed 6/03/19 (Strocchiola Ex.
                   446) 3 pages
  18       447     5/31/19 Expert Report of Dr. Michael
  19               Kamins Rebuttal to the Expert Reports of
                   Dr. Poret and Dr. Pham (Kamins Ex. 447)
  20               54 pages
  21       448     6/01/19 Dr. Michael A. Kamin's letter to
                   Matt Venezia re Billing for services
  22               (Kamins Ex. 448)
  23               2 pages
           449     May 2019 Expert Report of Hal Poret in       FRE 402/
  24
                   the Matter of Ironhawk Technologies, Inc.    FRE 403/
  25               v Dropbox, Inc. - Survey to Assess           FRE 802
                   Whether Dropbox's Use of the Term Smart
  26
                   Sync Creates a Likelihood of Confusion
  27               with Respect to Ironhawk and It's
                   Smartsync Products
  28
       1345580.1
                                                  -40
                    PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 42 of 131 Page ID
                                  #:13983



   1       Exh.                                                                 Date         Date
           No.                Description of Exhibit             Objections   Identified   Admitted
   2
                   (Kamin Ex. 449) 148 pages
   3       450     5/10/19 Expert Report of Professor      FRE 402/
   4               (Michel) Tuan Pham, Ph.D. (Kamins Ex.   FRE 403/
                   450)                                    FRE 802
   5
                   45 pages
   6       451     Expert Report of Robert Wunderlich:
                   Analysis of Economic Damages
   7
                   (Wunderlich Ex. 451) 52 pages
   8       452     Exhibit 10.1 Service Mark License
                   Agreement
   9
                   (Wunderlich Ex. 452) 31 pages
  10       453     Exhibit 10.9 Software License Agreement
  11               (Wunderlich Ex. 453) 31 pages
           454     United Online, Inc. Form 10-K, 6/10/19
  12               printout (Wunderlich Ex. 454) 17 pages
  13       455     Intentionally left blank
           456     Intentionally left blank
  14       457     Asset Purchase Agreement by and Between
  15               Interplay Entertainment Corp. and
                   Bethesda Softworks, LLC (Wunderlich Ex.
  16               457) 21 pages
  17       458     Ironhawk Annual Profit & Loss
                   (Wunderlich Ex. 458) 3 pages
  18       459     Discovery Economics Invoice dated
  19               February 6, 2019 (Wunderlich Ex. 459) 2
                   pages
  20       460     Discovery Economics Invoice dated May
  21               20, 2019 (Wunderlich Ex. 460) 3 pages
           461     Robert W. Wunderlich, Ph.D CV 11
  22               pages
  23       462     intentionally left blank
           463     intentionally left blank
  24
           464     intentionally left blank
  25       465     intentionally left blank
  26       466     intentionally left blank
           467     intentionally left blank
  27       468     intentionally left blank
  28       469     intentionally left blank

       1345580.1
                                                  -41
                    PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 43 of 131 Page ID
                                  #:13984



   1       Exh.                                                                 Date         Date
           No.                Description of Exhibit             Objections   Identified   Admitted
   2
           470     intentionally left blank
   3       471     Ironhawk Technologies Video
   4       472     4/02/09 Certificate of Amendment of
                   Certificate of Incorporation of Delaware
   5               Integrated Data Corporation
   6       473     5/02/2007 Certificate of Merger of
                   Integrated Data Corporation Into Delaware
   7               Integrated Data Corporation
   8
           474     9/25/19 Article re Dropbox will start
   9               rolling out the new Dropbox app to
                   everyone today on techcrunch.com
  10       475     Federal Subpoena to Testify at a             FRE 402/
  11               Deposition in a Civil Action to              FRE 403/
                   International Business Machines              FRE 802
  12               Corporation (Peyton Ex. 475) 7 pages
  13       476     Aspera on Cloud - Overview IBM
                   (Peyton Ex. 476) 4 pages
  14       477     4/26/17 D. Gomes email to                    FRE 402/
  15               Dpeyton@consultingdpc.com re DRAFT           FRE 403/
                   Ghost Written Letter (Peyton Ex. 477)        FRE 802
  16               IRONHAWK-D_000035111
  17       478     4/27/17 D. Peyton email to D. Gomes cc: J.   FRE 402 /
                   Welch re IBM & Ironhawk Smartsync -          FRE 403 /
  18               Dropbox & Salesforce products (Peyton        FRE 802
  19               Ex. 478)
                   IRONHAWK-D_000035123-000035124
  20
           479     Federal Subpoena to Testify at a
  21               Deposition in a Civil Action to David B.
                   Peyton
  22
                   (Peyton Ex. 1 - Salesforce matter)
  23               IRONHAWK-D_000052121-000052125
           480     Ironhawk Technologies, Inc. v.
  24
                   Salesforce.com, Inc. USDC, Central
  25               District, Western Division Complaint for
  26               (1) Violation of the Lanham Act; and (2)
                   California Unfair Competition, Case No.
  27               2:17-cv-8277 (Peyton Ex. 2 & Testa Ex. 3 -
  28               Salesforce matter) IRONHAWK-

       1345580.1
                                                  -42
                    PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 44 of 131 Page ID
                                  #:13985



   1       Exh.                                                                 Date         Date
           No.                Description of Exhibit             Objections   Identified   Admitted
   2
                   D_000052126-000052136
   3       481     4/24/17 D. Peyton email to D. Gomes cc: J.   FRE 402 /
   4               Welch re IBM & Ironhawk Smartsync -          FRE 403 /
                   Dropbox & Salesforce products                FRE 802
   5
                   (Peyton Ex. 3 Salesforce matter)
   6               IRONHAWK000017577-000017578 /
                   IRONHAWK-D_000052137-000052138
   7
           482     4/26/17 D. Gomes email to                    FRE 402 /
   8               Dpeyton@consultingdpc.com re DRAFT           FRE 403
                   Ghost Written Letter
   9
                   (Peyton Ex. 4 - Salesforce matter)
  10               IRONHAWK000040008 /
                   IRONHAWK-D_000052139
  11
           483     IBM Cloud, Object Storage - Panzura and
  12               IBM Partner to Manage Unstructured Data
  13               in the Cloud (Peyton Ex. 5 - Salesforce
                   matter)
  14               IRONHAWK-D_000052140
  15       484     Panzura Announces Next-Generation
                   SMART Sync Technology (Peyton Ex. 6 -
  16               Salesforce matter)
  17               IRONHAWK-D_000052141
           485     SMB Group - The Next-Generation Virtual
  18               Desktop Businesses (Peyton Ex. 7 -
  19               Salesforce matter)
                   IRONHAWK-D_000052142-000052155
  20       486     486 to 508 intentionally left blank
  21       509     2019-02-15 Asus Response to LS Brody
                   (Gomes Ex. 284) - CEASE AND DESIST
  22               LETTERS
  23               IRONHAWK-D_000047982-000047983
           510     2019-03-06 Dorsey Response to LS Brody
  24               (Gomes Ex. 277) - CEASE AND DESIST
  25               LETTERS
                   IRONHAWK-D_000050619-000050620
  26       511     Intentionally left blank
  27       512     Intentionally left blank
           513     2019-04-12 LS Brody letter to CaseWare
  28
       1345580.1
                                                  -43
                    PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 45 of 131 Page ID
                                  #:13986



   1       Exh.                                                                 Date         Date
           No.                Description of Exhibit             Objections   Identified   Admitted
   2
                   Int'l, Inc. - CEASE AND DESIST
   3               LETTERS
   4               IRONHAWK-D_000052025-000052026
           514     2019-04-25 Caseware email Response to
   5
                   LS Brody - CEASE AND DESIST
   6               LETTERS
                   IRONHAWK-D_000052023
   7
           515     4/08/14 D. Gomes email to D. Stanley re
   8               LSCSCD Phase I Document Submission
                   from Ironhawk Technologies (Stanley Ex.
   9
                   1)
  10               IRONHAWK-D_000019760-000019761
           516     4/08/14 D. Gomes email to B. Meadows
  11
                   cc: B. Hirou, J. Anders, R. Gill re LSC
  12               SCD Phase I Document Submission from
  13               Ironhawk Technologies (Stanley Ex. 2)
                   IRONHAWK-D_000019799-000019800
  14       517     4/19/17 D. Gomes email to D. Stanley cc:
  15               R. Gill re DADMS Justification Written by
                   NSWC PHD (Stanley Ex. 3)
  16               IRONHAWK-D_000035032-000035033
  17       518     4/18/17 D. Stanley email to D. Gomes, R.
                   Gill re Doug Edits (Blue) (Stanley Ex. 4)
  18               IRONHAWK-D_000035016-000035017
  19       519     5/07/14 B. Hirou email to D. Gomes re
                   FWD: FYI - Ironhawk (Stanley Ex. 5)
  20               IRONHAWK-D_000020256
  21       520     6/09/14 D. Gomes email to D. Stanley cc:
                   B. Hirou re Competitive Studies and
  22               attachments (Stanley Ex. 6) IRONHAWK-
  23               D_000020649-000020728
           521     7/09/14 D. Stanley REDACTED email re
  24               LCS ADSSS/SmartSync/ARMS Meeting
  25               Notes
                   (Stanley Ex. 7) 1 page
  26       522     8/11/14 Outlook REDACTED email re
  27               Ironhawk DADMS Entry (Stanley Ex. 8) 1
                   page
  28
       1345580.1
                                                  -44
                    PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 46 of 131 Page ID
                                  #:13987



   1       Exh.                                                                 Date         Date
           No.                Description of Exhibit             Objections   Identified   Admitted
   2
           523     6/11/15 REDACTED email re Phonecon to
   3               Discuss ADSSS on LCS with Ironhawk
   4               (Stanley Ex. 9) 2 pages
           524     9/21/15 Outlook email to D. Stanley re
   5
                   LCS Ironhawk Meeting Notes (Stanley Ex.
   6               10) 1 page
           525     10/13/15 R. Gill REDACTED email to
   7
                   doug@benjakate.com re ARMS discussion
   8               (Stanley Ex. 11) 2 pages
           526     4/29/16 D. Stanley REDACTED email re
   9
                   TW16 Test (Stanley Ex. 12) 1 page
  10       527     7/12/16 Outlook email to D. Stanley cc:
  11               doug@benjakate.com re Ironhawk Next
                   Steps
  12               (Stanley Ex. 13) 1 page
  13       528     1/18/17 D. Stanley REDACTED email re
                   Vendor Presentation (Stanley Ex. 14) 1
  14               page
  15       529     1/25/17 REDACTED email to D. Stanley
                   re Vendor Presentation (Stanley Ex. 15) 2
  16               pages
  17       530     4/17/17 D. Stanley email to D. Gomes re
                   Another CANES/SPAWAR Contract
  18               (Stanley Ex. 16) 1 page
  19       531     4/21/17 D. Stanley email to D. Gomes re
                   Bryan transition (Stanley Ex. 17) 1 page
  20       532     5/04/17 R. Gill email to
  21               doug@benjakate.com cc: D. Stanley, D.
                   Gomes re Actions and Notes
  22               (Stanley Ex. 18) 1 page
  23       533     10/09/14 D. Stanley email to D. Gomes re
                   DADAMS Matter (Stanley Ex. 19)
  24               IRONHAWK-D_000021717-000021718
  25       534     4/15/15 D. Gomes email to
                   marcos.gonzalez@navy.mil cc: D. Stanley
  26
                   re FW: SmartSync DADMS Justification
  27               (Stanley Ex. 20)
                   IRONHAWK-D_000025267-000025271
  28
       1345580.1
                                                  -45
                    PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 47 of 131 Page ID
                                  #:13988



   1       Exh.                                                                 Date         Date
           No.                Description of Exhibit             Objections   Identified   Admitted
   2
           535     6/24/15 D. Gomes email to D. Stanley re
   3               FWD: RE: Dropbox (Stanley Ex. 21)
   4               IRONHAWK-D_000026202-000026204
           536     8/06/13 Ironhawk Independent Sales Agent
   5
                   Agreement (Stanley Ex. 22) 12 pages
   6       537     6/01/14 D. Gomes letter to D. Stanley re     FRE 402 /
                   documents associated with the stock          FRE 403
   7
                   options
   8               (Stanley Ex. 23) 1 page
           538     2007 Equity Plan - Notice of Stock Option    FRE 402 /
   9
                   Grant                                        FRE 403
  10               (Stanley Ex. 24) 17 pages
  11       539     4/26/17 D. Stanley email to D. Gomes cc:     FRE 402 /
                   doug@benjakate.com re SmarSync               FRE 403 /
  12               confusion                                    FRE 802
  13               (Stanley Ex. 25) 1 page
           540     Intentionally left blank
  14       541     4/26/17 D. Gomes email to M. Foye, M.
  15               Jungling, M. Rambo, K. Shah, C. Suggs, T.
                   Nguyen, D. Stanley, doug@benjakate.com,
  16               R. Gill re [Non-DoD Source] re: Market
  17               Research: Ironhawk (Gomes Ex. 297,
                   Stanley Ex. 27)
  18               IRONHAWK-D_000035045-000035047
  19       542     Intentionally left blank
           543     6/17/19 Declaration of David Gomes ISO
  20               Ironhawk Motion for Partial Summary
  21               Judgment 8 pages
           544     Dropbox Printout (Exh. E to Venezia Decl.
  22               ISO Ironhawk’s Motion for Partial
  23               Summary Judgment)
           545     Dropbox Printout re Break free from your
  24               hard drive (Exh. F to Venezia Decl. ISO
  25               Ironhawk’s Motion for Partial Summary
                   Judgment)
  26
           546     Dropbox Printout re Choose the Dropbox
  27               that’s right for you (Exh. G to Venezia
                   Decl. ISO Ironhawk’s Motion for Partial
  28
       1345580.1
                                                  -46
                    PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 48 of 131 Page ID
                                  #:13989



   1       Exh.                                                                 Date         Date
           No.                Description of Exhibit             Objections   Identified   Admitted
   2
                   Summary Judgment)
   3       547     Defendant Dropbox’s 2nd Amended               FRE 402 /
   4               Responses and Objections to Ironhawk’s 1 FRE 403 /
                                                              st

                   Set of Interrogatories                        FRE 802
   5
           548     SmartSync Promotional Hat IRONHAWK-
   6               D_000052156
           549     SmartSync Promotional Item
   7
                   IRONHAWK-D_000052157
   8       550     SmartSync Promotional Item
   9               IRONHAWK-D_000052158
           551     June 29, 2015 e-mail from Gregory Stucker
  10               to Brad Lightcap among others
  11               (OPCO 0206-0237)
           552     July 7, 2015 e-mail from Michael Lippert
  12               to Brad Lightcap among others
  13               (OPCO 0701-0711)
           553     Sheehan Ex. 61 Metadata (Ex. T to
  14               Venezia Decl. ISO Ironhawk’s Opposition
  15               to Dropbox’s MSJ)
           554     Smart Sync Google Search Results (Ex. U
  16               to Venezia Decl. ISO Ironhawk’s
  17               Opposition to Dropbox’s MSJ)
           555     Smartsync Google Search Results (Ex. V to
  18               Venezia Decl. ISO Ironhawk’s Opposition
  19               to Dropbox’s MSJ)
           556     Smartsync - Dropbox Google Search
  20               Results (Ex. W to Venezia Decl. ISO
  21               Ironhawk’s Opposition to Dropbox’s MSJ)
           557     Dropbox GSA Search (Ex. X to Venezia
  22               Decl. ISO Ironhawk’s Opposition to
  23               Dropbox’s MSJ)
           558     Letters re Infringement of SMARTSYNC
  24
                   Trademark:
  25               11/07/17 letter to 2BrightSparks Pte Ltd.,
                   IRONHAWK-D000046522-000046523,
  26
                   11/07/17 letter to HTC America, Inc.
  27               IRONHAWK-D_000046526-000046527,
                   1/28/19 letter to Dennis H. Ruck, Jr.,
  28
       1345580.1
                                                  -47
                    PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 49 of 131 Page ID
                                  #:13990



   1       Exh.                                                                 Date         Date
           No.                Description of Exhibit             Objections   Identified   Admitted
   2
                   IRONHAWK-D_000047277-000047278,
   3               1/28/19 letter to Patrick Harr,
   4               IRONHAWK-D_000047279-000047280,
                   2/11/19 letter from Panzura, IRONHAWK-
   5               D_000047975, and
   6               3/06/19 letter from Dorsey, IRONHAWK-
                   D_000050619-000050620 (Ex. Z to
   7               Venezia Decl. ISO Ironhawk’s Opposition
   8               to Dropbox’s MSJ)
           559      9/12/19 Google Search re smart sync
   9
                   IRONHAWK-D_000052159-000052161
  10       560      9/12/19 Google Search re smartsync
                   IRONHAWK-D_000052162-000052163
  11
           561     Intentionally left blank
  12       562     Intentionally left blank
  13       563     Intentionally left blank
           564     12/05/18 Defendant Dropbox, Inc.'s           FRE 402 /
  14               Responses and Objections to Plaintiff        FRE 403 /
  15               Ironhawk Technologies, Inc.'s First Set of   FRE 802
                   Requests for Production of Documents and
  16               Things to Defendant Dropbox, Inc. 21
  17               pages
           565     2/14/19 Dropbox's Responses and              FRE 402 /
  18               Objections to Ironhawk's First Set of        FRE 403 /
  19               Interrogatories 11 pages                     FRE 802
           566     3/14/19 Dropbox, Inc.'s Amended              FRE 402 /
  20               Responses and Objections to Plaintiff        FRE 403 /
  21               Ironhawk Technologies, Inc.'s First Set of   FRE 802
                   Interrogatories to Defendant Dropbox, Inc.
  22               11 pages
  23       567     3/25/19 Dropbox's Second Amended             FRE 402 /
                   Responses and Objections to Ironhawk's       FRE 403 /
  24               First Set of Interrogatories                 FRE 802
  25               (Ex. H to MSJ)
           568     E-mail 6/21/17 from D. Gomes to M.           FRE 402 /
  26               Coelho, IRONHAWK000041973-                   FRE 403 /
  27               000041974
           569     E-mail 7/19/17 from D. Gomes to M.           FRE 402 /
  28
       1345580.1
                                                  -48
                    PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 50 of 131 Page ID
                                  #:13991



   1       Exh.                                                                 Date         Date
           No.                Description of Exhibit             Objections   Identified   Admitted
   2
                   Henry, IRONHAWK000042158-                    FRE 403 /
   3               000042159
   4       570     Ironhawk Technologies, Inc. Balance Sheet
                   as of June 30, 2017,
   5
                   IRONHAWK000042160-000042162
   6       571     Ironhawk Technologies, Inc. SmartSync        FRE 402 /
                   Proposal 7/16/17 for GE Oil & Gas,           FRE 403 /
   7
                   IRONHAWK000042163-000042167
   8       572     IDC Executive Summary, IRONHAWK-           FRE 402 /
                   D_000000055                                FRE 403 /
   9
           573     IDC Sales and Marketing Briefing 4/5/06,   FRE 402 /
  10               IRONHAWK-D_000000085-000000100             FRE 403 /
  11       574     idc-2006-balance-sheet-12-31-06.xls,       FRE 402 /
                   IRONHAWK-D_000000258                       FRE 403 /
  12       575     E-mail 10/1/07 from D. Gomes to P. Chao,   FRE 402 /
  13               IRONHAWK-D_000002213-000002214             FRE 403 /
                                                              FRE 802 /
  14       576     Draft Integrated Data Corporation Notes to FRE 402 /
  15               the Financial Projections, IRONHAWK-       FRE 403 /
                   D_000002215-000002231                      FRE 802 /
  16                                                          FRE 901 /
  17       577     Integrated Data Corporation Cap Table      FRE 402 /
                   Recap at 8/28/07, IRONHAWK-                FRE 403 /
  18               D_000002232                                FRE 802 /
  19       578     Integrated Data Corporation SmartSync In- FRE 402 /
                   Line Compression, IRONHAWK-                FRE 403 /
  20               D_000002296-000002299
  21       579     E-mail 10/5/07 from D. Gomes to R. Nash; FRE 402 /
                   J. Ilarraza, IRONHAWK-D_000002435-         FRE 403 /
  22               000002444                                  FRE 602 /
  23                                                          FRE 802 /
           580     Draft Integrated Data Corporation Notes to FRE 402 /
  24               the Financial Projections, IRONHAWK-       FRE 403 /
  25               D_000002732-000002734                      FRE 802 /
                                                              FRE 901 /
  26
           581     Ironhawk Technologies, Inc. Technology     FRE 402 /
  27               Briefing, IRONHAWK-D_000010882-            FRE 403 /
                   000010902
  28
       1345580.1
                                                  -49
                    PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 51 of 131 Page ID
                                  #:13992



   1       Exh.                                                                 Date         Date
           No.                Description of Exhibit             Objections   Identified   Admitted
   2
           582     Article: GSA Awards Movement Tracking        FRE 402 /
   3               System (MTS) Enhancement Contract to         FRE 403 /
   4               Ironhawk Technologies 10/5/09,
                   IRONHAWK-D_000012427-000012428
   5
           583     Ironhawk Update to the Board of Directors,   FRE 402 /
   6               IRONHAWK-D_000012452-000012461               FRE 403 /
           584     Email 3/29/2012 from J. Anders to D.         FRE 402 /
   7
                   Gomes, IRONHAWK-D_000013639                  FRE 403 /
   8       585     Ironhawk Technologies SmartSync              FRE 402 /
                   Significantly Reduces File Size for the      FRE 403 /
   9
                   Fastest Transport & Update Over Narrow-
  10               Band Satelite Networks, IRONHAWK-
                   D_000015830
  11
           586     Ironhawk Technologies, Inc. SmartSync        FRE 402 /
  12               Video and Image Compression with HiPS        FRE 403 /
  13               Change Detection, IRONHAWK-
                   D_000016251-000016252
  14       587     Ironhawk Technologies, Inc. Profit & Loss
  15               January Through December 2009,
                   IRONHAWK-D_000016604-000016611
  16       588     Sales Forecast 040113.xlsx, IRONHAWK-
  17               D_000016628
           589     Email 5/2/2013 from D. Gomes to B.           FRE 402 /
  18               Hirou, IRONHAWK-D_000016712                  FRE 403 /
  19       590     Ironhawk Technologies, Inc. Information      FRE 402 /
                   Briefing May 2013 SmartSync DCS              FRE 403 /
  20               Platform, IRONHAWK-D_000016933-
  21               000016967
           591     Patrol3_chopped.wmv, IRONHAWK-               FRE 402 /
  22               D_000017002                                  FRE 403 /
  23       592     E-mail 7/26/13 from D. Gomes to A.           FRE 402 /
                   Bloomer, IRONHAWK-D_000017233-               FRE 403 /
  24               000017237
  25       593     E-mail 7/27/13 from A. Bloomer to D.         FRE 402 /
                   Gomes, IRONHAWK-D_000017244-                 FRE 403 /
  26
                   000017248                                    FRE 802
  27       594     E-mail 7/27/13 from A. Bloomer to D.         FRE 402 /
                   Gomes, IRONHAWK-D_000017249-                 FRE 403 /
  28
       1345580.1
                                                  -50
                    PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 52 of 131 Page ID
                                  #:13993



   1       Exh.                                                                 Date         Date
           No.                Description of Exhibit             Objections   Identified   Admitted
   2
                   000017254                                    FRE 802 /
   3       595     E-mail 7/27/13 from D. Gomes to A.           FRE 402 /
   4               Bloomer, IRONHAWK-D_000017260-               FRE 403 /
                   000017265                                    FRE 802 /
   5
           596     Chart Ironhawk Technologies, Inc.            FRE 402 /
   6               Corporate Milestones and Timeline,           FRE 403 /
                   IRONHAWK-D_000017302-
   7
                   IRONHAWK-D_000017302
   8       597     E-mail 11/14/13 from G. Chou to D.           FRE 402 /
                   Gomes; B. Hirou; J. Hutchinson; M.           FRE 403 /
   9
                   Lippert; J. Espinoza, IRONHAWK-              FRE 802 /
  10               D_000018216                                  FRE 901 /
  11       598     Project Ignite Kick-Off Materials -          FRE 402 /
                   Oppenheimer - November 2013,                 FRE 403 /
  12               IRONHAWK-D_000018217-                        FRE 802 /
  13               IRONHAWK-D_000018236                         FRE 901 /
           599     Software Value Added Reseller License        FRE 402 /
  14               Agreement 6/27/12 between Ironhawk           FRE 403 /
  15               Technologies, Inc. and Lockheed Martin,
                   IRONHAWK-D_000021021-
  16               IRONHAWK-D_000021064
  17       600     E-mail 6/27/14 from D. Gomes to B.           FRE 402 /
                   Hirou, IRONHAWK-D_000021065                  FRE 403 /
  18       601     Amendment (status and contingent             FRE 402 /
  19               extension of exlclusivity), IRONHAWK-        FRE 403 /
                   D_000021066
  20       602     Software Value Added Reseller License        FRE 402 /
  21               Agreement 11/22/13 between Ironhawk          FRE 403 /
                   Technologies, Inc. and Speedy G.
  22               Consulting, IRONHAWK-D_000021519-
  23               IRONHAWK-D_000021537
           603     E-mail 11/25/14 from T. Moore to D.          FRE 402 /
  24               Gomes, IRONHAWK-D_000022460                  FRE 403 /
  25       604     E-mail 12/26/14 from T. Moore to G.          FRE 402 /
                   Stucker, IRONHAWK-D_000022969                FRE 403 /
  26
           605     E-mail 1/5/15 from G. Stucker to D.          FRE 402 /
  27               Gomes; B. Hirou; R. Gill, IRONHAWK-          FRE 403 /
                   D_000023440                                  FRE 802 /
  28
       1345580.1
                                                  -51
                    PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 53 of 131 Page ID
                                  #:13994



   1       Exh.                                                                 Date         Date
           No.                Description of Exhibit             Objections   Identified   Admitted
   2
           606     Ironhawk Technologies, Inc. Project Ignite   FRE 402 /
   3               Executive Summary January 2015,              FRE 403 /
   4               IRONHAWK-D_000023447-000023472               FRE 802 /
           607     E-mail 1/15/15 from T. Moore to D.           FRE 402 /
   5
                   Gomes, IRONHAWK-D_000023913                  FRE 403 /
   6       608     E-mail 1/30/15 from G. Stucker to D.         FRE 402 /
                   Gomes, IRONHAWK-D_000023963                  FRE 403 /
   7
           609     Project IGNITE January 2015,                 FRE 402 /
   8               IRONHAWK-D_000023964-                        FRE 403 /
                   IRONHAWK-D_000023971                         FRE 802 /
   9
           610     Ironhawk Technologies, Inc. Project Ignite   FRE 402 /
  10               Executive Summary January 2015,              FRE 403 /
  11               IRONHAWK-D_000023972-000023997               FRE 802 /
           611     E-mail 2/13/15 from D. Gomes to M.           FRE 402 /
  12               Robertson, IRONHAWK-D_000023999-             FRE 403 /
  13               000024000                                    FRE 802 /
           612     Ironhawk Technologies, Inc., SmartSync       FRE 402 /
  14               DCS Platform, IRONHAWK-                      FRE 403 /
  15               D_000024001
           613     Resume of Douglas A. Stanley,                FRE 402 /
  16               IRONHAWK-D_000024013-000024014               FRE 403 /
  17                                                            FRE 802 /
                                                                FRE 901 /
  18       614     Non-Disclosure Agreement 11/5/14             FRE 402 /
  19               between CACI Technologies, Inc. and          FRE 403 /
                   Ironhawk Technologies, Inc.,
  20               IRONHAWK-D_000025577-000025579
  21       615     Notice Regarding Purpose and Parameters      FRE 402 /
                   of Industrial Operations Analyst (IOA)       FRE 403 /
  22               Contractor Assistance Visits (CAVs)
  23               4/17/15, IRONHAWK-D_000025580
           616     E-mail 7/27/15 from D. Gomes to R. Engle,    FRE 402 /
  24               IRONHAWK-D_000026689-000026692               FRE 403 /
  25                                                            FRE 802 /
           617     CONTRACTS-MASTER-List-current-
  26
                   official-version.xlsx, IRONHAWK-
  27               D_000026693
           618     SmartSync Quotation for customer Robin       FRE 402 /
  28
       1345580.1
                                                  -52
                    PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 54 of 131 Page ID
                                  #:13995



   1       Exh.                                                                 Date         Date
           No.                Description of Exhibit             Objections   Identified   Admitted
   2
                   Nussear 4/28/15 - SS-LSC-012815,             FRE 403 /
   3               IRONHAWK-D_000026694-000026698
   4       619     Competitor Pricing Sheet for
                   Products.Ironhawk-10.30.14.xlsx,
   5
                   IRONHAWK-D_000026699
   6       620     E-mail 9/8/15 from D. Gomes to R. Maze,      FRE 402 /
                   IRONHAWK-D_000027148-000027151               FRE 403 /
   7
           621     Ironhawk Technologies, Inc. Smart Sync
   8               DCS Platform Information, IRONHAWK-
                   D_000027152-000027153
   9
           622     SmartSync DCS Platform Technical
  10               Overview 1/12/15, IRONHAWK-
  11               D_000027154-000027160
           623     E-mail 10/20/15 from B. Hirou to E. Otte;    FRE 402 /
  12               R. Gill; D. Gomes; D. Stanley,               FRE 403 /
  13               IRONHAWK-D_000028797-000028798
           624     Smart Sync DCS Platform, HTTP                FRE 402 /
  14               Integration Release 1.7.7 - June 6, 2012,    FRE 403 /
  15               IRONHAWK-D_000028799-000028848
           625     SmartSync DCS Platform Intro and Base        FRE 402 /
  16               Usage Guide, Release 1.10 - 10/16/15,        FRE 403 /
  17               IRONHAWK-D_000028849-000028861
           626     E-mail 11/11/15 from B. Hirou to D.          FRE 402 /
  18               Gomes, IRONHAWK-D_000029504                  FRE 403 /
  19       627     Project IGNITE Reference Materials -         FRE 402 /
                   September 2015, IRONHAWK-                    FRE 403 /
  20               D_000029505-000029522
  21       628     E-mail 12/15/15 from R. Gill to D. Gomes,    FRE 402 /
                   IRONHAWK-D_000030476-000030479               FRE 403 /
  22       629     E-mail 12/15/15 from D. Gomes to W.          FRE 402 /
  23               Jiang, IRONHAWK-D_000030480-                 FRE 403 /
                   IRONHAWK-D_000030483
  24
           630     SmartSync from IronHawk pricing 12-15-
  25               2015.xls, IRONHAWK-D_000030484
           631     SmartSync SaaS Agreement 12/15/15,
  26
                   IRONHAWK-D_000030487-000030510
  27       632     E-mail 12/15/15 from D. Gomes to M.          FRE 402 /
                   Lippert; B. Hirou, IRONHAWK-                 FRE 403 /
  28
       1345580.1
                                                  -53
                    PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 55 of 131 Page ID
                                  #:13996



   1       Exh.                                                                 Date         Date
           No.                Description of Exhibit             Objections   Identified   Admitted
   2
                   D_000030511-000030514
   3       633     Competitor Pricing Sheet for                 FRE 402 /
   4               Products.Ironhawk-10.30.14.xlsx,             FRE 403 /
                   IRONHAWK-D_000032906
   5
           634     Letter 12/15/15 from D. Gomes to W.
   6               Jiang, IRONHAWK-D_000032915-
                   000032916
   7
           635     SmartSync Software Proposal & Statement
   8               of Work 6/30/16, IRONHAWK-
                   D_000033497
   9
           636     E-mail 10/15/16 from D. Gomes to R. Gill,    FRE 402 /
  10               IRONHAWK-D_000033567                         FRE 403 /
  11       637     SmartSync DCS Platform, HTTP
                   Integration Release 1.7.7 - 6/6/12,
  12               IRONHAWK-D_000033652
  13       638     E-mail 1/19/17 from D. Gomes to M.           FRE 402 /
                   Henry, IRONHAWK-D_000034520-                 FRE 403 /
  14               000034523
  15       639     Purchase Order 1/6/17, IRONHAWK-             FRE 402 /
                   D_000034524-000034533                        FRE 403 /
  16       640     Purchase Order 1/6/17, IRONHAWK-             FRE 402 /
  17               D_000034534                                  FRE 403 /
           641     Invoice 1/19/17 to Nexagen Networks, Inc.,   FRE 402 /
  18               IRONHAWK-D_000034535                         FRE 403 /
  19       642     SmartSync DCS Platform, IRONHAWK-
                   D_000034600
  20       643     E-mail 2/6/17 from D. Gomes to S.            FRE 402 /
  21               Gaudin, IRONHAWK-D_000034612                 FRE 403 /
           644     E-mail 3/16/17 from D. Gomes to R. Gill,     FRE 402 /
  22               IRONHAWK-D_000034827                         FRE 403 /
  23       645     SmartSync DCS Platform 2017-2018             FRE 402 /
                   Product Catalog Commercial and GSA           FRE 403 /
  24
                   Pricing, IRONHAWK-D_000034828
  25       646     E-mail 3/20/17 from P. Ardire to D.          FRE 402 /
                   Gomes; D. Mirabal; W. Stash; R. Gill, S.     FRE 403 /
  26
                   Indermill, IRONHAWK-D_000034916              FRE 802 /
  27       647     E-mail 3/29/17 from D. Gomes to J. Welch,
  28               IRONHAWK-D_000034941

       1345580.1
                                                  -54
                    PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 56 of 131 Page ID
                                  #:13997



   1       Exh.                                                                 Date         Date
           No.                Description of Exhibit             Objections   Identified   Admitted
   2
           648     Ironhawk Technologies, Inc. SmartSync
   3               DCS Platform, IRONHAWK-
   4               D_000034943
           649     Ironhawk Technologies Master List of
   5
                   Contracts - Summary 3/29/17,
   6               IRONHAWK-D_000034945
           650     E-mail 4/18/17 from D. Gomes to C.           FRE 402 /
   7
                   Narciso-Jiao; D. Stanley; R. Gill,           FRE 403 /
   8               IRONHAWK-D_000035020
           651     E-mail 4/27/17 from S. Indermill to D.       FRE 402 /
   9
                   Gomes, IRONHAWK-D_000035122                  FRE 403 /
  10       652     Ironhawk Technologies, Inc. 2017-2018
  11               Product Catalog Commercial and GSA
                   Pricing, IRONHAWK-D_000035319-
  12               000035338
  13       653     SmartSync DCS Platform 2017-2018
                   Product Catalog Commercial and GSA
  14               Pricing, IRONHAWK-D_000035340
  15       654     E-mail 5/5/17 from D. Gomes to M. Foye;      FRE 402 /
                   M. Jungling; M. Rambo; K. Shah; C.           FRE 403 /
  16               Suggs; T. Nguyen; D. Stanley; R. Gill,
  17               IRONHAWK-D_000035426
           655     E-mail 5/5/17 from D. Gomes to D.            FRE 402 /
  18               Peyton; J. Welch; R. Gill, IRONHAWK-         FRE 403 /
  19               D_000035491
           656     Ironhawk Technologies, Inc. 2017-2018
  20               Product Catalog Commercial and GSA
  21               Pricing, IRONHAWK-D_000035881-
                   000035914
  22       657     E-mail 6/8/17 from D. Gomes to T. Wetli,     FRE 402 /
  23               IRONHAWK-D_000036532                         FRE 403 /
           658     SmartSync Introduction, IRONHAWK-
  24               D_000037370-000037375
  25       659     Ironhawk Technologies, Inc. Software
                   Sales, Testing, and Collaboration,
  26
                   IRONHAWK-D_000037601-000037606
  27       660     SmartSync verses WinZip Study,               FRE 402 /
                   IRONHAWK-D_000037778-000037783               FRE 403 /
  28
       1345580.1
                                                  -55
                    PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 57 of 131 Page ID
                                  #:13998



   1       Exh.                                                                 Date         Date
           No.                Description of Exhibit             Objections   Identified   Admitted
   2
                                                                FRE 802 /
   3                                                            FRE 901
   4       661     Ironhawk Technologies, Inc. SmartSync
                   DCS Platform, IRONHAWK-
   5
                   D_000039399
   6       662     Ironhawk Technologies, Inc. Master List of
                   Contracts - Summary 11/2/17,
   7
                   IRONHAWK-D_000039777
   8       663     SmartSync logo, IRONHAWK-
                   D_000039805
   9
           664     Ironhawk.com Technology SmartSync
  10               page, IRONHAWK-D_000039806
  11       665     Ironhawk Technologies, Inc. SmartSync
                   DCS Platform, IRONHAWK-
  12               D_000039807
  13       666     Ironhawk Sales by Category-All.xlsx,
                   IRONHAWK-D_000041377
  14       667     Ironhawk Sales by Category-2012.xlsx,
  15               IRONHAWK-D_000041378
           668     Ironhawk Revenue by Product Category-
  16               2013.xlsx, IRONHAWK-D_000041379
  17       669     Ironhawk Revenue by Product Category-
                   2013.xlsx, IRONHAWK-D_000041380
  18       670     Ironhawk Sales Revenue by Category-
  19               2015.xlsx, IRONHAWK-D_000041381
           671     Ironhawk Sales Revenue by Category-
  20               2016.xlsx, IRONHAWK-D_000041382
  21       672     Ironhawk Sales Revenue by Category-
                   2017.xlsx, IRONHAWK-D_000041383
  22
           673     Ironhawk Sales Revenue by Category-2018
  23               YTD.xlsx, IRONHAWK-D_000041384
           674     SmartSync Bandwidth-Efficient Data
  24
                   Distribution Solutions, IRONHAWK-
  25               D_000041385
  26       675     SmartSync Bandwidth-Efficient Data
                   Distribution Solutions, IRONHAWK-
  27               D_000041388
  28       676     Banner Loop_SmartSync

       1345580.1
                                                  -56
                    PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 58 of 131 Page ID
                                  #:13999



   1       Exh.                                                                 Date         Date
           No.                Description of Exhibit             Objections   Identified   Admitted
   2
                   Logoformation+Services-Desktop.m4v,
   3               IRONHAWK-D_000041393
   4       677     SmartSync DCS Platform, IRONHAWK-
                   D_000041394
   5
           678     smartsync-demo-video-720 (2017_07_21
   6               04_08_48 UTC).mp4, IRONHAWK-
                   D_000041396
   7
           679     CACI SmartSync Demo (2017_07_21
   8               04_08_48 UTC).webm, IRONHAWK-
                   D_000041402
   9
           680     SmartSync_demo5.mp4, IRONHAWK-
  10               D_000041411
  11       681     SmartSync_Patrol_Imagery_Demo.mp4,
                   IRONHAWK-D_000041412
  12       682     Ironhawk Overview Briefing-SHORT.mp4,
  13               IRONHAWK-D_000041413
           683     IDC DM3 File Transport & Replication         FRE 402 /
  14               Solution with SmartSYnc, IRONHAWK-           FRE 403 /
  15               D_000041437-000041438
           684     Web page Ironhawk Technologies, Inc.
  16               Solutions, IRONHAWK-D_000041439
  17       685     Ironhawk Technologies, Inc. Technology
                   Briefing J. Anders, IRONHAWK-
  18               D_000042140-000042153
  19       686     E-mail 2/9/11 from J. Anders to D.           FRE 402 /
                   McKnight; B. McGarrigle; D. Gomes; P.        FRE 403 /
  20               McGuire; M. Pierrat, IRONHAWK-               FRE 802 /
  21               D_000042159-000042170
           687     E-mail 3/26/12 from D. Gomes to C.           FRE 402 /
  22               Bloom; P. Schoen, IRONHAWK-                  FRE 403 /
  23               D_000043109-000043110
           688     E-mail 4/2/13 from A. Bloomer to Gen. R.     FRE 402 /
  24
                   Folgleman; Gen. T. Hobbins; L. Bien; T.      FRE 403 /
  25               Theodore; D. Gomes, IRONHAWK-                FRE 802 /
                   D_000043959-000043960
  26
           689     Ironhawk Technologies, Inc. A/P Aging        FRE 402 /
  27               Summary as of December 31, 2012,             FRE 403 /
                   IRONHAWK-D_000043961                         FRE 602 /
  28
       1345580.1
                                                  -57
                    PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 59 of 131 Page ID
                                  #:14000



   1       Exh.                                                                 Date         Date
           No.                Description of Exhibit             Objections   Identified   Admitted
   2
                                                                FRE 901
   3       690     Ironhawk Technologies, Inc. Unpaid Bills     FRE 402 /
   4               Detail as of December 31, 2012,              FRE 403 /
                   IRONHAWK-D_000043962-000043963               FRE 602 /
   5
                                                                FRE 901
   6       691     Ironhawk Technologies, Inc. Balance Sheet
                   as of December 31, 2012, IRONHAWK-
   7
                   D_000043964-000043965
   8       692     Ironhawk Technologies, Inc. Profit & Loss
                   January through December 2012,
   9
                   IRONHAWK-D_000043966-000043968
  10       693     E-mail 4/17/13 from A. Bloomer to Gen. R.    FRE 402 /
  11               Folgleman; Gen. T. Hobbins; L. Bien; T.      FRE 403 /
                   Theodore; D. Gomes, IRONHAWK-                FRE 802 /
  12               D_000043975-000043977
  13       694     E-mail 5/28/13 from D. Gomes to G.           FRE 402 /
                   Krausz, IRONHAWK-D_000044039-                FRE 403 /
  14               000044042                                    FRE 802 /
  15       695     Letter 4/26/13 from CSC to Ironhawk          FRE 402 /
                   Technologies, Inc., IRONHAWK-                FRE 403 /
  16               D_000044043
  17       696     E-mail 6/8/13 from K. McQuiggan to D.        FRE 402 /
                   Gomes, IRONHAWK-D_000044116-                 FRE 403 /
  18               000044117                                    FRE 802 /
  19       697     Invoice 6/8/13 from Beach Cities             FRE 402 /
                   Accounting to Ironhawk Technologies,         FRE 403 /
  20               Inc., IRONHAWK-D_000044118                   FRE 802 /
  21                                                            FRE 901 /
           698     Ironhawk Technologies, Inc. Vendor           FRE 402 /
  22               Balance Detail, IRONHAWK-                    FRE 403 /
  23               D_000044119-000044122
           699     SmartSync for Video Applications 6/27/13,
  24               IRONHAWK-D_000044229-000044241
  25       700     E-mail 8/20/13 from D. Gomes,
                   IRONHAWK-D_000044430
  26
           701     Ironhawk Technologies, Inc. Profit & Loss
  27               Detail January through December 2012,
                   IRONHAWK-D_000044431-000044475
  28
       1345580.1
                                                  -58
                    PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 60 of 131 Page ID
                                  #:14001



   1       Exh.                                                                  Date         Date
           No.                Description of Exhibit              Objections   Identified   Admitted
   2
           702     E-mail 8/20/13 from D. Gomes,                 FRE 402 /
   3               IRONHAWK-D_000044476                          FRE 403 /
   4       703     Ironhawk Technologies, Inc. Expenses by       FRE 402 /
                   Vendor Summary January through                FRE 403 /
   5
                   December 2012, IRONHAWK-
   6               D_000044477-000044481
           704     E-mail 9/9/13 from D. Gomes to B. Hirou,      FRE 402 /
   7
                   IRONHAWK-D_000044510                          FRE 403 /
   8       705     E-mail 9/9/13 from B. Hirou to D. Gomes,      FRE 402 /
                   IRONHAWK-D_000044511                          FRE 403 /
   9
           706     E-mail 3/17/15 from D. Gomes,                 FRE 402 /
  10               IRONHAWK-D_000045100                          FRE 403 /
  11       707     E-mail 4/16/15 from R. Gill to B. Hirou; D.   FRE 402 /
                   Gomes, IRONHAWK-D_000045200-                  FRE 403 /
  12               000045202
  13       708     Meeting Request 6/19/15 from IGNITE to
                   G. Stucker; D. Gomes; M. Lippert; B.
  14               Hirou; R. Gill; J. Espinoza, IRONHAWK-
  15               D_000045370
           709     E-mail 6/24/15 from J. Espinoza to D.
  16               Gomes and M. Lippert, IRONHAWK-
  17               D_000045398-000045400
           710     E-mail 6/24/15 from D. Gomes to D.            FRE 402 /
  18               Stanley, IRONHAWK-D_000045405-                FRE 403 /
  19               000045407
           711     E-mail 6/25/15 from M. Lippert to J.
  20               Espinoza; D. Gomes, IRONHAWK-
  21               D_000045412-000045414
           712     Meeting Request 6/26/15 from Ironhawk         FRE 402 /
  22               Internal Dropbox Pre-Meeting to D.            FRE 403 /
  23               Gomes; R. Gill; B. Hirou; D. Stanley,
                   IRONHAWK-D_000045428-
  24       713     E-mail 6/29/15 from M. Lippert to D.          FRE 402 /
  25               Gomes; J. Espinoza; G. Stucker,               FRE 403 /
                   IRONHAWK-D_000045435
  26
           714     E-mail 6/29/15 from D. Gomes to M.            FRE 402 /
  27               Lippert, IRONHAWK-D_000045436                 FRE 403 /
           715     E-mail 6/29/15 from D. Gomes to M.            FRE 402 /
  28
       1345580.1
                                                  -59
                    PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 61 of 131 Page ID
                                  #:14002



   1       Exh.                                                                 Date         Date
           No.                Description of Exhibit             Objections   Identified   Admitted
   2
                   Lippert, IRONHAWK-D_000045437                FRE 403 /
   3       716     Project IGNITE Executive Summary June
   4               2015, IRONHAWK-D_000045438-
                   000045457
   5
           717     E-mail 6/29/15 from D. Gomes to M.           FRE 402 /
   6               Lippert, IRONHAWK-D_000045460-               FRE 403 /
                   000045461
   7
           718     E-mail 7/1/15 from G. Stucker to D.
   8               Gomes; M. Lippert; J. Espinoza,
                   IRONHAWK-D_000045504
   9
           719     Project IGNITE Reference Materials -
  10               Strategic Rationale - July 2015,
  11               IRONHAWK-D_000045505-000045507
           720     E-mail 7/1/15 from D. Gomes to R. Gill; D.
  12               Stanley; B. Hirou, IRONHAWK-
  13               D_000045510
           721     E-mail 7/1/15 from D. Stanley to D.          FRE 402 /
  14               Gomes, IRONHAWK-D_000045514-                 FRE 403 /
  15               000045515                                    FRE 802 /
           722     E-mail 7/2/15 from R. Gill to D. Gomes; B.   FRE 402 /
  16               Hirou, IRONHAWK-D_000045520-                 FRE 403 /
  17               000045521
           723     E-mail 7/2/15 from D. Gomes to R. Gill,      FRE 402 /
  18               IRONHAWK-D_000045522-000045524               FRE 403 /
  19       724     E-mail 7/3/15 from D. Gomes to G.
                   Stucker; M. Lippert; B. Hirou; R. Gill,
  20               IRONHAWK-D_000045539
  21       725     Project IGNITE Reference Materials -
                   Strategic Rationale - July 2015,
  22               IRONHAWK-D_000045540-_000045543
  23       726     E-mail 2/1/17 from D. Gomes to R. Gill,
                   IRONHAWK-D_000045781
  24
           727     Archive00318341.xlsx, IRONHAWK-
  25               D_000045782
           728     E-mail 3/1/17 from D. Gomes to R. Gill,      FRE 402 /
  26
                   IRONHAWK-D_000045818                         FRE 403 /
  27       729     E-mail 3/8/17 from R. Gill to D. Gomes,      FRE 402 /
                   IRONHAWK-D_000046195                         FRE 403 /
  28
       1345580.1
                                                  -60
                    PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 62 of 131 Page ID
                                  #:14003



   1       Exh.                                                                   Date         Date
           No.                Description of Exhibit               Objections   Identified   Admitted
   2
           730     E-mail 4/20/17 from D. Gomes to R. Gill,       FRE 402 /
   3               IRONHAWK-D_000046234                           FRE 403 /
   4       731     E-mail 4/26/17 from D. Gomes to S.             FRE 402 /
                   Indermill, IRONHAWK-D_000046241                FRE 403 /
   5
           732     E-mail 5/17/17 from D. Gomes to T.             FRE 402 /
   6               Moore, IRONHAWK-D_000046359                    FRE 403 /
           733     Plaintiff Ironhawk Technologies, Inc.'s        FRE 402 /
   7
                   Amended Objections and Responses to            FRE 403 /
   8               Defendant Salesforce.com, Inc.'s First Set     FRE 802 /
                   of Interrogatories (Nos. 1-25) 7/30/18,
   9
                   IRONHAWK-D_000046541-000046562
  10       734     Plaintiff Ironhawk Technologies, Inc.'s        FRE 402 /
  11               Second Amended Objections and                  FRE 403 /
                   Responses to Defendant Salesforce.com,         FRE 802 /
  12               Inc.'s First Set of Interrogatories (Nos. 1-
  13               25) 10/1/18, IRONHAWK-D_000046663-
                   000046692
  14       735     Web page ASUS.com - How to set up              FRE 402 /
  15               Smart Sync?, IRONHAWK-D_000047245-             FRE 403 /
                   000047257                                      FRE 602 /
  16                                                              FRE 802 /
  17                                                              FRE 901 /
           736     SmartSync - Design Data, IRONHAWK-             FRE 402 /
  18               D_000047258-000047263                          FRE 403 /
  19                                                              FRE 602 /
                                                                  FRE 802 /
  20                                                              FRE 901 /
  21       737     Configuring SmartSync - BETA -                 FRE 402 /
                   Documentation for BMC Remedyforce,             FRE 403 /
  22               IRONHAWK-D_000047264-000047270                 FRE 602 /
  23                                                              FRE 802 /
                                                                  FRE 901 /
  24       738     Article - Panzura Announces Next-              FRE 402 /
  25               Generation SMART Sync Technology               FRE 403 /
                   7/21/16, IRONHAWK-D_000047285-                 FRE 602 /
  26               000047290                                      FRE 802 /
  27                                                              FRE 901 /
           739     How to us the Smart Sync 3.0 app to            FRE 402 /
  28               control smartphone from Samsung PRO            FRE 403 /
       1345580.1
                                                  -61
                    PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 63 of 131 Page ID
                                  #:14004



   1       Exh.                                                                 Date         Date
           No.                Description of Exhibit             Objections   Identified   Admitted
   2
                   series tablet, IRONHAWK-D_000047291-         FRE 602 /
   3               000047293                                    FRE 802 /
   4                                                            FRE 901 /
           740     SmartSync for Folder Synchronization –       FRE 402 /
   5
                   SmartWiki, IRONHAWK-D_000047294-             FRE 403 /
   6               000047299                                    FRE 602 /
                                                                FRE 802 /
   7
                                                                FRE 901 /
   8       741     SmartSY NC, IRONHAWK-                        FRE 402 /
                   D_000047300-000047309                        FRE 403 /
   9
                                                                FRE 602 /
  10                                                            FRE 802 /
                                                                FRE 901 /
  11
           742     Location Intelligence for Smart Cities -     FRE 402 /
  12               Smart Sync - Urban SDK, IRONHAWK-            FRE 403 /
  13               D_000047310-000047317                        FRE 602 /
                                                                FRE 802 /
  14                                                            FRE 901 /
  15       743     UserIQ - Introducing email powered by        FRE 402 /
                   SmartSync & SmartSend and new micro-         FRE 403 /
  16               feedback campaigns 5/14/18,                  FRE 602 /
  17               IRONHAWK-D_000047318-000047325               FRE 802 /
                                                                FRE 901 /
  18       744     Webland.ch SmartSync E-Mail,                 FRE 402 /
  19               IRONHAWK-D_000047326-000047329               FRE 403 /
                                                                FRE 602 /
  20                                                            FRE 802 /
  21                                                            FRE 901 /
           745     E-mail 9/5/14 from D. Gomes to D.            FRE 402 /
  22               Stanley, IRONHAWK-D_000048172-               FRE 403 /
  23               000048173                                    FRE 802 /
           746     E-mail 4/20/17 from D. Gomes,                FRE 402 /
  24               IRONHAWK-D_000048179                         FRE 403 /
  25       747     E-mail 4/20/17 from D. Gomes,                FRE 402 /
                   IRONHAWK-D_000048180                         FRE 403 /
  26       748     Ironhawk Technologies, Inc. 2017-2018
  27               Product Catalog Commercial and GSA
                   Pricing, IRONHAWK-D_000048182-
  28               000048215
       1345580.1
                                                  -62
                    PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 64 of 131 Page ID
                                  #:14005



   1       Exh.                                                                 Date         Date
           No.                Description of Exhibit             Objections   Identified   Admitted
   2
           749     Ironhawk Press Release: Ironhawk
   3               Awarded $50 Million Blanket Purchase
   4               Agreement (BPA) From the U.S.
                   Department of Defense 2/7/11,
   5               IRONHAWK-D_000048550-000048551
   6       750     IDC SmartSync Overview, IRONHAWK-
                   D_000048897-IRONHAWK-
   7
                   D_000048903
   8       751     Ironhawk Technologies, Inc. Master List of
                   Contracts - Summary 1/20/05,
   9
                   IRONHAWK-D_000049500-000049503
  10       752     E-mail 4/29/17 from D. Gomes,                FRE 402 /
                   IRONHAWK-D_000049601-000049602               FRE 403 /
  11
           753     LM GTL / Ironhawk Business
  12               Development Opportunity Review,
  13               IRONHAWK-D_000049836-000049848
           754     Ironhawk Technologies, Inc. Master List of
  14               Contracts - Summary 1/20/05,
  15               IRONHAWK-D_000050440-000050443
           755     Ironhawk Technologies, Inc. Master List of
  16               Contracts - Summary 3/29/17,
  17               IRONHAWK-D_000050453
           756     Ironhawk Technologies, Inc. 2017-2018
  18               Product Catalog Commercial and GSA
  19               Pricing, IRONHAWK-D_000050454-
                   000050481
  20       757     SmartSync Professional Client Access,
  21               IRONHAWK-D_000050567
           758     E-mail 3/17/09 from J. Anders to             FRE 402 /
  22               steven@alchemygroup.net, IRONHAWK-           FRE 403 /
  23               D_000050577                                  FRE 802 /
           759     IDC - SmartSync: A platform that
  24               uniquely Integrates Data Compression,
  25               Content Management and Transport
                   Technologies to Manage the Delivery of
  26               Mission Critical Data via Narrowband
  27               Communications - e.g. Satellites,
                   IRONHAWK-D_000050578-000050590
  28
       1345580.1
                                                  -63
                    PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 65 of 131 Page ID
                                  #:14006



   1       Exh.                                                                 Date         Date
           No.                Description of Exhibit             Objections   Identified   Admitted
   2
           760     SmartSync Introduction, IRONHAWK-
   3               D_000050591-000050596
   4       761     Ironhawk-DSS-Demo.mp4, IRONHAWK-
                   D_000050670
   5
           762     IronHawk2.mp4, IRONHAWK-
   6               D_000050786
           763     Ironhawk Technologies, Inc. SmartSync
   7
                   Enterprise Software Presentation,
   8               IRONHAWK-D_000050788-000050817
   9       764     IronHawk Technologies Animation Video
                   HD 3a.mov, IRONHAWK-D_000050923
  10       765     smartsync-demo-video-720.mp4,
  11               IRONHAWK-D_000050925
           766     E-mail 3/19/10 from S. Spirrison to D.
  12               Gomes, IRONHAWK-D_000050931-
  13               000050932
           767     Intentionally left blank
  14       768     E-mail 6/29/15 from D. Gomes to M.
  15               Lippert; G. Stucker; R. Gill; B. Hirou,
                   OPCO0269
  16       769     E-mail 6/29/15 from D. Gomes to M.
  17               Lippert; G. Stucker, OPCO0274-
                   OPCO0276
  18       770     SmartSync DCS Platform Technical
  19               Overview 1/12/15, OPCO0277-OPCO0282
           771     Video on https://www.dropbox.com/smart-
  20               sync
  21       772     Patrick Kennedy - CV                    FRE 402 /
                                                           FRE 403 /
  22                                                       FRE 802 /
  23       773     "Federal Risk and Authorization         FRE 402 /
                   Management Program (FedRAMP) “About FRE 403 /
  24
                   Us” page from                           FRE 602 /
  25               https://www.fedramp.gov/about/"         FRE 802 /
                                                           FRE 901 /
  26
                                                           FRCP 37
  27       774     The Office of Management and Budget’s   FRE 402 /
                   December 8, 2011 Memorandum for Chief FRE 403 /
  28
       1345580.1
                                                  -64
                    PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 66 of 131 Page ID
                                  #:14007



   1       Exh.                                                                   Date         Date
           No.                Description of Exhibit               Objections   Identified   Admitted
   2
                   Information Officers regarding Security        FRE 602 /
   3               Authorization of Information Systems in        FRE 802 /
   4               Cloud Computing Environments                   FRE 901 /
                                                                  FRCP 37
   5
           775     Complaint filed in Ironhawk Technologies,      FRE 402 /
   6               Inc. v. Salesforce.com, Inc. , Case No.        FRE 403 /
                   2:15-cv-8277 dated 11/14/2017 (Dkt. No.
   7
                   1)
   8       776     "Page on Ironhawks’s website regarding         FRE 402 /
                   “IntelliSync” available at                     FRE 403 /
   9
                   http://ironhawk.com/product-section-
  10               addition/"
           777     Notice of Settlement filed in Ironhawk         FRE 402 /
  11
                   Technologies, Inc. v. Salesforce.com, Inc. ,   FRE 403 /
  12               Case No. 2:15-cv-8277 dated 11/8/2018          FRE 802 /
  13               (Dkt. No. 25)
           778     Page on Dropbox's website re Dropbox's
  14               individual plan options, available at
  15               http://www.dropbox.com/individual/plans-
                   comparison
  16       779     Page on Dropbox's website re Dropbox's
  17               business plan options, available at
                   http://www.dropbox.com/business/plans-
  18               comparison
  19       780     Screenshots of the Dropbox Business page
           781     Screenshot of www.dropbox.com as seen          FRE 602 /
  20               by a user who has scrolled down to the plan    FRE 901 /
  21               descriptions that list Smart Sync as an
                   available feature.
  22       782     Dropbox Upgrade Drivers Research Report
  23               January 2019
           783     Dropbox Smart Sync Usage Data, January         FRE 402 /
  24               2017 - May 2019/Percent with Smart             FRE 403 /
  25               Synched File                                   FRE 602 /
                                                                  FRE 802 /
  26                                                              FRE 901 /
  27                                                              FRCP 37
           784     Dropbox Smart Sync Usage Data, January         FRE 402 /
  28
       1345580.1
                                                  -65
                    PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 67 of 131 Page ID
                                  #:14008



   1       Exh.                                                                 Date         Date
           No.                Description of Exhibit             Objections   Identified   Admitted
   2
                   2017 - May 2019/Percent Evicted File         FRE 403 /
   3                                                            FRE 602 /
   4                                                            FRE 802 /
                                                                FRE 901 /
   5                                                            FRCP 37
   6       785     [Results] Smart Sync Upsell: Client          FRE 402 /
                   onboarding                                   FRE 403 /
   7
                                                                FRE 802 /
   8                                                            FRE 901 /
           786     Exhibit 3 to the Expert Report of Michel     FRE 402 /
   9
                   Pham                                         FRE 403 /
  10                                                            FRE 602 /
                                                                FRE 802 /
  11
                                                                FRE 901 /
  12                                                            FRCP 37
  13       787     Exhibit 5 to the Expert Report of Michel     FRE 402 /
                   Pham                                         FRE 403 /
  14                                                            FRE 702 /
  15                                                            FRE 703 /
                                                                FRE 704 /
  16                                                            FRE 802 /
  17                                                            FRE 901
           788     Exhibit 6 to the Expert Report of Michel     FRE 402 /
  18               Pham                                         FRE 403 /
  19                                                            FRE 702 /
                                                                FRE 703 /
  20                                                            FRE 704 /
  21                                                            FRE 802 /
                                                                FRE 901
  22       789     Exhibit 7 to the Expert Report of Michel     FRE 402 /
  23               Pham                                         FRE 403 /
                                                                FRE 702 /
  24                                                            FRE 703 /
  25                                                            FRE 704 /
                                                                FRE 802 /
  26                                                            FRE 901
  27       790     Exhibit 8 to the Expert Report of Michel     FRE 402 /
                   Pham                                         FRE 403 /
  28                                                            FRE 702 /
       1345580.1
                                                  -66
                    PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 68 of 131 Page ID
                                  #:14009



   1       Exh.                                                                 Date         Date
           No.                Description of Exhibit             Objections   Identified   Admitted
   2
                                                                FRE 703 /
   3                                                            FRE 704 /
   4                                                            FRE 802 /
                                                                FRE 901
   5
           791     Exhibit 9 to the Expert Report of Michel     FRE 402 /
   6               Pham                                         FRE 403 /
                                                                FRE 702 /
   7
                                                                FRE 703 /
   8                                                            FRE 704 /
                                                                FRE 802 /
   9
                                                                FRE 901
  10       792     Exhibit 10 to the Expert Report of Michel    FRE 402 /
                   Pham                                         FRE 403 /
  11
                                                                FRE 702 /
  12                                                            FRE 703 /
                                                                FRE 704 /
  13
                                                                FRE 802 /
  14                                                            FRE 901
  15       793     Exhibit 11 to the Expert Report of Michel    FRE 402 /
                   Pham                                         FRE 403 /
  16                                                            FRE 702 /
  17                                                            FRE 703 /
                                                                FRE 704 /
  18                                                            FRE 802 /
  19                                                            FRE 901
           794     Exhibit 12 to the Expert Report of Michel    FRE 402 /
  20               Pham                                         FRE 403 /
  21                                                            FRE 702 /
                                                                FRE 703 /
  22                                                            FRE 704 /
  23                                                            FRE 802 /
                                                                FRE 901
  24       795     Exhibit 13 to the Expert Report of Michel    FRE 402 /
  25               Pham                                         FRE 403 /
                                                                FRE 702 /
  26                                                            FRE 703 /
  27                                                            FRE 704 /
                                                                FRE 802 /
  28                                                            FRE 901
       1345580.1
                                                  -67
                    PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 69 of 131 Page ID
                                  #:14010



   1       Exh.                                                                 Date         Date
           No.                Description of Exhibit             Objections   Identified   Admitted
   2
           796     Exhibit 14 to the Expert Report of Michel    FRE 402 /
   3               Pham                                         FRE 403 /
   4                                                            FRE 702 /
                                                                FRE 703 /
   5                                                            FRE 704 /
   6                                                            FRE 802 /
                                                                FRE 901
   7
           797     Exhibit 15 to the Expert Report of Michel    FRE 402 /
   8               Pham                                         FRE 403 /
                                                                FRE 702 /
   9
                                                                FRE 703 /
  10                                                            FRE 704 /
                                                                FRE 802 /
  11
                                                                FRE 901
  12       798     Exhibit 16 to the Expert Report of Michel    FRE 402 /
                   Pham                                         FRE 403 /
  13
                                                                FRE 702 /
  14                                                            FRE 703 /
                                                                FRE 704 /
  15
                                                                FRE 802 /
  16                                                            FRE 901
  17       799     Exhibit 17 to the Expert Report of Michel    FRE 402 /
                   Pham                                         FRE 403 /
  18                                                            FRE 702 /
  19                                                            FRE 703 /
                                                                FRE 704 /
  20                                                            FRE 802 /
  21                                                            FRE 901
           800     Exhibit 18 to the Expert Report of Michel    FRE 402 /
  22               Pham                                         FRE 403 /
  23                                                            FRE 702 /
                                                                FRE 703 /
  24                                                            FRE 704 /
  25                                                            FRE 802 /
                                                                FRE 901
  26       801     Exhibit 19 to the Expert Report of Michel    FRE 402 /
  27               Pham                                         FRE 403 /
                                                                FRE 702 /
  28                                                            FRE 703 /
       1345580.1
                                                  -68
                    PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 70 of 131 Page ID
                                  #:14011



   1       Exh.                                                                 Date         Date
           No.                Description of Exhibit             Objections   Identified   Admitted
   2
                                                                FRE 704 /
   3                                                            FRE 802 /
   4                                                            FRE 901
           802     Exhibit 20 to the Expert Report of Michel    FRE 402 /
   5
                   Pham                                         FRE 403 /
   6                                                            FRE 702 /
                                                                FRE 703 /
   7
                                                                FRE 704 /
   8                                                            FRE 802 /
                                                                FRE 901
   9
           803     Exhibit 21 to the Expert Report of Michel    FRE 402 /
  10               Pham                                         FRE 403 /
                                                                FRE 702 /
  11
                                                                FRE 703 /
  12                                                            FRE 704 /
                                                                FRE 802 /
  13
                                                                FRE 901
  14       804     Exhibit 22 to the Expert Report of Michel    FRE 402 /
  15               Pham                                         FRE 403 /
                                                                FRE 702 /
  16                                                            FRE 703 /
  17                                                            FRE 704 /
                                                                FRE 802 /
  18                                                            FRE 901
  19       805     Exhibit 23 to the Expert Report of Michel    FRE 402 /
                   Pham                                         FRE 403 /
  20                                                            FRE 702 /
  21                                                            FRE 703 /
                                                                FRE 704 /
  22                                                            FRE 802 /
  23                                                            FRE 901
           806     Exhibit 24 to the Expert Report of Michel    FRE 402 /
  24               Pham                                         FRE 403 /
  25                                                            FRE 702 /
                                                                FRE 703 /
  26                                                            FRE 704 /
  27                                                            FRE 802 /
                                                                FRE 901
  28       807     Exhibit 25 to the Expert Report of Michel    FRE 402 /
       1345580.1
                                                  -69
                    PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 71 of 131 Page ID
                                  #:14012



   1       Exh.                                                                 Date         Date
           No.                Description of Exhibit             Objections   Identified   Admitted
   2
                   Pham                                         FRE 403 /
   3                                                            FRE 702 /
   4                                                            FRE 703 /
                                                                FRE 704 /
   5                                                            FRE 802 /
   6                                                            FRE 901
           808     Exhibit 26 to the Expert Report of Michel    FRE 402 /
   7
                   Pham                                         FRE 403 /
   8                                                            FRE 702 /
                                                                FRE 703 /
   9
                                                                FRE 704 /
  10                                                            FRE 802 /
                                                                FRE 901
  11
           809     Exhibit 27 to the Expert Report of Michel    FRE 402 /
  12               Pham                                         FRE 403 /
                                                                FRE 702 /
  13
                                                                FRE 703 /
  14                                                            FRE 704 /
                                                                FRE 802 /
  15
                                                                FRE 901
  16       810     Exhibit 28 to the Expert Report of Michel    FRE 402 /
  17               Pham                                         FRE 403 /
                                                                FRE 702 /
  18                                                            FRE 703 /
  19                                                            FRE 704 /
                                                                FRE 802 /
  20                                                            FRE 901
  21       811     Exhibit 29 to the Expert Report of Michel    FRE 402 /
                   Pham                                         FRE 403 /
  22                                                            FRE 702 /
  23                                                            FRE 703 /
                                                                FRE 704 /
  24                                                            FRE 802 /
  25                                                            FRE 901
           812     Exhibit 30 to the Expert Report of Michel    FRE 402 /
  26               Pham                                         FRE 403 /
  27                                                            FRE 702 /
                                                                FRE 703 /
  28                                                            FRE 704 /
       1345580.1
                                                  -70
                    PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 72 of 131 Page ID
                                  #:14013



   1       Exh.                                                                 Date         Date
           No.                Description of Exhibit             Objections   Identified   Admitted
   2
                                                                FRE 802 /
   3                                                            FRE 901
   4       813     Exhibit A to the Expert Report of Antonio    FRE 402 /
                   R. Sarabia II (CV)                           FRE 403 /
   5
                                                                FRE 702 /
   6                                                            FRE 703 /
                                                                FRE 704 /
   7
                                                                FRE 802 /
   8                                                            FRE 901
           814     Exhibit C to the Expert Report of Antonio    FRE 402 /
   9
                   R. Sarabia II (Materials Considered)         FRE 403 /
  10                                                            FRE 702 /
                                                                FRE 703 /
  11
                                                                FRE 704 /
  12                                                            FRE 802 /
                                                                FRE 901
  13
           815     Exhibit E to the Expert Report of Antonio    FRE 402 /
  14               R. Sarabia II (LinkedIn page of Mr.          FRE 403 /
  15               Volkmer)                                     FRE 702 /
                                                                FRE 703 /
  16                                                            FRE 704 /
  17                                                            FRE 802 /
                                                                FRE 901
  18       816     Exhibit F to the Expert Report of Antonio    FRE 402 /
  19               R. Sarabia II (Resume of Mr. Yoon)           FRE 403 /
                                                                FRE 702 /
  20                                                            FRE 703 /
  21                                                            FRE 704 /
                                                                FRE 802 /
  22                                                            FRE 901
  23       817     Ironhawk Technologies, Inc.'s Amended
                   Response to Dropbox, Inc.'s Second Set of
  24               Interrogatories, Nos. 15-22 and 25
  25       818     Ironhawk Technologies, Inc.'s Amended
                   Responses to Dropbox.com, Inc.'s First Set
  26               of Interrogatories, Nos. 6 and 8-10
  27       819     Ironhawk Technologies, Inc.'s Response to
                   Dropbox, Inc.'s Second Set of
  28               Interrogatories
       1345580.1
                                                  -71
                    PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 73 of 131 Page ID
                                  #:14014



   1       Exh.                                                                   Date         Date
           No.                 Description of Exhibit              Objections   Identified   Admitted
   2
           820     Ironhawk Technologies, Inc.'s Responses
   3               to Dropbox.com, Inc.'s First Set of
   4               Interrogatories
           821     Ironhawk Technologies, Inc.'s Second
   5
                   Amended Response to Dropbox, Inc.'s
   6               Second Set of Interrogatories, No. 16
           822     Ironhawk Technologies, Inc.'s Second
   7
                   Amended Responses to Dropbox, Inc.'s
   8               First Set of Interrogatories, Nos. 1-5 and 13
           823     Ironhawk Technologies, Inc.'s
   9
                   Supplemental Responses to Dropbox, Inc.'s
  10               First Set of Interrogatories, Nos. 1 and 3-5
  11       824     Ironhawk Technologies, Inc.'s
                   Supplemental Responses to Dropbox, Inc.'s
  12               First Set of Interrogatories, Nos. 2 and 13
  13       825     Intentionally left blank
           826     Ironhawk Technologies, Inc.’s Responses
  14               to Dropbox.com, Inc.’s First Set of
  15               Interrogatories
           827     Ironhawk’s Sales by Customer Detail
  16               Report, IRONHAWK-D_000052018-
  17               000052020
           828     E-mail 7/7/15 from M. Lippert to B.
  18               Lightcap; G. Stucker, OPC0336-0350
  19       829     Ironhawk presentation slides - Ironhawk
                   Growth Initiatives, Bates stamped
  20               IRONHAWK-D 000019612-000019637
  21       830     Ironhawk presentation slides - SmartSync
                   Family of Products, Bates stamped
  22               IRONHAWK-D 000047987
  23       831     Ironhawk presentation slides - Ironhawk
                   SmartSync Product Presentation, Bates
  24               stamped IRONHAWK-D 000048308-
  25               000048333
           832     Ironhawk presentation slides - Ironhawk
  26
                   SmartSync Mobile Capability Presentation,
  27               Bates stamped IRONHAWK-D
                   000048334-000048362
  28
       1345580.1
                                                   -72
                    PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 74 of 131 Page ID
                                  #:14015



   1       Exh.                                                                    Date         Date
           No.                 Description of Exhibit               Objections   Identified   Admitted
   2
           833     Ironhawk SmartSync document, Bates
   3               stamped IRONHAWK-D 000050405
   4       834     E-mail 4/26/17 from D. Stanley to D.            FRE 402 /
                   Gomes, IRONHAWK-D_000035121                     FRE 403
   5
           835     E-mail 4/25/19 from C. Bruner to L. Brody,      FRE 402 /
   6               IRONHAWK-D_000052023                            FRE 403 /
                                                                   FRE 602 /
   7
                                                                   FRE 802 /
   8                                                               FRE 901
           836     Tuesday, June 30, 2015 entry, Bates             FRE 402 /
   9
                   stamped DROPBOX_0000003042                      FRE 403 /
  10                                                               FRE 802 /
  11       837     Page on Dropbox's website, available at
                   http://www.dropbox.com/smart-sync,
  12               DROPBOX_0000000271-0000000280
  13       838     Page on Dropbox's website, available at
                   http://help.dropbox.com/installs-
  14               integrations/sync-uploads/smart-sync,
  15               DROPBOX_0000000239-0000000245
           839     Page on Dropbox’s website regarding
  16               Dropbox’s syncing functionality available
  17               at https://www.dropbox.com/features/sync,
                   DROPBOX_0000001709-0000001712
  18       840     Page on Dropbox’s website regarding the
  19               Smart Sync feature available at
                   https://www.dropbox.com/features/sync/sa
  20               ve-space), DROPBOX_0000001713-
  21               0000001715
           841     Page on Dropbox’s website regarding
  22               Dropbox Professional available at
  23               https://www.dropbox.com/pro),
                   DROPBOX_0000001752-0000001756
  24       842     Document detailing the full list of potential
  25               names for the Smart Sync feature,
                   DROPBOX_0000000066-0000000070
  26       843     Figures included in Expert Report of            FRE 402 /
  27               Patrick Kennedy                                 FRE 403 /
                                                                   FRE 802 /
  28
       1345580.1
                                                   -73
                    PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 75 of 131 Page ID
                                  #:14016



   1       Exh.                                                                 Date         Date
           No.                Description of Exhibit             Objections   Identified   Admitted
   2
           844     Schedules 1.1, 1.1A, 1.2, 1.2A, 1.3, and 1.4 FRE 402 /
   3               to the Expert Report of Patrick Kennedy       FRE 403 /
   4                                                             FRE 802 /
           845     Schedules 2.1, 2.1A, 2.2, 2.2A, 2.3, 2.4,     FRE 402 /
   5
                   2.4A, and 2.5 to the Expert Report of         FRE 403 /
   6               Patrick Kennedy                               FRE 802 /
           846     Schedules 3.1, 3.1A, 3.2, 3.2A, 3.3, 3.3A,    FRE 402 /
   7
                   3.4, 3.4A, 3.5, 3.5A, 3.6, and 3.6A to the    FRE 403 /
   8               Expert Report of Patrick Kennedy              FRE 802 /
           847     Schedules 4.1 and 4.2 to the Expert Report FRE 402 /
   9
                   of Patrick Kennedy                            FRE 403 /
  10                                                             FRE 802 /
  11       848     Schedules 5.1, 5.2, and 5.3 to the Expert     FRE 402 /
                   Report of Patrick Kennedy                     FRE 403 /
  12                                                             FRE 802 /
  13       849     Schedules 6.1, 6.2, 6.3, 6.4, 6.5, and 6.6 to FRE 402 /
                   the Expert Report of Patrick Kennedy          FRE 403 /
  14                                                             FRE 802 /
  15       850     Schedule 7 to the Expert Report of Patrick FRE 402 /
                   Kennedy                                       FRE 403 /
  16                                                             FRE 802 /
  17       851     Schedule 8 to the Expert Report of Patrick FRE 402 /
                   Kennedy                                       FRE 403 /
  18                                                             FRE 802 /
  19       852     Dropbox v Thru - Exh 7 to Dec of J Slafsky
                   - Settlement Agreement between Dropbox
  20               and Officeware
  21       853     Dropbox, Inc. Form 10-Q for the quarterly
                   period ended June 30, 2018
  22       854     Dropbox, Inc. Form 10-Q for the quarterly
  23               period ended March 31, 2018
           855     Dropbox, Inc. Form 10-Q for the quarterly
  24               period ended September 30, 2018
  25       856     Dropbox, Inc. Form S-1
           857     Dropbox, Inc., Form 10-K for the fiscal
  26
                   year ended December 31, 2018
  27       858     https://blog.dropbox.com/topics/product-
                   tips/plus-professional-updates.
  28
       1345580.1
                                                  -74
                    PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 76 of 131 Page ID
                                  #:14017



   1       Exh.                                                                 Date         Date
           No.                Description of Exhibit             Objections   Identified   Admitted
   2
           859     https://dealbook.nytimes.com/2011/10/18/d FRE 402 /
   3               ropbox-confirms-250-million-investment/     FRE 403 /
   4                                                           FRE 602 /
                                                               FRE 802 /
   5                                                           FRE 901 /
   6                                                           FRCP 37
           860     https://web.archive.org/web/201905191410 FRE 402 /
   7
                   56/https://www.dropbox.com/plans?trigger FRE 403 /
   8               =homepagefoot                               FRE 802 /
                                                               FRE 901 /
   9
                                                               FRCP 37
  10       861     https://www.statista.com/statistics/261820/ FRE 402 /
                   number-of-registered-dropbox-users/         FRE 403 /
  11
                                                               FRE 602 /
  12                                                           FRE 802 /
                                                               FRE 901 /
  13
                                                               FRCP 37
  14       862     Immediatek, Inc. Form 10-K for the fiscal FRE 402 /
  15               year ended December 31, 2011, p. F-4        FRE 403 /
                                                               FRE 802 /
  16                                                           FRCP 37
  17       863     Immediatek, Inc. Form 10-K for the fiscal FRE 402 /
                   year ended December 31, 2012, p. F-4        FRE 403 /
  18                                                           FRE 802 /
  19                                                           FRCP 37
           864     Immediatek, Inc. Form 10-K for the fiscal FRE 402 /
  20               year ended December 31, 2013, p. F-4        FRE 403 /
  21                                                           FRE 802 /
                                                               FRCP 37
  22       865     Dropbox, Inc. 2018 10-K
  23       866     Dropbox, Inc. 2018 Q1 10-Q
           867     Dropbox, Inc. 2018 Q2 10-Q
  24       868     Dropbox, Inc. 2018 Q3 10-Q
  25       869     Dropbox, Inc. 2019 Q1 10-Q
           870     Dropbox, Inc. S-1
  26
           871     Immediatek, Inc. 2011 10-K                  FRE 402 /
  27                                                           FRE 403 /
                                                               FRE 802 /
  28
       1345580.1
                                                  -75
                    PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 77 of 131 Page ID
                                  #:14018



   1       Exh.                                                                 Date         Date
           No.                Description of Exhibit             Objections   Identified   Admitted
   2
                                                                FRCP 37
   3       872     Immediatek, Inc. 2012 10-K                   FRE 402 /
   4                                                            FRE 403 /
                                                                FRE 802 /
   5
                                                                FRCP 37
   6       873     Immediatek, Inc. 2013 10-K                   FRE 402 /
                                                                FRE 403 /
   7
                                                                FRE 802 /
   8                                                            FRCP 37
           874     Immediatek, Inc. 2013 Q1 10-Q                FRE 402 /
   9
                                                                FRE 403 /
  10                                                            FRE 802 /
                                                                FRCP 37
  11
           875     Settlement and Assignment Agreement
  12               between Dropbox and Officeware,
  13               effective April 22, 2013
           876     Intentionally left blank
  14       877     Exhibit C to the Expert Report of Patrick    FRE 402 /
  15               Kennedy                                      FRE 403 /
                                                                FRE 802 /
  16       878     Summary Charts and Tables within Expert      FRE 402 /
  17               Report of Hal L. Poret                       FRE 403 /
                                                                FRE 802 /
  18       879     Appendix D to the Expert Report of Hal L.    FRE 402 /
  19               Poret                                        FRE 403 /
                                                                FRE 802 /
  20       880     Exhibit C to the Expert Report of Jessie
  21               Stricchiola
           881     Dropbox's YouTube channel               FRE 402 /
  22               (https://youtube.com/user/dropbox)      FRE 403 /
  23                                                       FRE 602 /
                                                           FRE 802 /
  24                                                       FRE 901
  25       882     Ironhawk's YouTube channel              FRE 402 /
                   (https://www.youtube.com/user/IronhawkT FRE 403 /
  26
                   echnologies)                            FRE 602 /
  27                                                       FRE 802 /
                                                           FRE 901
  28
       1345580.1
                                                  -76
                    PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 78 of 131 Page ID
                                  #:14019



   1       Exh.                                                                 Date         Date
           No.                Description of Exhibit             Objections   Identified   Admitted
   2
           883     Intentionally left blank
   3       884     Dropbox website (dropbox.com                 FRE 402 /
   4                                                            FRE 403 /
                                                                FRE 602 /
   5
                                                                FRE 802 /
   6                                                            FRE 901
           885     Moz website (moz.com)                        FRE 402 /
   7
                                                                FRE 403 /
   8                                                            FRE 602 /
                                                                FRE 802 /
   9
                                                                FRE 901
  10       886     W3Techs Analysis                             FRE 402 /
                   https://w3techs.com/technologies/details/c   FRE 403 /
  11
                   m-wordpress/all/all                          FRE 602 /
  12                                                            FRE 802 /
  13                                                            FRE 901
           887     Intentionally left blank
  14       888     Intentionally left blank
  15       889     Figures included in Expert Report of         FRE 402 /
                   Douglas T. Huffman, Jr.                      FRE 403 /
  16                                                            FRE 802 /
  17                                                            FRE 901 /
           890     Exhibit 1 to the Rebuttal Expert Report of   FRE 402 /
  18               Douglas T. Huffman, Jr.                      FRE 403 /
  19                                                            FRE 702 /
                                                                FRE 703 /
  20                                                            FRE 704 /
  21                                                            FRE 802 /
                                                                FRE 901
  22       891     Exhibit 2 to the Rebuttal Expert Report of   FRE 402 /
  23               Douglas T. Huffman, Jr.                      FRE 403 /
                                                                FRE 702 /
  24                                                            FRE 703 /
  25                                                            FRE 704 /
                                                                FRE 802 /
  26                                                            FRE 901
  27       892     Exhibit 3 to the Rebuttal Expert Report of   FRE 402 /
                   Douglas T. Huffman, Jr.                      FRE 403 /
  28                                                            FRE 702 /
       1345580.1
                                                  -77
                    PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 79 of 131 Page ID
                                  #:14020



   1       Exh.                                                                 Date         Date
           No.                Description of Exhibit             Objections   Identified   Admitted
   2
                                                                FRE 703 /
   3                                                            FRE 704 /
   4                                                            FRE 802 /
                                                                FRE 901
   5
           893     Exhibit 4 to the Rebuttal Expert Report of   FRE 402 /
   6               Douglas T. Huffman, Jr.                      FRE 403 /
                                                                FRE 702 /
   7
                                                                FRE 703 /
   8                                                            FRE 704 /
                                                                FRE 802 /
   9
                                                                FRE 901
  10       894     Exhibit 5 to the Rebuttal Expert Report of   FRE 402 /
                   Douglas T. Huffman, Jr.                      FRE 403 /
  11
                                                                FRE 702 /
  12                                                            FRE 703 /
                                                                FRE 704 /
  13
                                                                FRE 802 /
  14                                                            FRE 901
  15       895     Exhibit 6 to the Rebuttal Expert Report of   FRE 402 /
                   Douglas T. Huffman, Jr.                      FRE 403 /
  16                                                            FRE 702 /
  17                                                            FRE 703 /
                                                                FRE 704 /
  18                                                            FRE 802 /
  19                                                            FRE 901
           896     Exhibit 7 to the Rebuttal Expert Report of   FRE 402 /
  20               Douglas T. Huffman, Jr.                      FRE 403 /
  21                                                            FRE 702 /
                                                                FRE 703 /
  22                                                            FRE 704 /
  23                                                            FRE 802 /
                                                                FRE 901
  24       897     Exhibit 8 to the Rebuttal Expert Report of   FRE 402 /
  25               Douglas T. Huffman, Jr.                      FRE 403 /
                                                                FRE 702 /
  26                                                            FRE 703 /
  27                                                            FRE 704 /
                                                                FRE 802 /
  28                                                            FRE 901
       1345580.1
                                                  -78
                    PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 80 of 131 Page ID
                                  #:14021



   1       Exh.                                                                 Date         Date
           No.                Description of Exhibit             Objections   Identified   Admitted
   2
           898     Exhibit 9 to the Rebuttal Expert Report of   FRE 402 /
   3               Douglas T. Huffman, Jr.                      FRE 403 /
   4                                                            FRE 702 /
                                                                FRE 703 /
   5                                                            FRE 704 /
   6                                                            FRE 802 /
                                                                FRE 901
   7
           899     899 to 913 Intentionally left blank
   8       914     DROPBOX_0000002892.xlsx,                     FRE 402 /
                   DROPBOX_0000002892                           FRE 403 /
   9
                                                                FRE 802 /
  10       915     DROPBOX_0000002893                           FRE 402 /
                                                                FRE 403 /
  11
                                                                FRE 802 /
  12       916     Software Distribution License Agreement,
  13               IRONHAWK000009591
           917     Software Development Proposal and
  14               Statement of Work ROM,
  15               IRONHAWK000020255
           918     Ironhawk Technologies Statement of Work      FRE 402 /
  16               Summary Review E3 Client Management          FRE 403 /
  17               Portal, IRONHAWK000020374
           919     Ironhawk Technologies, Inc. Sales by
  18               Customer Detail 2013,
  19               IRONHAWK000028422
           920     Ironhawk Contract Revenues.pdf,
  20               IRONHAWK-D_000039783
  21       921     Google Ads Help page - Keyword bids,         FRE 402 /
                   DROPBOX_0000001830                           FRE 403 /
  22                                                            FRE 602 /
  23                                                            FRE 802 /
                                                                FRE 901 /
  24       922     Google Ads Help page – Auction,              FRE 402 /
  25               DROPBOX_0000001834                           FRE 403 /
                                                                FRE 602 /
  26                                                            FRE 802 /
  27                                                            FRE 901 /
           923     Google Advertising Service Agreement         FRE 402 /
  28
       1345580.1
                                                  -79
                    PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 81 of 131 Page ID
                                  #:14022



   1       Exh.                                                                 Date         Date
           No.                Description of Exhibit             Objections   Identified   Admitted
   2
                   between Google and Dropbox,                  FRE 403 /
   3               DROPBOX_0000001844                           FRE 602 /
   4                                                            FRE 802 /
                                                                FRE 901 /
   5
           924     Google Invoice to Dropbox - 11/1/17 -        FRE 402 /
   6               11/30/17, DROPBOX_0000002143                 FRE 403 /
                                                                FRE 602 /
   7
                                                                FRE 802 /
   8                                                            FRE 901 /
           925     Google Invoice to Dropbox - 12/1/17 -        FRE 402 /
   9
                   12/31/17, DROPBOX_0000002331                 FRE 403 /
  10                                                            FRE 602 /
                                                                FRE 802 /
  11
                                                                FRE 901 /
  12       926     Google Invoice to Dropbox - 12/1/18 -        FRE 402 /
  13               12/31/18, DROPBOX_0000002125                 FRE 403 /
                                                                FRE 602 /
  14                                                            FRE 802 /
  15                                                            FRE 901 /
           927     Oxford Dictionary Definition – sync,         FRE 402 /
  16               DROPBOX_0000002950                           FRE 403 /
  17                                                            FRE 802 /
           928     SmartSync Software - Pro Key Features,       FRE 402 /
  18               DROPBOX_0000003031                           FRE 403 /
  19                                                            FRE 602 /
                                                                FRE 802 /
  20                                                            FRE 901 /
  21       929     IDC - Integrated Data Corporation            FRE 402 /
                   Business Plan, IRONHAWK-                     FRE 403 /
  22               D_000000129                                  FRE 802 /
  23       930     Ironhawk Technologies, Inc. Profit & Loss
                   January through December 2009,
  24               IRONHAWK-D_000016451
  25       931     Ironhawk Technologies, Inc. Profit & Loss
                   January through December 2009,
  26               IRONHAWK-D_000016508
  27       932     Ironhawk Technologies, Inc. - Project        FRE 402 /
                   Ignite Reference Materials July 2016,        FRE 403 /
  28               IRONHAWK-D_000032855
       1345580.1
                                                  -80
                    PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 82 of 131 Page ID
                                  #:14023



   1       Exh.                                                                 Date         Date
           No.                Description of Exhibit             Objections   Identified   Admitted
   2
           933     Ironhawk Technologies, Inc. sales by
   3               Customer Summary January 1, 2015 -
   4               April 17, 2019, IRONHAWK-
                   D_000052022
   5
           934     Google Invoice to Dropbox 5/1/18 -           FRE 402 /
   6               5/31/18, DROPBOX_0000002094                  FRE 403 /
                                                                FRE 602 /
   7
                                                                FRE 802 /
   8                                                            FRE 901 /
           935     Google Invoice to Dropbox 7/1/17 -           FRE 402 /
   9
                   7/31/17, DROPBOX_0000002114                  FRE 403 /
  10                                                            FRE 602 /
                                                                FRE 802 /
  11
                                                                FRE 901 /
  12       936     Google Invoice to Dropbox 6/1/18 -           FRE 402 /
  13               6/30/18, DROPBOX_0000002160                  FRE 403 /
                                                                FRE 602 /
  14                                                            FRE 802 /
  15                                                            FRE 901 /
           937     Google Invoice to Dropbox 6/1/17 -           FRE 402 /
  16               6/30/17, DROPBOX_0000002181                  FRE 403 /
  17                                                            FRE 602 /
                                                                FRE 802 /
  18                                                            FRE 901 /
  19       938     Google Invoice to Dropbox 4/1/17 -           FRE 402 /
                   4/30/17, DROPBOX_0000002194                  FRE 403 /
  20                                                            FRE 602 /
  21                                                            FRE 802 /
                                                                FRE 901 /
  22       939     Google Invoice to Dropbox 11/1/18 -          FRE 402 /
  23               11/30/18, DROPBOX_0000002203                 FRE 403 /
                                                                FRE 602 /
  24                                                            FRE 802 /
  25                                                            FRE 901 /
           940     Google Invoice to Dropbox 9/1/18 -           FRE 402 /
  26               9/30/18, DROPBOX_0000002221                  FRE 403 /
  27                                                            FRE 602 /
                                                                FRE 802 /
  28                                                            FRE 901 /
       1345580.1
                                                  -81
                    PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 83 of 131 Page ID
                                  #:14024



   1       Exh.                                                                 Date         Date
           No.                Description of Exhibit             Objections   Identified   Admitted
   2
           941     Google Invoice to Dropbox 8/1/18 -           FRE 402 /
   3               8/31/18, DROPBOX_0000002242                  FRE 403 /
   4                                                            FRE 602 /
                                                                FRE 802 /
   5                                                            FRE 901 /
   6       942     Google Invoice to Dropbox 5/1/17 -           FRE 402 /
                   5/31/17, DROPBOX_0000002264                  FRE 403 /
   7
                                                                FRE 602 /
   8                                                            FRE 802 /
                                                                FRE 901 /
   9
           943     Google Invoice to Dropbox 2/1/18 -           FRE 402 /
  10               2/28/18, DROPBOX_0000002274                  FRE 403 /
                                                                FRE 602 /
  11
                                                                FRE 802 /
  12                                                            FRE 901 /
  13       944     Google Invoice to Dropbox 2/1/17 -           FRE 402 /
                   2/28/17, DROPBOX_0000002294                  FRE 403 /
  14                                                            FRE 602 /
  15                                                            FRE 802 /
                                                                FRE 901 /
  16       945     Google Invoice to Dropbox 8/1/17 -           FRE 402 /
  17               8/31/17, DROPBOX_0000002301                  FRE 403 /
                                                                FRE 602 /
  18                                                            FRE 802 /
  19                                                            FRE 901 /
           946     Google Invoice to Dropbox 4/1/18 -           FRE 402 /
  20               4/30/18, DROPBOX_0000002312                  FRE 403 /
  21                                                            FRE 602 /
                                                                FRE 802 /
  22                                                            FRE 901 /
  23       947     Google Invoice to Dropbox 3/1/17 -           FRE 402 /
                   3/31/17, DROPBOX_0000002351                  FRE 403 /
  24                                                            FRE 602 /
  25                                                            FRE 802 /
                                                                FRE 901 /
  26       948     Google Invoice to Dropbox 10/1/18 -          FRE 402 /
  27               10/31/18, DROPBOX_0000002359                 FRE 403 /
                                                                FRE 602 /
  28                                                            FRE 802 /
       1345580.1
                                                  -82
                    PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 84 of 131 Page ID
                                  #:14025



   1       Exh.                                                                 Date         Date
           No.                Description of Exhibit             Objections   Identified   Admitted
   2
                                                                FRE 901 /
   3       949     Google Invoice to Dropbox 7/1/18 -           FRE 402 /
   4               7/31/18, DROPBOX_0000002379                  FRE 403 /
                                                                FRE 602 /
   5
                                                                FRE 802 /
   6                                                            FRE 901 /
           950     Google Invoice to Dropbox 9/1/17 -           FRE 402 /
   7
                   9/30/17, DROPBOX_0000002399                  FRE 403 /
   8                                                            FRE 602 /
                                                                FRE 802 /
   9
                                                                FRE 901 /
  10       951     Google Invoice to Dropbox 10/1/17 -          FRE 402 /
                   10/31/17, DROPBOX_0000002412                 FRE 403 /
  11
                                                                FRE 602 /
  12                                                            FRE 802 /
  13                                                            FRE 901 /
           952     Google Invoice to Dropbox 1/1/17 -           FRE 402 /
  14               1/31/17, DROPBOX_0000002430                  FRE 403 /
  15                                                            FRE 602 /
                                                                FRE 802 /
  16                                                            FRE 901 /
  17       953     Google Invoice to Dropbox 3/1/18 -           FRE 402 /
                   3/31/18, DROPBOX_0000002437                  FRE 403 /
  18                                                            FRE 602 /
  19                                                            FRE 802 /
                                                                FRE 901 /
  20       954     Google Invoice to Dropbox 1/1/18 -           FRE 402 /
  21               1/31/18, DROPBOX_0000002456                  FRE 403 /
                                                                FRE 602 /
  22                                                            FRE 802 /
  23                                                            FRE 901 /
           955     Smart Sync - SEM - Q4_2017 - Q1_2019         FRE 402 /
  24               (Raw).xlsx, DROPBOX_0000002885               FRE 403 /
  25                                                            FRE 602 /
                                                                FRE 802 /
  26                                                            FRE 901
  27       956     Choose the right Dropbox for you,
                   DROPBOX_0000001716
  28       957     E-mail 8/30/16 from P. Rowell to             FRE 402 /
       1345580.1
                                                  -83
                    PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 85 of 131 Page ID
                                  #:14026



   1       Exh.                                                                 Date         Date
           No.                Description of Exhibit             Objections   Identified   Admitted
   2
                   gs@dropbox.com,                              FRE 403 /
   3               DROPBOX_0000001083                           FRE 802 /
   4       958     E-mail 9/7/16 from J. Lyman to K. Watt,      FRE 402 /
                   DROPBOX_0000001100                           FRE 403 /
   5
                                                                FRE 802
   6       959     E-mail 8/18/16 from P. Rowell to K. Watt,    FRE 402 /
                   DROPBOX_0000001122                           FRE 403 /
   7
                                                                FRE 802
   8       960     Dropbox Introducing Smart Sync, Dropbox
                   Paper Global Launch January 2017,
   9
                   DROPBOX_0000001682
  10       961     Dropbox Billing Page,
  11               DROPBOX_0000001720
           962     Dropbox Smart Sync Help page,
  12               DROPBOX_0000001722
  13       963     Dropbox Smart Sync for team admins,
                   DROPBOX_0000001729
  14       964     Dropbox Syncing: an overview,
  15               DROPBOX_0000001733
           965     Dropbox Work better, safer together,
  16               DROPBOX_0000001737
  17       966     Dropbox Business Online backup and file
                   storage, DROPBOX_0000001742
  18       967     Dropbox Smart Sync Break free from your
  19               hard drive, DROPBOX_0000001746
           968     Dropbox Work better, safer together,
  20               DROPBOX_0000001757
  21       969     Dropbox Business You'll be in great
                   company, DROPBOX_0000001763
  22
           970     Dropbox Business Bringing Dropbox
  23               Smart Sync to all teams, plus new team
                   selective sync 4/5/18,
  24
                   DROPBOX_0000001768
  25       971     Dropbox Brings Powerful Business-Grade
                   Tools to Individuals with Dropbox
  26
                   Professional, DROPBOX_0000001773
  27       972     Dropbox Channel Pro-SMB Names
  28               Dropbox Cloud File Share and Sync Gold

       1345580.1
                                                  -84
                    PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 86 of 131 Page ID
                                  #:14027



   1       Exh.                                                                  Date         Date
           No.                Description of Exhibit              Objections   Identified   Admitted
   2
                   Winner, DROPBOX_0000001778
   3       973     Dropbox a Leader in Gartner's 2017 Magic
   4               Quadrant for Content Collaboration
                   Platforms 6/28/17,
   5
                   DROPBOX_0000001781
   6       974     Dropbox Business Get all the features your
                   business needs, DROPBOX_0000001785
   7
           975     Trademark Registration No. 1,867,610          FRE 402 /
   8                                                             FRE 403 /
                                                                 FRE 602 /
   9
                                                                 FRE 802 /
  10                                                             FRCP 37
  11       976     Trademark Registration No. 2,656,129          FRE 402 /
                                                                 FRE 403 /
  12                                                             FRE 602 /
  13                                                             FRE 802 /
                                                                 FRCP 37
  14       977     Trademark Registration No. 3,500,699          FRE 402 /
  15                                                             FRE 403 /
                                                                 FRE 602 /
  16                                                             FRE 802 /
  17                                                             FRCP 37
           978     Trademark Registration No. 3,911,628          FRE 402 /
  18                                                             FRE 403 /
  19                                                             FRE 602 /
                                                                 FRE 802 /
  20                                                             FRCP 37
  21       979     Trademark Registration No. 4,873,096          FRE 402 /
                                                                 FRE 403 /
  22                                                             FRE 602 /
  23                                                             FRE 802 /
                                                                 FRCP 37
  24       980     IRONHAWK-D_000021719                          FRE 402 /
  25                                                             FRE 403 /
           981     4/30/17 Email from Gomes to Peyton,           FRE 402 /
  26               IRONHAWK-D_000046233                          FRE 403 /
  27       982     Exhibits 982-999 - Intentionally left blank
            -
  28
       1345580.1
                                                  -85
                    PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 87 of 131 Page ID
                                  #:14028



   1       Exh.                                                                 Date         Date
           No.                Description of Exhibit             Objections   Identified   Admitted
   2
          999
   3      1000     Exhibit 1 CV of Michel Tuan Pham             FRE 402 /
   4               (Pham Ex. 1000) 24 pages                     FRE 403 /
                                                                FRE 802
   5
          1001     5/10/19 Expert Report of Professor           FRE 402 /
   6               (Michel) Tuan Pham, Ph.D.                    FRE 403 /
                   (Pham Ex. 1001) 46 pages                     FRE 802
   7
          1002     Intentionally left blank                     FRE 402 /
   8                                                            FRE 403 /
                                                                FRE 802
   9
          1003     Exhibit 2 to the Opening Report of Michel    FRE 402 /
  10               Tuan Pham, Ph.D. (Pham Ex. 1003) 29          FRE 403 /
  11               pages                                        FRE 802
          1004     Intentionally left blank
  12      1005     4/17/19 Exhibit 5 Google Searches for        FRE 402 /
  13               'smart sync' (2004-present) (Pham Ex.        FRE 403 /
                   1005) 3 pages                                FRE 602 /
  14                                                            FRE 802 /
  15                                                            FRE 901
          1006     10/09/18 Exhibit 7 USPTO Search Results      FRE 402 /
  16               for Smart+Sync (Pham Ex. 1006) 3 pages       FRE 403 /
  17                                                            FRE 602 /
                                                                FRE 802 /
  18                                                            FRE 901
  19      1007     Rebuttal to the Report of Daniel M. Cislo    FRE 402 /
                   by Antonio R. Sarabia II (Sarabia Ex.        FRE 403 /
  20               1007) 49 pages                               FRE 802
  21      1008     intentionally left blank
          1009     May 2019 Expert Report of Hal Poret in       FRE 402 /
  22               the Matter of Ironhawk Technologies, Inc.    FRE 403 /
  23               v Dropbox, Inc. - Survey to Assess           FRE 802
                   Whether Dropbox's Use of the Term Smart
  24               Sync Creates a Likelihood of Confusion
  25               with Respect to Ironhawk and It's
                   Smartsync Products (Poret Ex. 1009) 49
  26               pages
  27      1010     Appendix A - Hal L. Poret CV (Poret Ex.
                   1010)
  28
       1345580.1
                                                  -86
                    PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 88 of 131 Page ID
                                  #:14029



   1       Exh.                                                                 Date         Date
           No.                Description of Exhibit             Objections   Identified   Admitted
   2
                   13 pages
   3      1011     Appendix B - April 2019 Questionnaire
   4               (Poret Ex. 1011) 11 pages
          1012     Appendix C - Screenshots (Poret Ex. 1012)
   5
                   19 pages
   6      1013     Appendix E - Image 1000 (Poret Ex. 1013)
                   2 pages
   7
          1014     Appendix E to the Expert Report of Hal L.
   8               Poret - Image 2000 (Poret Ex. 1014)
   9      1015     Appendix E - Image 3000 (Poret Ex. 1015)
                   2 pages
  10      1016     Appendix E - Image 4000 (Poret Ex. 1016) FRE 402 /
  11               2 pages                                   FRE 403 /
                                                             FRE 802
  12      1017     Notice of Deposition of Ted Huffman and FRE 402 /
  13               Subpoena to Testify at a Deposition in a  FRE 403 /
                   Civil Action                              FRE 802
  14               (Huffman Ex. 1017) 11 pages
  15      1018     Expert Report of Douglas T. Huffman, Jr.  FRE 402 /
                   (Huffman Ex. 1018) 45 pages               FRE 403 /
  16                                                         FRE 802
  17      1019     Expert Report of Jessie Stricchiola
                   (Huffman Ex. 1019) 13 pages
  18      1020     6/07/19 Google Search re smartsync -
  19               dropbox
                   (Huffman Ex. 1020) 2 pages
  20      1021     Rebuttal Report of Patrick F. Kennedy,    FRE 402 /
  21               Ph.D dated May 31, 2019 (Kennedy Ex.      FRE 403 /
                   1021) 216 pages                           FRE 802
  22      1022     Spreadsheet, Archive00341753
  23      1023     Spreadsheet, Archive00341754
          1024     Spreadsheet, Archive00341755
  24
          1025     Spreadsheet, Archive00341756
  25      1026     Spreadsheet, Archive00341757
  26      1027     Spreadsheet, Archive00341758
          1028     Spreadsheet, Archive00341759
  27      1029     Spreadsheet, Archive00341760
  28      1030     6/24/15 J. Espinoza email to D. Gomes, M.

       1345580.1
                                                  -87
                    PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 89 of 131 Page ID
                                  #:14030



   1       Exh.                                                                  Date         Date
           No.                Description of Exhibit              Objections   Identified   Admitted
   2
                   Lippert cc: G. Stucker, R. Gil, B. Hirou re
   3               Dropbox
   4               IRONHAWK-D_000045374-000045375
          1031     June 2015 Project Ignite Executive
   5
                   Summary
   6               IRONHAWK-D_000045376-000045395
          1032     Project Ignite Conference Call Details &
   7
                   Key Discussion – Draft IRONHAWK-
   8               D_000045396
          1033     4/26/17 D. Stanley email to D. Gomes cc:      FRE 402 /
   9
                   doug@benjakate.com re SmarSync                FRE 403 /
  10               confusion                                     FRE 802
                   IRONHAWK-D_000046246
  11
          1034     4/27/17 S. Indermill email to D. Gomes re     FRE 402 /
  12               A Concern to be addressed                     FRE 403 /
  13               IRONHAWK-D_000046247                          FRE 802
          1035     4/27/17 D. Peyton email to D. Gomes cc: J.    FRE 402 /
  14               Welch re IBM & Ironhawk Smartsync –           FRE 403 /
  15               Dropbox & Salesforce products                 FRE 802
                   IRONHAWK-D_000049630
  16      1036     1/15/19 Google search re smart sync
  17               IRONHAWK-D_000050598-000050600
          1037     Intentionally left blank
  18      1038     Intentionally left blank
  19      1039     Google search re smart sync
                   IRONHAWK-D_000050605
  20      1040     1/15/19 Google search re smart sync
  21               IRONHAWK-D_000050606
          1041     1/15/19 Google search re smartsync
  22               IRONHAWK-D_000050609
  23      1042     1/15/19 Google search re smart sync
                   IRONHAWK-D_000050611-000050613
  24
          1043     1/15/19 Google search re smartsync
  25               IRONHAWK-D_000050614-000050615
          1044     6/13/17 TMOfficialNotices@USPTO.GOV
  26
                   email to D. Gomes and Ironhawkglobal re
  27               Official USPTO Notice of Acceptance and
                   Renewal Sections 8 and 9: U.S. Trademark
  28
       1345580.1
                                                  -88
                    PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 90 of 131 Page ID
                                  #:14031



   1       Exh.                                                                 Date         Date
           No.                Description of Exhibit             Objections   Identified   Admitted
   2
                   RN 3198093; SMARTSYNC
   3               IRONHAWK-D_000050961-000050962
   4      1045     3/22/13 U.S. Trademark Registration
                   3,198,093
   5
                   IRONHAWK-D_000050965-000050968
   6      1046     3/19/13 Trademark Application Summary
                   IRONHAWK-D_000050969-000050972
   7
          1047     Ironhawk Technologies, Inc. Profit & Loss
   8               January through December 2009
                   IRONHAWK-D_000050998-000051005
   9
          1048     Ironhawk Technologies, Inc. Profit & Loss
  10               January 2019
  11               IRONHAWK-D_000051907
          1049     Ironhawk Technologies, Inc. Profit & Loss
  12               February 2019
  13               IRONHAWK-D_000051908
          1050     Ironhawk Technologies, Inc. Profit & Loss
  14               April 1-4, 2019
  15               IRONHAWK-D_000051909
          1051     Powerpoint presentation
  16               IRONHAWK-D_000047930
  17      1052     Ironhawk Technologies, Inc. Profit & Loss
                   March 2019
  18               IRONHAWK-D_000051911
  19      1053     GSA Dropbox Report
                   IRONHAWK-D_000051912-00051916
  20      1054     December 10, 2018 e-mail from Jacob
  21               Hoefert to Mel Grimes
                   CACI000070
  22      1055     December 10, 2018 e-mail from Jacob
  23               Hoefert to Mirela Tudor
                   CACI000099-CACI000100
  24
          1056     Google Query for “smartsync” 9/12/19
  25               Google Search re smart sync
                   IRONHAWK-D_000052159-000052161
  26
          1057     Google Query for “smart sync” 9/12/19
  27               Google Search re smartsync
                   IRONHAWK-D_000052162-000052163
  28
       1345580.1
                                                  -89
                    PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 91 of 131 Page ID
                                  #:14032



   1       Exh.                                                                 Date         Date
           No.                Description of Exhibit             Objections   Identified   Admitted
   2
          1058     Google Query for “smartsync - dropbox”
   3      1059     GSA Search for “Ironhawk SmartSync”
   4      1060     GSA Search for “Smart Sync”
          1061     Exh. E to Patrick Kennedy’s Report
   5
          1062     E-mail 4/5/18 from K. Marren to              FRE 802 /
   6               ohshoot@dropbox.com,                         FRE 901 /
                   DROPBOX_0000000004
   7
          1063     E-mail 10/17/17 from M. Beaty to             FRE 802 /
   8               ohshoot@dropbox.com,                         FRE 901
   9               DROPBOX_0000000008
          1064     Intentionally left blank
  10      1065     Intentionally left blank
  11      1066     E-mail 9/27/16 from S. Vashee to J.          FRE 802 /
                   Lyman, DROPBOX_0000000116                    FRE 901
  12      1067     1067 to 1071 Intentionally left blank
  13      1072     ADP Retirement Services - SmartSync          FRE 402 /
                   Comprehensive Plan Automation,               FRE 403 /
  14               DROPBOX_0000000162                           FRE 602 /
  15                                                            FRE 802 /
                                                                FRE 901 /
  16      1073     Press Release: Connect and Share with        FRE 402 /
  17               New AT&T Baby Monitors, Available            FRE 403 /
                   Exclusively at Baies "R" Us,                 FRE 602 /
  18               DROPBOX_0000000165                           FRE 802 /
  19                                                            FRE 901 /
          1074     Mark Information - SmartSync Probiotic       FRE 402 /
  20               Science, DROPBOX_0000000171                  FRE 403 /
  21                                                            FRE 602 /
                                                                FRE 802 /
  22                                                            FRE 901 /
  23      1075     SmartSync Probiotic Science Balancing        FRE 402 /
                   Gel-Cream, DROPBOX_0000000173                FRE 403 /
  24
                                                                FRE 602 /
  25                                                            FRE 802 /
                                                                FRE 901 /
  26
          1076     Serta Motion Perfect III - Owner's Manual,   FRE 402 /
  27               DROPBOX_0000000174                           FRE 403 /
                                                                FRE 602 /
  28
       1345580.1
                                                  -90
                    PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 92 of 131 Page ID
                                  #:14033



   1       Exh.                                                                  Date         Date
           No.                Description of Exhibit              Objections   Identified   Admitted
   2
                                                                 FRE 802 /
   3                                                             FRE 901 /
   4      1077     Adjustable Bed Base: Ergomotion Softide       FRE 402 /
                   8300, DROPBOX_0000000210                      FRE 403 /
   5
                                                                 FRE 602 /
   6                                                             FRE 802 /
                                                                 FRE 901 /
   7
          1078     Dropbox Business - 3 ways Smart Sync          FRE 802 /
   8               makes it easier to manage space for your      FRE 901
                   team, DROPBOX_0000000218
   9
          1079     Dropbox Business - 3 ways Smart Sync          FRE 802 /
  10               makes your team more productive,              FRE 901
                   DROPBOX_0000000222
  11
          1080     Dropbox Business - Bringing Dropbox           FRE 802 /
  12               Smart Sync to all teams, plus new team        FRE 901
  13               selective sync 4/5/18,
                   DROPBOX_0000000227
  14      1081     Dropbox transforms teamwork with new
  15               products and business plans 1/30/17,
                   DROPBOX_0000000232
  16      1082     Dropbox Business - Introducing Dropbox        FRE 802 /
  17               Smart Sync and new collaboration tools,       FRE 901
                   DROPBOX_0000000234
  18      1083     Intentionally left blank
  19      1084     Intentionally left blank
          1085     Intentionally left blank
  20      1086     Sync files and folders - Easy file syncing,   FRE 802 /
  21               DROPBOX_0000000262                            FRE 901
          1087     IVCi - Smart Sync Classroom Management        FRE 402 /
  22               Software, DROPBOX_0000000266                  FRE 403 /
  23                                                             FRE 602 /
                                                                 FRE 802 /
  24                                                             FRE 901 /
  25      1088     Smart Sync LED Waterfall Control,             FRE 402 /
                   DROPBOX_0000000281                            FRE 403 /
  26
                                                                 FRE 602 /
  27                                                             FRE 802 /
                                                                 FRE 901 /
  28
       1345580.1
                                                  -91
                    PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 93 of 131 Page ID
                                  #:14034



   1       Exh.                                                                 Date         Date
           No.                Description of Exhibit             Objections   Identified   Admitted
   2
          1089     Primex, Inc. - Smart-Sync Bridge,            FRE 402 /
   3               DROPBOX_0000000292                           FRE 403 /
   4                                                            FRE 602 /
                                                                FRE 802 /
   5                                                            FRE 901 /
   6      1090     SmartSync Pro - File Synchronization,        FRE 402 /
                   Data Backup, etc.,                           FRE 403 /
   7
                   DROPBOX_0000000298                           FRE 602 /
   8                                                            FRE 802 /
                                                                FRE 901 /
   9
          1091     SmartSync User Quick Start Guide,            FRE 402 /
  10               DROPBOX_0000000300                           FRE 403 /
                                                                FRE 602 /
  11
                                                                FRE 802 /
  12                                                            FRE 901 /
  13      1092     Press Release: Marin Software Launches       FRE 402 /
                   Smart Sync 6/24/15,                          FRE 403 /
  14               DROPBOX_0000000316                           FRE 602 /
  15                                                            FRE 802 /
                                                                FRE 901 /
  16      1093     CareLink SmartSync Device Manager -          FRE 402 /
  17               Medtronic, DROPBOX_0000000318                FRE 403 /
                                                                FRE 602 /
  18                                                            FRE 802 /
  19                                                            FRE 901 /
          1094     Salesforce.com - Using SmartSync Data        FRE 402 /
  20               Framework in Native Apps,                    FRE 403 /
  21               DROPBOX_0000000321                           FRE 602 /
                                                                FRE 802 /
  22                                                            FRE 901 /
  23      1095     Soundmaster Group - Smart Transfer,          FRE 402 /
                   DROPBOX_0000000325                           FRE 403 /
  24                                                            FRE 602 /
  25                                                            FRE 802 /
                                                                FRE 901 /
  26      1096     SYNTevo - SmartSynchronize,                  FRE 402 /
  27               DROPBOX_0000000327                           FRE 403 /
                                                                FRE 602 /
  28                                                            FRE 802 /
       1345580.1
                                                  -92
                    PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 94 of 131 Page ID
                                  #:14035



   1       Exh.                                                                 Date         Date
           No.                Description of Exhibit             Objections   Identified   Admitted
   2
                                                                FRE 901 /
   3      1097     SyncBackPro V7 PDF User Guide,               FRE 402 /
   4               DROPBOX_0000000331                           FRE 403 /
                                                                FRE 602 /
   5
                                                                FRE 802 /
   6                                                            FRE 901 /
          1098     AT&T Smart Sync baby monitor support,        FRE 402 /
   7
                   DROPBOX_0000000813                           FRE 403 /
   8                                                            FRE 602 /
                                                                FRE 802 /
   9
                                                                FRE 901 /
  10      1099     SmartSync Probiotic Science Trademark        FRE 402 /
                   Details, DROPBOX_0000000825                  FRE 403 /
  11
                                                                FRE 602 /
  12                                                            FRE 802 /
  13                                                            FRE 901 /
          1100     Intentionally left blank
  14      1101     Smartsync Server Datasheet,                  FRE 402 /
  15               DROPBOX_0000000837                           FRE 403 /
                                                                FRE 602 /
  16                                                            FRE 802 /
  17                                                            FRE 901 /
          1102     HTC One M9 - What is Smart Sync?,            FRE 402 /
  18               DROPBOX_0000000840                           FRE 403 /
  19                                                            FRE 602 /
                                                                FRE 802 /
  20                                                            FRE 901 /
  21      1103     SmartSync Enterprise Software - Ironhawk
                   Technologies, Inc.,
  22               DROPBOX_0000000843
  23      1104     Synchronize Offlinw Changes with             FRE 402 /
                   SmartSync Data Framework,                    FRE 403 /
  24               DROPBOX_0000000847                           FRE 602 /
  25                                                            FRE 802 /
                                                                FRE 901 /
  26      1105     Webland.CH SmartSync Manual,                 FRE 402 /
  27               DROPBOX_0000000871                           FRE 403 /
                                                                FRE 602 /
  28                                                            FRE 802 /
       1345580.1
                                                  -93
                    PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 95 of 131 Page ID
                                  #:14036



   1       Exh.                                                                 Date         Date
           No.                Description of Exhibit             Objections   Identified   Admitted
   2
                                                                FRE 901 /
   3      1106     ASCE - SmartSync: An Integrated Real-        FRE 402 /
   4               Time Structural Health Monitoring and        FRE 403 /
                   Structural Identification System for Tall    FRE 602 /
   5
                   Buildings, DROPBOX_0000000921                FRE 802 /
   6                                                            FRE 901 /
          1107     Serato - Smart Sync (Using Beatgrids),       FRE 402 /
   7
                   DROPBOX_0000000925                           FRE 403 /
   8                                                            FRE 602 /
                                                                FRE 802 /
   9
                                                                FRE 901 /
  10      1108     SmartSynch - Digital Grid - Siemens,         FRE 402 /
                   DROPBOX_0000000926                           FRE 403 /
  11
                                                                FRE 602 /
  12                                                            FRE 802 /
  13                                                            FRE 901 /
          1109     Package Images - Ceiling Fan & Light         FRE 402 /
  14               Honeywell Remote Control,                    FRE 403 /
  15               DROPBOX_0000000927                           FRE 602 /
                                                                FRE 802 /
  16                                                            FRE 901 /
  17      1110     Mark Information - SmartSync,                FRE 402 /
                   DROPBOX_0000000930                           FRE 403 /
  18                                                            FRE 602 /
  19                                                            FRE 802 /
          1111     Intentionally left blank
  20      1112     Intentionally left blank
  21      1113     Intentionally left blank
          1114     Cook Medical - Holmium Laser Fibers          FRE 402 /
  22               with SmartSync Technology,                   FRE 403 /
  23               DROPBOX_0000000938                           FRE 602 /
                                                                FRE 802 /
  24                                                            FRE 901 /
  25      1115     Smart Sync, Easy Data Sync and Backup        FRE 402 /
                   Between Your Computers,                      FRE 403 /
  26               DROPBOX_0000000942                           FRE 602 /
  27                                                            FRE 802 /
                                                                FRE 901 /
  28
       1345580.1
                                                  -94
                    PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 96 of 131 Page ID
                                  #:14037



   1       Exh.                                                                 Date         Date
           No.                Description of Exhibit             Objections   Identified   Admitted
   2
          1116     1116 – 1166 intentionally left blank
   3      1167     E-mail 8/30/16 from P. Rowell to J.          FRE 402 /
   4               Lyman, DROPBOX_0000001135                    FRE 403 /
                                                                FRE 602 /
   5
                                                                FRE 802 /
   6                                                            FRE 901
          1168     1168 to 1303 intentionally left blank
   7
          1304     Word Processing, What's New, What's     FRE 402 /
   8               Next, PC Magazine, November 9, 1993,    FRE 403 /
                   Vol. 12, No. 19, DROPBOX_0000001921     FRE 602 /
   9
                                                           FRE 802 /
  10                                                       FRE 901
  11      1305     The Annual Awards for Technical         FRE 402 /
                   Excellence, SmartSync: Easy File        FRE 403 /
  12               Coordination, PC Magazine, December 21, FRE 602 /
  13               1993, Vol. 12, No. 22,                  FRE 802 /
                   DROPBOX_0000001928                      FRE 901
  14      1306     1994 ComputerWorld article on SmartSync FRE 402 /
  15               product by Nomadic Systems,             FRE 403 /
                   DROPBOX_0000001934                      FRE 602 /
  16                                                       FRE 802 /
  17                                                       FRE 901
          1307     SmartSync Software License Agreement,   FRE 402 /
  18               DROPBOX_0000001935                      FRE 403 /
  19                                                       FRE 602 /
                                                           FRE 802 /
  20                                                       FRE 901
  21      1308     Taurus Launch: Smart Sync,              FRE 402 /
                   DROPBOX_0000002013                      FRE 403 /
  22                                                       FRE 602 /
  23                                                       FRE 802 /
                                                           FRE 901
  24      1309     Professional onboarding smart sync,     FRE 402 /
  25               DROPBOX_0000002017                      FRE 403 /
                                                           FRE 602 /
  26                                                       FRE 802 /
  27                                                       FRE 901
          1310     1310 to 1315 Intentionally left blank
  28
       1345580.1
                                                  -95
                    PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 97 of 131 Page ID
                                  #:14038



   1       Exh.                                                                 Date         Date
           No.                Description of Exhibit             Objections   Identified   Admitted
   2
          1316     Dropbox, Inc. - Form 10-K,
   3               DROPBOX_0000002478
   4      1317     Intentionally left blank
          1318     Intentionally left blank
   5
          1319     Chart - Revenue 2008-2017,
   6               DROPBOX_0000002609
          1320     Smart Sync Upsell: Client onboarding,        FRE 402 /
   7
                   DROPBOX_0000002845                           FRE 403 /
   8                                                            FRE 802 /
   9                                                            FRE 901
          1321     Smart Sync Upsell: Low disk space            FRE 402 /
  10               notification experiment,                     FRE 403 /
  11               DROPBOX_0000002859                           FRE 802 /
                                                                FRE 901
  12      1322     Smart Sync Upsell: Sync tab,                 FRE 402 /
  13               DROPBOX_0000002867                           FRE 403 /
                                                                FRE 802 /
  14                                                            FRE 901
  15      1323     [Results] Smart Sync Upsell: Client          FRE 402 /
                   onboarding, DROPBOX_0000002876               FRE 403 /
  16                                                            FRE 802 /
  17                                                            FRE 901
          1324     1324 to 1328 Intentionally left blank
  18      1329     E-mail 9/15/16 from B. Volkmer to N.         FRE 802 /
  19               Han; W. Yoon, DROPBOX_0000002913             FRE 901
          1330     Intentionally left blank
  20      1331     intelligent definition in the Cambridge      FRE 402 /
  21               Dictionary, DROPBOX_0000002927               FRE 403 /
                                                                FRE 602 /
  22                                                            FRE 802 /
  23                                                            FRE 901
          1332     intelligent definition in the Oxford         FRE 402 /
  24
                   Dictionary, DROPBOX_0000002932               FRE 403 /
  25                                                            FRE 602 /
                                                                FRE 802 /
  26
                                                                FRE 901
  27      1333     smart definition in the Cambridge            FRE 402 /
                   Dictionary, DROPBOX_0000002935               FRE 403 /
  28
       1345580.1
                                                  -96
                    PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 98 of 131 Page ID
                                  #:14039



   1       Exh.                                                                 Date         Date
           No.                Description of Exhibit             Objections   Identified   Admitted
   2
                                                                FRE 602 /
   3                                                            FRE 802 /
   4                                                            FRE 901
          1334     smart definition in the Oxford Dictionary,   FRE 402 /
   5
                   DROPBOX_0000002942                           FRE 403 /
   6                                                            FRE 602 /
                                                                FRE 802 /
   7
                                                                FRE 901
   8      1335     SYNC definition in the Cambridge             FRE 402 /
                   Dictionary, DROPBOX_0000002945               FRE 403 /
   9
                                                                FRE 602 /
  10                                                            FRE 802 /
                                                                FRE 901
  11
          1336     Ironhawk in the News 3/19/19,
  12               DROPBOX_0000002983
          1337     Image of EVC procedure 6/30/15,              FRE 402 /
  13                                                            FRE 403 /
                   DROPBOX_0000003045
  14                                                            FRE 602 /
                                                                FRE 802 /
  15                                                            FRE 901
          1338     SmartSync Integration Solution - Self
  16
                   Assessment, IRONHAWK000006928
  17      1339     Software Distribution License Agreement
                   9/10/12, IRONHAWK000009591
  18
          1340     Intentionally left blank
  19      1341     Intentionally left blank
          1342     Ironhawk Technologies, Inc. Software         FRE 402 /
  20                                                            FRE 403 /
                   Development Proposal and Statement of
  21                                                            FRE 802
                   Work ROM - E3 Client Management Portal
  22               9/5/17, IRONHAWK000020255
          1343     Ironhawk Statement of Work Summary           FRE 402 /
  23               Review - E3 Client Management Portal,        FRE 403 /
                                                                FRE 802 /
  24               IRONHAWK000020374
          1344     Ironhawk Technologies, Inc. Sales by
  25               Customer Detail January through
  26               December 2013, IRONHAWK000028422
          1345     Intentionally left blank
  27      1346     Integrated Data Corporation Business Plan,   FRE 402 /
  28               IRONHAWK-D_000000167                         FRE 403 /
       1345580.1
                                                  -97
                    PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 99 of 131 Page ID
                                  #:14040



   1       Exh.                                                                  Date         Date
           No.                Description of Exhibit              Objections   Identified   Admitted
   2
                                                                 FRE 802 /
   3      1347     IDC - Integrated Data Corporation Board       FRE 402 /
   4               of Directors Meeting 1/15/2007 -              FRE 403
                   1/16/2007, IRONHAWK-D_000000633
   5
          1348     1348 to 1357 Intentionally left blank
   6      1358     E-mail 4/14/08 from J. Anders to R.           FRE 402 /
                   Westwater; D. Gomes, M. Pierrat,              FRE 403 /
   7
                   IRONHAWK-D_000007424                          FRE 802
   8      1359     IDC - Business Case Analysis - Army-          FRE 402 /
   9               Wide Implementation of SmartSync              FRE 403 /
                   Software 2/21/2007, IRONHAWK-                 FRE 802
  10               D_000010399
  11      1360     E-mail 5/20/09 from R. Srinivasan to D.       FRE 402 /
                   Gomes and N. Castrinos, IRONHAWK-             FRE 403
  12               D_000011571
  13      1361     Ironhawk Technologies, Inc. Current Top       FRE 402 /
                   Five Contract Opportunities 5/26/09,          FRE 403
  14               IRONHAWK-D_000011625
  15      1362     Ironhawk Technologies, Inc. Delivering
                   Decision Critical Data, IRONHAWK-
  16               D_000011678
  17      1363     Letter 9/9/09 from T. Arendt to C. Pilgrim,   FRE 402 /
                   IRONHAWK-D_000011775                          FRE 403 /
  18                                                             FRE 802
  19      1364     E-mail 7/21/10 from J. Anders to P.           FRE 402 /
                   McGuire, D. Gomes, N. Castrinos,              FRE 403 /
  20               IRONHAWK-D_000012722                          FRE 802
  21      1365     Ironhawk Technologies, Inc. Profit & Loss
                   January through December 2009,
  22               IRONHAWK-D_000014861
  23      1366     Intentionally left blank
          1367     Requisition No. PR334327 issued on            FRE 402 /
  24
                   8/23/12, IRONHAWK-D_000014993                 FRE 403 /
  25                                                             FRE 802 /
                                                                 FRE 901
  26
          1368     1368 to 1372 Intentionally left blank
  27      1373     CERDEC / RDECOM Data Compression              FRE 402 /
                   Quotation - Joe LaRuffa 1/13/14,              FRE 403
  28
       1345580.1
                                                  -98
                    PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 100 of 131 Page ID
                                   #:14041



    1       Exh.                                                                 Date         Date
            No.                Description of Exhibit             Objections   Identified   Admitted
    2
                    IRONHAWK-D_000019317
    3      1374     Intentionally left blank
    4      1375     Intentionally left blank
           1376     Intentionally left blank
    5
           1377     IGNITE - Leading Provider of                 FRE 402 /
    6               Compression Optimization, IRONHAWK-          FRE 403
                    D_000019721                                  FRE 802 /
    7
                                                                 FRE 901
    8      1378     Ironhawk Technologies, Inc. Smart Sync       FRE 402 /
    9               verses WinZip Study, IRONHAWK-               FRE 403 /
                    D_000020662                                  FRE 802 /
   10                                                            FRE 901
   11      1379     Ironhawk Technologies, Inc. SmartSync        FRE 402 /
                    versus WAN Accelerators Study,               FRE 403 /
   12               IRONHAWK-D_000020668                         FRE 802 /
   13                                                            FRE 901
           1380     Ironhawk Technologies, Inc. Balance Sheet
   14               as of March 31, 2014, IRONHAWK-
   15               D_000020981
           1381     1381 to 1411 Intentionally left blank
   16      1412     Westwater, Raymond - Content              FRE 402 /
   17               Distribution Frameworks: A Competitive    FRE 403 /
                    Analysis, IRONHAWK-D_000029743            FRE 602 /
   18                                                         FRE 802 /
   19                                                         FRE 901
           1413     1413 to 1423 Intentionally left blank
   20      1424     Ironhawk Technologies, Inc. - Project     FRE 402 /
   21               IGNITE Executive Summary August           FRE 403
                    2016, IRONHAWK-D_000033127                FRE 802
   22      1425     Intentionally left blank
   23      1426     E-mail 10/27/16 from D. Gomes to M.       FRE 402 /
                    Lippert, IRONHAWK-D_000033753             FRE 403 /
   24
                                                              FRE 802 /
   25      1427     Teaming Agreement 7/11/16,
                    IRONHAWK-D_000033754
   26
           1428     Intentionally left blank
   27      1429     E-mail 1/22/17 from D. Gomes to various   FRE 402 /
   28               individuals - Ironhawk 2017 Shareholder   FRE 403 /

        1345580.1
                                                   -99
                     PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 101 of 131 Page ID
                                   #:14042



    1       Exh.                                                                 Date         Date
            No.                Description of Exhibit             Objections   Identified   Admitted
    2
                    Update, IRONHAWK-D_000034536                 FRE 802
    3      1430     Intentionally left blank
    4      1431     Intentionally left blank
           1432     E-mail 3/26/17 from R. Gill to D. Gomes,     FRE 402 /
    5
                    IRONHAWK-D_000034930                         FRE 403 /
    6                                                            FRE 802
           1433     Intentionally left blank
    7
           1434     Intentionally left blank
    8      1435     Intentionally left blank
    9      1436     E-mail 7/10/17 from D. Gomes to M.           FRE 402 /
                    Lippert, IRONHAWK-D_000037147                FRE 403 /
   10                                                            FRE 802
   11      1437     Intentionally left blank
           1438     Intentionally left blank
   12      1439     U.S. Army Logistics - Dual-band             FRE 402 /
   13               SATCOM On the Move, IRONHAWK-               FRE 403 /
                    D_000041691                                 FRE 602 /
   14                                                           FRE 802 /
   15                                                           FRE 901
           1440     E-mail 6/30/10 from J. Anders to R. Gill    FRE 402 /
   16               and M. Pierrat, IRONHAWK-                   FRE 403 /
   17               D_000041747                                 FRE 802 /
                                                                FRE 901
   18      1441     E-mail 7/1/10 from J. Anders to R. Gill; M. FRE 402 /
   19               Pierrat; N. Castrinos; P. McGuire; T.       FRE 403 /
                    Arendt, IRONHAWK-D_000041748                FRE 802
   20
           1442     E-mail 4/7/11 from J. Anders to R. Gill; P. FRE 402 /
   21               McGuire; M. Pierrat, IRONHAWK-              FRE 403 /
                    D_000042154                                 FRE 802
   22
           1443     1.5 Product Names - Current Naming,
   23               IRONHAWK-D_000042156
           1444     1444 to 1449 Intentionally left blank
   24
           1450     E-mail 2/22/17 from D. Gomes to D.
   25               Gomes, IRONHAWK-D_000045816
   26      1451     1451 to 1456 Intentionally left blank
           1457     Archive00395568.xlsx, IRONHAWK-
   27               D_000046462
   28      1458     Deposition of David Peyton (Ironhawk v.

        1345580.1
                                                   -100
                     PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 102 of 131 Page ID
                                   #:14043



    1       Exh.                                                                 Date         Date
            No.                Description of Exhibit             Objections   Identified   Admitted
    2
                    Salesforce) 9/7/18, IRONHAWK-
    3               D_000046563-000046662
    4      1459     Deposition of Susan Indermill (Ironhawk v.
                    Salesforce) 10/18/18, IRONHAWK-
    5
                    D_000046693-000046907
    6      1460     Ironhawk Marketing Activities/Tasks          FRE 402 /
                    [prepared by Steven Mason],                  FRE 403 /
    7
                    IRONHAWK-D_000047676                         FRE 802 /
    8      1461     Intentionally left blank
    9      1462     Intentionally left blank
           1463     Intentionally left blank
   10      1464     E-mail 12/3/13 from B. Hirou to D.           FRE 402 /
   11               Gomes, IRONHAWK-D_000048171                  FRE 403 /
                                                                 FRE 802
   12      1465     Intentionally left blank
   13      1466     Intentionally left blank
           1467     Ironhawk Technologies, Inc. SmartSync
   14               DCS Platform, June 2011, IRONHAWK-
   15               D_000048392
           1468     Ironhawk Technologies, Inc. SmartSync
   16               DCS Platform, April 2011, IRONHAWK-
   17               D_000048403
           1469     Ironhawk Technologies, Inc. SmartSync
   18               Client-Aware Content Delivery Software,
   19               IRONHAWK-D_000048542
           1470     Ironhawk Technologies, Inc. Overview,
   20               October 11, 2011, IRONHAWK-
   21               D_000048648
           1471     Ironhawk SmartSync Intelligent Routing
   22
                    Demonstration, Jan 12, 2011,
   23               IRONHAWK-D_000048670
           1472     Ironhawk Technologies, Inc. Company
   24
                    Information, IRONHAWK-D_000048809
   25      1473     Ironhawk Technologies, Inc. - Ironhawk
   26               Demo Storyboard, July 7, 2019,
                    IRONHAWK-D_000048904
   27      1474     Intentionally left blank
   28      1475     Intentionally left blank

        1345580.1
                                                   -101
                     PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 103 of 131 Page ID
                                   #:14044



    1       Exh.                                                                 Date         Date
            No.                Description of Exhibit             Objections   Identified   Admitted
    2
           1476     Ironhawk Technologies, Inc. 2017-2018
    3               Product Catalog Commercial and GSA
    4               Pricing, IRONHAWK-D_000049454
           1477     Intentionally left blank
    5
           1478     Intentionally left blank
    6      1479     Intentionally left blank
           1480     Intentionally left blank
    7
           1481     Ironhawk Technologies Master List of
    8               Contracts - Summary 11/2/17,
    9               IRONHAWK-D_000050448
           1482     Letter 3/6/19 from L. Brody (Browne
   10               George Ross) to A. Liu, IRONHAWK-
   11               D_000050617
           1483     Salesforce Mobile SDK Development
   12               Guide, IRONHAWK-D_000050621
   13      1484     1484 to 1502 Intentionally left blank
           1503     E-mail 12/4/13 from D. Stanley to D.         FRE 402 /
   14               Gomes, IRONHAWK-D_000051048                  FRE 403 /
   15                                                            FRE 802
           1504     1504 to 1606 Intentionally left blank
   16      1607     IRONHAWK-D_000052025
   17      1608     1608 to 1619 Intentionally left blank
           1620     “Dropbbox Business Pricing.”                 FRE 602 /
   18               https://www.dropbox.com/business/pricing     FRE 901
   19      1621     Intentionally left blank
           1622     "Let us make your Blackbaud products         FRE 402 /
   20
                    deliver more” SmartTHING.                    FRE 403 /
   21               https://www.smartthing.org/#                 FRE 602 /
                                                                 FRE 802 /
   22
                                                                 FRE 901 /
   23                                                            FRCP 37
   24      1623     Intentionally left blank
           1624     "MSI is now the largest supplier of gaming   FRE 402 /
   25               notebooks worldwide",                        FRE 403 /
   26               Notebookcheckhttps://www.notebookcheck       FRE 602 /
                    .net/MSI-is-now-the-largest-supplier-of-     FRE 802 /
   27               gaming-notebooks-                            FRE 901 /
   28               worldwide.170375.0.html                      FRCP 37

        1345580.1
                                                   -102
                     PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 104 of 131 Page ID
                                   #:14045



    1       Exh.                                                                 Date         Date
            No.                Description of Exhibit             Objections   Identified   Admitted
    2
           1625     "OptiBAND Admin Guide."                      FRE 402 /
    3               https://www.manula.com/manuals/thru/opti     FRE 403 /
    4               band-admin-                                  FRE 602 /
                    guide/1/en/topic/optibandinterface-          FRE 802 /
    5               overview                                     FRE 901 /
    6                                                            FRCP 37
           1626     Intentionally left blank
    7
           1627     "SmartSync Software” SmartSync Pro.         FRE 402 /
    8               https://www.smartsync.com/                  FRE 403 /
                                                                FRE 602 /
    9
                                                                FRE 802 /
   10                                                           FRE 901 /
                                                                FRCP 37
   11
           1628     "The Best Backup Software for the PC.”      FRE 402 /
   12               2BrightSparks.                              FRE 403 /
   13               https://www.2brightsparks.com/about.html FRE 602 /
                                                                FRE 802 /
   14                                                           FRE 901 /
   15                                                           FRCP 37
           1629     “@boholmgren”                               FRE 402 /
   16               https://twitter.com/boholmgren/status/4779 FRE 403 /
   17               27166009954305                              FRE 602 /
                                                                FRE 802 /
   18                                                           FRE 901 /
   19                                                           FRCP 37
           1630     “@MarinSoftware”                            FRE 402 /
   20               https://twitter.com/MarinSoftware/status/73 FRE 403 /
   21               2998044480897024                            FRE 602 /
                                                                FRE 802 /
   22                                                           FRE 901 /
   23                                                           FRCP 37
           1631     “@syntevo” Twitter.                         FRE 402 /
   24               https://twitter.com/syntevo/status/1107626 FRE 403 /
   25               386443984896                                FRE 602 /
                                                                FRE 802 /
   26                                                           FRE 901 /
   27                                                           FRCP 37
           1632     “15 Years of SyncBack” 2BrightSparks.       FRE 402 /
   28               https://www.2brightsparks.com/resources/a FRE 403 /
        1345580.1
                                                   -103
                     PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 105 of 131 Page ID
                                   #:14046



    1       Exh.                                                                 Date         Date
            No.                Description of Exhibit             Objections   Identified   Admitted
    2
                    rticles/15-years-of-SyncBack.html            FRE 602 /
    3                                                            FRE 802 /
    4                                                            FRE 901 /
                                                                 FRCP 37
    5
           1633     “About Us” DesignDATA.                       FRE 402 /
    6               https://www.designdata.com/about-us/         FRE 403 /
                                                                 FRE 602 /
    7
                                                                 FRE 802 /
    8                                                            FRE 901 /
                                                                 FRCP 37
    9
           1634     Intentionally left blank
   10      1635     “AiCloud YOUR WORLD ON                       FRE 402 /
                    DEMAND”                                      FRE 403 /
   11
                    https://www.ASUS.com/us/AiCloud/             FRE 602 /
   12                                                            FRE 802 /
   13                                                            FRE 901 /
                                                                 FRCP 37
   14      1636     Intentionally left blank
   15      1637     Intentionally left blank
           1638     Intentionally left blank
   16      1639     “ASUS AiCloud Apple App Store”               FRE 402 /
   17               https://itunes.apple.com/us/app/ASUSaiclo    FRE 403 /
                    ud/                                          FRE 602 /
   18               id527118674                                  FRE 802 /
   19                                                            FRE 901 /
                                                                 FRCP 37
   20      1640     Intentionally left blank
   21      1641     “ASUS History” ASUS.                         FRE 402 /
                    https://www.ASUS.com/About-ASUS-             FRE 403 /
   22               History/                                     FRE 602 /
   23                                                            FRE 802 /
                                                                 FRE 901 /
   24                                                            FRCP 37
   25      1642     “ASUS Launches RT-AC87 Dual-band             FRE 402 /
                    Wireless-AC2400 Gigabit Router;              FRE 403 /
   26               World’s First Wave 2 802.11ac Home           FRE 602 /
   27               Router Delivers Unmatched Performance        FRE 802 /
                    With                                         FRE 901 /
   28
        1345580.1
                                                   -104
                     PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 106 of 131 Page ID
                                   #:14047



    1       Exh.                                                                 Date         Date
            No.                Description of Exhibit             Objections   Identified   Admitted
    2
                    Quantenna’s 4x4 MU-MIMO Technology           FRCP 37
    3               and Universal Beamforming”
    4               https://www.businesswire.com/news/home/
                    20140722006471/en/ASUS-Launches-
    5               RTAC87-
    6               Dual-band-Wireless-AC2400-Gigabit-
                    Router
    7
           1643     “ASUS: AiCloud Smart Sync Introduction”      FRE 402 /
    8               https://www.youtube.com/watch?v=Clcs1z       FRE 403 /
                    mJ0-M                                        FRE 602 /
    9
                                                                 FRE 802 /
   10                                                            FRE 901 /
                                                                 FRCP 37
   11
           1644     “Blackbod.com” Alexa.                        FRE 402 /
   12               https://www.alexa.com/siteinfo/blackbaud.    FRE 403 /
                    com?ver=alpha                                FRE 602 /
   13
                                                                 FRE 802 /
   14                                                            FRE 901 /
                                                                 FRCP 37
   15
           1645     “Box Sync”                                   FRE 402 /
   16               https://community.box.com/t5/Box-            FRE 403 /
   17               Sync/ct-p/BoxSync                            FRE 602 /
                                                                 FRE 802 /
   18                                                            FRE 901 /
   19                                                            FRCP 37
           1646     Intentionally left blank
   20      1647     Intentionally left blank                     FRE 802 /
   21                                                            FRE 901 /
                                                                 FRCP 37
   22      1648     “CaseWare SmartSync”                         FRE 403 /
   23               https://promo.caseware.com/products/work     FRE 602 /
                    ingpapers/                                   FRE 802 /
   24               smartsync.                                   FRE 901 /
   25      1649     “Choose the right Dropbox for you”           FRE 402 /
                    Dropbox.                                     FRE 403 /
   26               https://www.dropbox.com/individual/plans     FRE 602 /
   27               -comparison.                                 FRE 802 /
                                                                 FRE 901 /
   28                                                            FRCP 37
        1345580.1
                                                   -105
                     PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 107 of 131 Page ID
                                   #:14048



    1       Exh.                                                                 Date         Date
            No.                Description of Exhibit             Objections   Identified   Admitted
    2
           1650     “Classification of Computer Services and     FRE 402 /
    3               Associated Policy in the                     FRE 403 /
    4               Trademark Office.” United States Patent      FRCP 37
                    and Trademark Office.
    5               https://www.uspto.gov/web/offices/com/sol
    6               /notices/class.html
           1651     Intentionally left blank
    7
           1652     Intentionally left blank
    8      1653     Intentionally left blank
    9      1654     “CMP Brilliant Wonders Smart Sync LED        FRE 402 /
                    Waterfall Control”                           FRE 403 /
   10               https://www.ebay.com/itm/CMP-Brilliant-      FRE 602 /
   11               Wonders-Smart-Sync-LED-Waterfall-            FRE 802 /
                    Control-                                     FRE 901 /
   12               25677900000-NIB-FREE-SHIP-                   FRCP 37
   13               /292940429182?nma=true&si=zFewoxezn
                    zxKzpLUD%252BVQ%252FHgN8TU%2
   14               53D
   15               &orig_cvip=true&nordt=true&rt=nc&_trks
                    id=p2047675.l2557.
   16      1655     Intentionally left blank
   17      1656     “Company Overview” Hill-Rom.                 FRE 402 /
                    https://www.hill-rom.com/usa/Our-            FRE 403 /
   18               Company/About-us/Company-Overview/           FRE 602 /
   19                                                            FRE 802 /
                                                                 FRE 901 /
   20                                                            FRCP 37
   21      1657     Intentionally left blank
           1658     Intentionally left blank
   22      1659     Intentionally left blank
   23      1660     Intentionally left blank
           1661     “Demarche Labs SMARTSYNC”                    FRE 402 /
   24               https://shop.nordstrom.com/s/dermarchelab    FRE 403 /
   25               s-smartsync-priobiotic-science-balancing-    FRE 602 /
                    gel-cream/4674528.                           FRE 802 /
   26
                                                                 FRE 901 /
   27                                                            FRCP 37
           1662     Intentionally left blank
   28
        1345580.1
                                                   -106
                     PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 108 of 131 Page ID
                                   #:14049



    1       Exh.                                                                 Date         Date
            No.                Description of Exhibit             Objections   Identified   Admitted
    2
           1663     “Dropbox Business” Dropbox.                 FRE 403 /
    3               https://www.dropbox.com/business/pricing. FRE 602 /
    4                                                           FRE 802 /
                                                                FRE 901
    5
           1664     Intentionally left blank
    6      1665     “Dropbox.com Traffic, Demographics and FRE 402 /
                    Competitors – Alexa”                        FRE 403 /
    7
                    https://www.alexa.com/siteinfo/dropbox.co FRE 602 /
    8               m.                                          FRE 802 /
                                                                FRE 901 /
    9
                                                                FRCP 37
   10      1666     Intentionally left blank
   11      1667     Intentionally left blank
           1668     Intentionally left blank
   12      1669     Intentionally left blank
   13      1670     “GSA eLibrary Contractor List,” U.S.        FRE 402 /
                    General Services Administration.            FRE 403 /
   14               https://www.gsaelibrary.gsa.gov/ElibMain/ FRE 602 /
   15               contractorList.do?contractorListFor=D.      FRE 802 /
                                                                FRE 901 /
   16                                                           FRCP 37
   17      1671     Intentionally left blank
           1672     “Holmium Laser Fibers with SmartSync        FRE 402 /
   18               Technology”                                 FRE 403 /
   19               https://www.cookmedical.com/products/36 FRE 602 /
                    4d241e-fb92-48f5-8d47-970c6534217f/.        FRE 802 /
   20                                                           FRE 901 /
   21                                                           FRCP 37
           1673     Intentionally left blank
   22      1674     “How do you get Salesforce's SmartSync      FRE 402 /
   23               upSync method to insert a record            FRE 403 /
                    into Salesforce in a hybrid mobile app?”    FRE 602 /
   24               https://developer.salesforce.com/forums/?id FRE 802 /
   25               =9060G000000XgikQAC                         FRE 901 /
                                                                FRCP 37
   26
           1675     “How much does Dropbox cost?”               FRE 403 /
   27               Dropbox.                                    FRE 602 /
                    https://help.dropbox.com/billing/cost.      FRE 802 /
   28
        1345580.1
                                                   -107
                     PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 109 of 131 Page ID
                                   #:14050



    1       Exh.                                                                 Date         Date
            No.                Description of Exhibit             Objections   Identified   Admitted
    2
                                                                 FRE 901
    3      1676     “How to Prepare For and PASS Mobile          FRE 402 /
    4               Solutions Architecture Designer              FRE 403 /
                    Exam” Salesforce Memo.                       FRE 602 /
    5
                    http://salesforcememo.com/2017/12/24/ho      FRE 802 /
    6               w-to-prepare-forand-                         FRE 901 /
                    pass-mobile-solutions-architecture-          FRCP 37
    7
                    designer-exam/
    8      1677     Intentionally left blank
           1678     “Integrated Data Corporation (IDC) Has       FRE 602 /
    9
                    Changed Its Name to Ironhawk                 FRE 901
   10               Technologies, Inc.” IDC. June 22, 2009.
                    https://web.archive.org/web/200906220119
   11
                    59/http://www.idc-global.com/.
   12      1679     “IntelliSync” http://ironhawk.com/product-FRE 402 /
   13               section-addition/.                        FRE 403 /
                                                              FRE 602 /
   14                                                         FRE 802 /
   15                                                         FRE 901 /
                                                              FRCP 37
   16      1680     “Ironhawk News.” Ironhawk.                FRE 602 /
   17               http://ironhawk.com/ironhawk-in-the-      FRE 802 /
                    news/.                                    FRE 901
   18      1681     “iTristan LinkedIn” LinkedIn.             FRE 402 /
   19               https://www.linkedin.com/company/itristan FRE 403 /
                    media-                                    FRE 602 /
   20               group/about/                              FRE 802 /
   21                                                         FRE 901 /
                                                              FRCP 37
   22      1682     “iTristan Media Group (@itristanmedia)”   FRE 402 /
   23               Twitter.                                  FRE 403 /
                    https://twitter.com/itristanmedia?lang=en FRE 602 /
   24                                                         FRE 802 /
   25                                                         FRE 901 /
                                                              FRCP 37
   26      1683     Intentionally left blank
   27      1684     Intentionally left blank
           1685     “Knowledgebase - SmartTHING”              FRE 402 /
   28
        1345580.1
                                                   -108
                     PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 110 of 131 Page ID
                                   #:14051



    1       Exh.                                                                 Date         Date
            No.                Description of Exhibit             Objections   Identified   Admitted
    2
                    SmartTHING.                               FRE 403 /
    3               https://www.smartthing.org/knowledgebase FRE 602 /
    4               /                                         FRE 802 /
                                                              FRE 901 /
    5                                                         FRCP 37
    6      1686     Intentionally left blank
           1687     Intentionally left blank
    7
           1688     Intentionally left blank
    8      1689     “Loved It!”                               FRE 402 /
    9               https://www.designdata.com/testimonial/   FRE 403 /
                                                              FRE 602 /
   10                                                         FRE 802 /
   11                                                         FRE 901 /
                                                              FRCP 37
   12      1690     “Mac App Store Preview – Smart Sync”      FRE 402 /
   13               Yong Chen.                                FRE 403 /
                    https://itunes.apple.com/us/app/smart-    FRE 602 /
   14               sync/id537484847                          FRE 802 /
   15                                                         FRE 901 /
                                                              FRCP 37
   16      1691     Intentionally left blank
   17      1692     “Marin launches tool for syncing online   FRE 402 /
                    search ad campaigns” Seeking Alpha.       FRE 403 /
   18               https://seekingalpha.com/news/2598105-    FRE 602 /
   19               marin-launches-tool-for-syncing-online-   FRE 802 /
                    search-ad-campaigns                       FRE 901 /
   20                                                         FRCP 37
   21      1693     Intentionally left blank
           1694     “Marin Social - Introducing Smart Sync    FRE 402 /
   22               For Shopping”                             FRE 403 /
   23               https://www.youtube.com/watch?v=a6ogIy FRE 602 /
                    kbQo0                                     FRE 802 /
   24                                                         FRE 901 /
   25                                                         FRCP 37
           1695     “Marin Software Launches Smart Sync For FRE 402 /
   26               Shopping”                                 FRE 403 /
   27               https://www.bandt.com.au/advertising/mari FRE 602 /
                    n-software-launches-smart-sync-shopping FRE 802 /
   28
        1345580.1
                                                   -109
                     PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 111 of 131 Page ID
                                   #:14052



    1       Exh.                                                                 Date         Date
            No.                Description of Exhibit             Objections   Identified   Admitted
    2
                                                                FRE 901 /
    3                                                           FRCP 37
    4      1696     “Marin Software Launches Smart Sync for FRE 402 /
                    Shopping”                                   FRE 403 /
    5
                    https://www.marketwatch.com/press-          FRE 602 /
    6               release/marin-software-launches-smart-      FRE 802 /
                    sync-for-shopping-2016-08-XX-XXXXXXX        FRE 901 /
    7
                                                                FRCP 37
    8      1697     “Marin Software Launches Smart Sync”        FRE 402 /
                    https://www.marinsoftware.com/resources/ FRE 403 /
    9
                    news/marin-software-launches-smart-sync FRE 602 /
   10                                                           FRE 802 /
                                                                FRE 901 /
   11
                                                                FRCP 37
   12      1698     “Midiman SmartSync”                         FRE 402 /
   13               https://img.tradera.net/images/683/2955596 FRE 403 /
                    83_57ae28ff-0ea7-4dee-b9b5-                 FRE 602 /
   14               d77d43f495c1.jpg.                           FRE 802 /
   15                                                           FRE 901 /
                                                                FRCP 37
   16      1699     “Mobolize”                                  FRE 402 /
   17               https://itunes.apple.com/us/app/mobolize/id FRE 403 /
                    1072879165?mt=8                             FRE 602 /
   18                                                           FRE 802 /
   19                                                           FRE 901 /
                                                                FRCP 37
   20      1700     “Naval Synchronization Toolset”             FRE 402 /
   21               https://www.promodel.com/pdf/NST%20Pr FRE 403 /
                    oduct%20Summary.pdf                         FRE 602 /
   22                                                           FRE 802 /
   23                                                           FRE 901 /
                                                                FRCP 37
   24      1701     “News”                                      FRE 402 /
   25               http://www.alpvision.com/news.html          FRE 403 /
                                                                FRE 602 /
   26                                                           FRE 802 /
   27                                                           FRE 901 /
                                                                FRCP 37
   28      1702     “Our Company.” IDC. June 10, 2004.          FRE 402 /
        1345580.1
                                                   -110
                     PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 112 of 131 Page ID
                                   #:14053



    1       Exh.                                                                 Date         Date
            No.                Description of Exhibit             Objections   Identified   Admitted
    2
                    https://web.archive.org/web/200406100728 FRE 403 /
    3               22/http://www.idc-global.com/            FRE 602 /
    4                                                        FRE 802 /
                                                             FRE 901 /
    5                                                        FRCP 37
    6      1703     “Our Company.” IDC. June 11, 2003.       FRE 402 /
                    https://web.archive.org/web/200306111216 FRE 403 /
    7
                    46/http://www.idc-global.com/            FRE 602 /
    8                                                        FRE 802 /
                                                             FRE 901 /
    9
                                                             FRCP 37
   10      1704     Intentionally left blank
           1705     “Our Company” Primex.                    FRE 402 /
   11
                    https://www.primexinc.com/company/       FRE 403 /
   12                                                        FRE 602 /
   13                                                        FRE 802 /
                                                             FRE 901 /
   14                                                        FRCP 37
   15      1706     Intentionally left blank
           1707     Intentionally left blank
   16      1708     Intentionally left blank
   17      1709     Intentionally left blank
           1710     “Payroll, HR, and Tax Services” ADP.     FRE 402 /
   18               https://www.adp.com/                     FRE 403 /
   19                                                        FRE 602 /
                                                             FRE 802 /
   20                                                        FRE 901 /
   21                                                        FRCP 37
           1711     “PIONEER MXT-S3166BT Digital Media FRE 402 /
   22               Receiver Car Stereo & Speakers           FRE 403 /
   23               Package” http://www.pioneer-             FRE 602 /
                    carglobal.com/pss/.                      FRE 802 /
   24                                                        FRE 901 /
   25                                                        FRCP 37
           1712     Intentionally left blank
   26
           1713     Intentionally left blank
   27      1714     “Purchase SmartSynchronize” Syntevo.     FRE 402 /
                    https://www.syntevo.com/smartsynchroniz FRE 403 /
   28
        1345580.1
                                                   -111
                     PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 113 of 131 Page ID
                                   #:14054



    1       Exh.                                                                 Date         Date
            No.                   Description of Exhibit          Objections   Identified   Admitted
    2
                    e/purchase/                                  FRE 602 /
    3                                                            FRE 802 /
    4                                                            FRE 901 /
                                                                 FRCP 37
    5
           1715     Intentionally left blank
    6      1716     “Questions tagged [smartsync]”              FRE 402 /
                    https://salesforce.stackexchange.com/questi FRE 403 /
    7
                    ons/tagged/smartsync                        FRE 602 /
    8                                                           FRE 802 /
                                                                FRE 901 /
    9
                                                                FRCP 37
   10      1717     1717 to 1721 Intentionally left blank
   11      1722     “Serato DJ Tutorial – Smart Sync”           FRE 402 /
                    YouTube.                                    FRE 403 /
   12               https://www.youtube.com/watch?v=nc5V8 FRE 602 /
   13               HR9Jg0                                      FRE 802 /
                                                                FRE 901 /
   14                                                           FRCP 37
   15      1723     “Serato/DDJ-SX Issue” Reddit.               FRE 402 /
                    https://www.reddit.com/r/DJs/comments/3 FRE 403 /
   16               mh7y7/seratoddjsx_issue_simple_sync_is_ FRE 602 /
   17               snapping/                                   FRE 802 /
                                                                FRE 901 /
   18                                                           FRCP 37
   19      1724     “Serato” Serato. https://serato.com/        FRE 402 /
                                                                FRE 403 /
   20                                                           FRE 602 /
   21                                                           FRE 802 /
                                                                FRE 901 /
   22                                                           FRCP 37
   23      1725     1725 to 1737 Intentionally left blank
           1738     “SMART Sync 2011” IVCi.                     FRE 402 /
   24               https://support.smarttech.com/docs/softwar FRE 403 /
   25               e/sync/sync-2011/en/home.cshtml             FRE 602 /
                                                                FRE 802 /
   26                                                           FRE 901 /
   27                                                           FRCP 37
           1739     “Smart Sync Bluetooth Wireless              FRE 402 /
   28               Technology Digital Series” Synergy          FRE 403 /
        1345580.1
                                                      -112
                     PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 114 of 131 Page ID
                                   #:14055



    1       Exh.                                                                 Date         Date
            No.                 Description of Exhibit            Objections   Identified   Admitted
    2
                    Medical.                                     FRE 602 /
    3               https://www.synergymedical.ie/product/sm     FRE 802 /
    4               art-sync-bluetooth-wireless-technology-      FRE 901 /
                    digital-series/                              FRCP 37
    5
           1740     “SMART Sync Classroom Management             FRE 402 /
    6               Software”                                    FRE 403 /
                    https://ivci.com/product/smart-sync-         FRE 602 /
    7
                    classroom-management-software/.              FRE 802 /
    8                                                            FRE 901 /
                                                                 FRCP 37
    9
           1741     “Smart Sync feature” Pioneer DJ.             FRE 402 /
   10               https://forums.pioneerdj.com/hc/en-us/       FRE 403 /
                    community/posts/360000697423-Smart-          FRE 602 /
   11
                    Sync-feature                                 FRE 802 /
   12                                                            FRE 901 /
                                                                 FRCP 37
   13
           1742     “Smart Sync.” Dropbox.                       FRE 403 /
   14               https://help.dropbox.com/desktop-            FRE 602 /
   15               web/smart-sync.                              FRE 802 /
                                                                 FRE 901
   16      1743     “Smart Sync”                                 FRE 402 /
   17               http://scora.net/software/smartsync/.        FRE 403 /
                                                                 FRE 602 /
   18                                                            FRE 802 /
   19                                                            FRE 901 /
                                                                 FRCP 37
   20      1744     “Smart Sync”                                 FRE 402 /
   21               https://itunes.apple.com/us/app/smartsync/   FRE 403 /
                    id537484847?mt=12.                           FRE 602 /
   22                                                            FRE 802 /
   23                                                            FRE 901 /
                                                                 FRCP 37
   24      1745     Intentionally left blank
   25      1746     Intentionally left blank
           1747     Intentionally left blank
   26      1748     Intentionally left blank
   27      1749     “SmartConnect Integrations” Hill-Rom.        FRE 402 /
                    https://www.hillrom.                         FRE 403 /
   28
        1345580.1
                                                    -113
                     PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 115 of 131 Page ID
                                   #:14056



    1       Exh.                                                                 Date         Date
            No.                Description of Exhibit             Objections   Identified   Admitted
    2
                    com/usa/Products/Category/clinical-       FRE 602 /
    3               workflow-solutions/navicare-smartconnect- FRE 802 /
    4               solution/                                 FRE 901 /
                                                              FRCP 37
    5
           1750     1750 to 1758 Intentionally left blank
    6      1759     “SmartSync – Checkout.” SmartSync Pro. FRE 402 /
                    https://www.smartsync.com/smartsyncpro/ FRE 403 /
    7
                    ?tg=tm                                    FRE 602 /
    8                                                         FRE 802 /
                                                              FRE 901 /
    9
                                                              FRCP 37
   10      1760     Intentionally left blank
   11      1761     “SMARTSync Comprehensive Plan             FRE 402 /
                    Automation”                               FRE 403 /
   12               https://apps.adp.com/apps/15028/adp-      FRE 602 /
   13               retirementservices#!                      FRE 802 /
                    features/SMARTSync%C2%AE_Compreh FRE 901 /
   14               ensive_Plan_Automation.                   FRCP 37
   15      1762     “SmartSync Cord Setup”                    FRE 402 /
                    https://www.youtube.com/watch?v=OC6Y FRE 403 /
   16               sHoXZms.                                  FRE 602 /
   17                                                         FRE 802 /
                                                              FRE 901 /
   18                                                         FRCP 37
   19      1763     Intentionally left blank
           1764     “SMARTSync Data Integration Platform” FRE 402 /
   20               https://itristanmedia.com/smartsync-data- FRE 403 /
   21               integration-platform.html.                FRE 602 /
                                                              FRE 802 /
   22                                                         FRE 901 /
   23                                                         FRCP 37
           1765     “SmartSync Pro CD Box”                    FRE 402 /
   24               https://www.smartsync.com/img/dvd-        FRE 403 /
   25               box.jpg                                   FRE 602 /
                                                              FRE 802 /
   26                                                         FRE 901 /
   27                                                         FRCP 37
   28      1766     Intentionally left blank
        1345580.1
                                                   -114
                     PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 116 of 131 Page ID
                                   #:14057



    1       Exh.                                                                 Date         Date
            No.                Description of Exhibit             Objections   Identified   Admitted
    2
           1767     Intentionally left blank
    3      1768     Intentionally left blank
    4      1769     “SmartSync Reviews.” SmartSync Pro.      FRE 402 /
                    https://www.smartsync.com/smartsyncpro/r FRE 403 /
    5
                    eviews.html?tg=lm                        FRE 602 /
    6                                                        FRE 802 /
                                                             FRE 901 /
    7
                                                             FRCP 37
    8      1770     “Smartsync Server Datasheet” Hill-Rom    FRE 402 /
                    Direct. https://direct.hillrom.          FRE 403 /
    9
                    com/hillromUS/en/Parts/Literature/SMAR FRE 602 /
   10               TSYNC-SERVER-DATASHEET/                  FRE 802 /
                    p/854A29A5-9D25-4848-880E-               FRE 901 /
   11
                    9FD191B90132                             FRCP 37
   12      1771     Intentionally left blank
   13      1772     “SmartSync Starter PC, MAC, Phone and    FRE 402 /
                    Tablet synchronisation”                  FRE 403 /
   14               https://www.webland.ch/en-us/E-          FRE 602 /
   15               Mail/SmartSync-Starter.                  FRE 802 /
                                                             FRE 901 /
   16                                                        FRCP 37
   17      1773     “SmartSYNC”                              FRE 402 /
                    https://www.smartthing.org/smartsync/.   FRE 403 /
   18                                                        FRE 602 /
   19                                                        FRE 802 /
                                                             FRE 901 /
   20                                                        FRCP 37
   21      1774     Intentionally left blank
           1775     Intentionally left blank
   22      1776     Intentionally left blank
   23      1777     “SmartSynchronize as Git merge tool”     FRE 402 /
                    Syntevo.                                 FRE 403 /
   24               https://www.syntevo.com/blog/?p=3701     FRE 602 /
   25                                                        FRE 802 /
                                                             FRE 901 /
   26                                                        FRCP 37
   27      1778     “SmartSynchronize”                       FRE 402 /
                    https://www.syntevo.com/smartsynchroniz FRE 403 /
   28
        1345580.1
                                                   -115
                     PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 117 of 131 Page ID
                                   #:14058



    1       Exh.                                                                  Date         Date
            No.                 Description of Exhibit             Objections   Identified   Admitted
    2
                    e/.                                           FRE 602 /
    3                                                             FRE 802 /
    4                                                             FRE 901 /
                                                                  FRCP 37
    5
           1779     1779 to 1783 Intentionally left blank
    6      1784     “SyncBackPro V7 PDF User Guide”           FRE 402 /
                    https://www.2brightsparks.com/assets/pdf/ FRE 403 /
    7
                    SyncBackProV7.pdf                         FRE 602 /
    8                                                         FRE 802 /
                                                              FRE 901 /
    9
                                                              FRCP 37
   10      1785     “SyncBackPro”                             FRE 402 /
                    https://www.capterra.com/p/171153/SyncB FRE 403 /
   11
                    ackPro/                                   FRE 602 /
   12                                                         FRE 802 /
   13                                                         FRE 901 /
                                                              FRCP 37
   14      1786     Intentionally left blank
   15      1787     Intentionally left blank
           1788     “Trademark Class 42: Everything You       FRE 402 /
   16               Need to Know.” upcounsel.                 FRE 403 /
   17               https://www.upcounsel.com/trademark-      FRE 602 /
                    class-42.                                 FRE 802 /
   18                                                         FRE 901 /
   19                                                         FRCP 37
           1789     “Trademark Class 9: Everything You Need FRE 402 /
   20               to Know.” upcounsel.                      FRE 403 /
   21               https://www.upcounsel.com/trademark-      FRE 602 /
                    class-9.                                  FRE 802 /
   22                                                         FRE 901 /
   23                                                         FRCP 37
           1790     “Use SmartSynchronize with Coda” Marc’s FRE 402 /
   24               Place.                                    FRE 403 /
   25               https://marc.vos.net/howto/smartsync/     FRE 602 /
                                                              FRE 802 /
   26                                                         FRE 901 /
   27                                                         FRCP 37
           1791     “Using ASUS AiCloud and Smart Sync”       FRE 402 /
   28               http://bananatechreviews.blogspot.com/201 FRE 403 /
        1345580.1
                                                    -116
                      PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 118 of 131 Page ID
                                   #:14059



    1       Exh.                                                                 Date         Date
            No.                Description of Exhibit             Objections   Identified   Admitted
    2
                    2/09/using-ASUS-aicloud-and-smart-           FRE 602 /
    3               sync.html                                    FRE 802 /
    4                                                            FRE 901 /
                                                                 FRCP 37
    5
           1792     “Vintage Midiman SmartSync MIDI Smart        FRE 402 /
    6               Song Pointer Sync Box”                       FRE 403 /
                    https://www.ebay.com/itm/Vintage-            FRE 602 /
    7
                    Midiman-SmartSync-MIDI-Smart-Song-           FRE 802 /
    8               Pointer-                                     FRE 901 /
                    Sync-Box-                                    FRCP 37
    9
                    /223460022865?oid=382379114453.
   10      1793     Intentionally left blank
           1794     “Webland – Crunchbase” Crunchbase.           FRE 402 /
   11
                    https://www.crunchbase.com/organization/     FRE 403 /
   12               webland#section-overview                     FRE 602 /
   13                                                            FRE 802 /
                                                                 FRE 901 /
   14                                                            FRCP 37
   15      1795     “Webland – Hosting Options order.”           FRE 402 /
                    Webland. https://www.webland.ch/enus/        FRE 403 /
   16               Hosting/Options/Order?angebot=xmsync         FRE 602 /
   17                                                            FRE 802 /
                                                                 FRE 901 /
   18                                                            FRCP 37
   19      1796     “Webland Review—Website Planet”              FRE 402 /
                    Website Planet.                              FRE 403 /
   20               https://www.websiteplanet.com/web-           FRE 602 /
   21               hosting/webland/                             FRE 802 /
                                                                 FRE 901 /
   22                                                            FRCP 37
   23      1797     “Welcome to Integrated Data Corporation.”    FRE 402 /
                    IDC. April 9, 2005.                          FRE 403 /
   24               https://web.archive.org/web/200504090714     FRE 602 /
   25               18/http://www.idc-global.com/.               FRE 802 /
                                                                 FRE 901 /
   26                                                            FRCP 37
   27      1798     “Welcome to Integrated Data Corporation.”    FRE 402 /
                    IDC. May 22, 2009.                           FRE 403 /
   28               https://web.archive.org/web/200905220638     FRE 602 /
        1345580.1
                                                   -117
                     PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 119 of 131 Page ID
                                   #:14060



    1       Exh.                                                                 Date         Date
            No.                Description of Exhibit             Objections   Identified   Admitted
    2
                    50/http://www.idc-global.com/.             FRE 802 /
    3                                                          FRE 901 /
    4                                                          FRCP 37
           1799     “What is Salesforce?” Salesforce.          FRE 402 /
    5
                    https://www.salesforce.com/products/what- FRE 403 /
    6               is-salesforce/                             FRE 602 /
                                                               FRE 802 /
    7
                                                               FRE 901 /
    8                                                          FRCP 37
           1800     Intentionally left blank
    9
           1801     Intentionally left blank
   10      1802     2BrightSparks,                             FRE 402 /
   11               https://www.2brightsparks.com/.            FRE 403 /
                                                               FRE 602 /
   12                                                          FRE 802 /
   13                                                          FRE 901 /
                                                               FRCP 37
   14      1803     About-MSIhttps://us.msi.com/about/profile FRE 402 /
   15                                                          FRE 403 /
                                                               FRE 602 /
   16                                                          FRE 802 /
   17                                                          FRE 901 /
                                                               FRCP 37
   18      1804     1804 to 1808 Intentionally left blank
   19      1809     CaseWare Tweet                             FRE 402 /
                    9/9/2010https://twitter.com/CaseWare/statu FRE 403 /
   20               s/24044109677                              FRE 602 /
   21                                                          FRE 802 /
                                                               FRE 901 /
   22                                                          FRCP 37
   23      1810     CaseWare Tweet                             FRE 402 /
                    10/4/2010https://twitter.com/CaseWare/stat FRE 403 /
   24               us/26395571650                             FRE 602 /
   25                                                          FRE 802 /
                                                               FRE 901 /
   26                                                          FRCP 37
   27      1811     CaseWare Tweet                             FRE 402 /
                    11/19/2009https://twitter.com/CaseWare/st FRE 403 /
   28               atus/5870196282                            FRE 602 /
        1345580.1
                                                   -118
                     PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 120 of 131 Page ID
                                   #:14061



    1       Exh.                                                                 Date         Date
            No.                Description of Exhibit             Objections   Identified   Admitted
    2
                                                               FRE 802 /
    3                                                          FRE 901 /
    4                                                          FRCP 37
           1812     CaseWare Tweet                             FRE 402 /
    5
                    5/8/2018https://twitter.com/CaseWare/statu FRE 403 /
    6               s/993854362077290498                       FRE 602 /
                                                               FRE 802 /
    7
                                                               FRE 901 /
    8                                                          FRCP 37
           1813     CaseWare Tweet                             FRE 402 /
    9
                    6/27/2011https://twitter.com/CaseWare/stat FRE 403 /
   10               us/85456685094813697                       FRE 602 /
                                                               FRE 802 /
   11
                                                               FRE 901 /
   12                                                          FRCP 37
   13      1814     Intentionally left blank
           1815     CaseWare-SmartSync-                        FRE 402 /
   14               Youtube;                                   FRE 403 /
   15               https://www.youtube.com/watch?v=GPlyb FRE 602 /
                    8wfUvA                                     FRE 802 /
   16                                                          FRE 901 /
   17                                                          FRCP 37
           1816     Intentionally left blank
   18      1817     COMPUTEX 2011: Come see the power of FRE 402 /
   19               MSI's gaming machines,                     FRE 403 /
                    Digitimeshttp://digitimes.com/news/a2011 FRE 602 /
   20               0601PR204.html                             FRE 802 /
   21                                                          FRE 901 /
                                                               FRCP 37
   22      1818     Cyberlink Group,                           FRE 402 /
   23               https://www.cyberlink.com/eng/press_roo    FRE 403 /
                    m/view_2965.html.                          FRE 602 /
   24                                                          FRE 802 /
   25                                                          FRE 901 /
                                                               FRCP 37
   26      1819     Data Drives the Value,                     FRE 402 /
   27               Panzurahttps://panzura.com/blog/data-      FRE 403 /
                    drives-value/                              FRE 602 /
   28                                                          FRE 802 /
        1345580.1
                                                   -119
                     PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 121 of 131 Page ID
                                   #:14062



    1       Exh.                                                                 Date         Date
            No.                Description of Exhibit             Objections   Identified   Admitted
    2
                                                                 FRE 901 /
    3                                                            FRCP 37
    4      1820     Intentionally left blank
           1821     Intentionally left blank
    5
           1822     Drobpox (@Dropbox) | Twitter                 FRE 402 /
    6                                                            FRE 403 /
                                                                 FRE 602 /
    7
                                                                 FRE 802 /
    8                                                            FRE 901 /
                                                                 FRCP 37
    9
           1823     Dropbox | Facebook                           FRE 402 /
   10                                                            FRE 403 /
   11                                                            FRE 602 /
                                                                 FRE 802 /
   12                                                            FRE 901 /
   13                                                            FRCP 37
           1824     Dropbox | LinkedIn                           FRE 402 /
   14                                                            FRE 403 /
   15                                                            FRE 602 /
                                                                 FRE 802 /
   16                                                            FRE 901 /
   17                                                            FRCP 37
           1825     Dropbox, https://www.dropbox.com/.           FRE 403 /
   18                                                            FRE 602 /
   19                                                            FRE 802 /
                                                                 FRE 901
   20      1826     Intentionally left blank
   21      1827     ExaGrid – Youtube                            FRE 402 /
                                                                 FRE 403 /
   22                                                            FRE 602 /
   23                                                            FRE 802 /
                                                                 FRE 901 /
   24                                                            FRCP 37
   25      1828     Exagrid (@exagrid) | Twitter                 FRE 402 /
                                                                 FRE 403 /
   26                                                            FRE 602 /
   27                                                            FRE 802 /
                                                                 FRE 901 /
   28                                                            FRCP 37
        1345580.1
                                                   -120
                     PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 122 of 131 Page ID
                                   #:14063



    1       Exh.                                                                 Date         Date
            No.                Description of Exhibit             Objections   Identified   Admitted
    2
           1829     ExaGrid | Facebook                           FRE 402 /
    3                                                            FRE 403 /
    4                                                            FRE 602 /
                                                                 FRE 802 /
    5                                                            FRE 901 /
    6                                                            FRCP 37
           1830     ExaGrid | LinkedIn                           FRE 402 /
    7
                                                                 FRE 403 /
    8                                                            FRE 602 /
                                                                 FRE 802 /
    9
                                                                 FRE 901 /
   10                                                            FRCP 37
           1831     Fairbanks, Lori. “ADP Review.”               FRE 402 /
   11
                    Business.com. April 9, 2019.                 FRE 403 /
   12               https://www.business.com/reviews/adp/        FRE 602 /
                                                                 FRE 802 /
   13
                                                                 FRE 901 /
   14                                                            FRCP 37
   15      1832     Intentionally left blank
           1833     General Services Administration.             FRE 402 /
   16               https://www.gsaelibrary.gsa.gov/ElibMain/    FRE 403 /
   17               contractorList.do?contractorListFor=D.       FRE 602 /
                                                                 FRE 802 /
   18                                                            FRE 901 /
   19                                                            FRCP 37
           1834     Intentionally left blank
   20      1835     Getting Started with S martSync-CaseWare     FRE 402 /
   21               |                                            FRE 403 /
                    Youtubehttps://www.youtube.com/watch?v       FRE 602 /
   22               =Or89PviwPkM                                 FRE 802 /
   23                                                            FRE 901 /
                                                                 FRCP 37
   24      1836     Hill-Rom Services, Inc., https://www.hill-   FRE 402 /
   25               rom.com/usa/.                                FRE 403 /
                                                                 FRE 602 /
   26                                                            FRE 802 /
   27                                                            FRE 901 /
                                                                 FRCP 37
   28      1837     Intentionally left blank
        1345580.1
                                                   -121
                     PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 123 of 131 Page ID
                                   #:14064



    1       Exh.                                                                 Date         Date
            No.                Description of Exhibit             Objections   Identified   Admitted
    2
           1838     Honeywell,                                  FRE 402 /
    3               https://www.honeywellhome.com/              FRE 403 /
    4                                                           FRE 602 /
                                                                FRE 802 /
    5                                                           FRE 901 /
    6                                                           FRCP 37
           1839     HTC 10-Email Account Sync Frequency,        FRE 402 /
    7
                    Verizonhttps://www.verizonwireless.com/s FRE 403 /
    8               upport/knowledge-base-204800/               FRE 602 /
                                                                FRE 802 /
    9
                                                                FRE 901 /
   10                                                           FRCP 37
           1840     HTC Mail on Google                          FRE 402 /
   11
                    Playhttps://play.google.com/store/apps/deta FRE 403 /
   12               ils?id=com.htc.android.mail                 FRE 602 /
                                                                FRE 802 /
   13
                                                                FRE 901 /
   14                                                           FRCP 37
   15      1841     Intentionally left blank
           1842     Intentionally left blank
   16      1843     https://dl.vive.com/EXODUS/HTC_EXOD FRE 402 /
   17               US1_user_guide.pdf                          FRE 403 /
                                                                FRE 602 /
   18                                                           FRE 802 /
   19                                                           FRE 901 /
                                                                FRCP 37
   20      1844     https://go.panzura.com/rs/346-POI-          FRE 402 /
   21               893/images/Panzura_Google_Cloud_Platfo FRE 403 /
                    rm_White_Paper.pdf                          FRE 602 /
   22                                                           FRE 802 /
   23                                                           FRE 901 /
                                                                FRCP 37
   24      1845     1845 to 1860 Intentionally left blank
   25      1861     IBM - Home | Facebook                       FRE 402 /
                                                                FRE 403 /
   26                                                           FRE 602 /
   27                                                           FRE 802 /
                                                                FRE 901 /
   28                                                           FRCP 37
        1345580.1
                                                   -122
                     PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 124 of 131 Page ID
                                   #:14065



    1       Exh.                                                                 Date         Date
            No.                Description of Exhibit             Objections   Identified   Admitted
    2
           1862     IBM Aspera (@asperasoft) | Twitter       FRE 402 /
    3                                                        FRE 403 /
    4                                                        FRE 602 /
                                                             FRE 802 /
    5                                                        FRE 901 /
    6                                                        FRCP 37
           1863     IBM Aspera | LinkedIn                    FRE 402 /
    7
                                                             FRE 403 /
    8                                                        FRE 602 /
                                                             FRE 802 /
    9
                                                             FRE 901 /
   10                                                        FRCP 37
           1864     IBM Cloud - Youtube                      FRE 402 /
   11
                                                             FRE 403 /
   12                                                        FRE 602 /
                                                             FRE 802 /
   13
                                                             FRE 901 /
   14                                                        FRCP 37
   15      1865     IBM on Vimeo                             FRE 402 /
                                                             FRE 403 /
   16                                                        FRE 602 /
   17                                                        FRE 802 /
                                                             FRE 901 /
   18                                                        FRCP 37
   19      1866     IDC Homepage. IDC. August 26, 2004.      FRE 402 /
                    https://web.archive.org/web/200408261211 FRE 403 /
   20               50/http://idc-global.com/                FRE 602 /
   21                                                        FRE 802 /
                                                             FRE 901 /
   22                                                        FRCP 37
   23      1867     iOra (@iOraLtd) | Twitter                FRE 402 /
                                                             FRE 403 /
   24                                                        FRE 602 /
   25                                                        FRE 802 /
                                                             FRE 901 /
   26                                                        FRCP 37
   27      1868     iOra | Linkedin                          FRE 402 /
                                                             FRE 403 /
   28                                                        FRE 602 /
        1345580.1
                                                   -123
                     PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 125 of 131 Page ID
                                   #:14066



    1       Exh.                                                                 Date         Date
            No.                Description of Exhibit             Objections   Identified   Admitted
    2
                                                                 FRE 802 /
    3                                                            FRE 901 /
    4                                                            FRCP 37
           1869     1869 to 1873 Intentionally left blank
    5
           1874     Ironhawk. September 9, 2017.                 FRE 602 /
    6               https://web.archive.org/web/201709261413     FRE 802 /
                    43/http://ironhawk.com/                      FRE 901
    7
           1875     IronhawkTechnologies - YouTube               FRE 602 /
    8                                                            FRE 802 /
                                                                 FRE 901
    9
           1876     Itron, Inc. (f/k/a SmartSynch Inc.),         FRE 402 /
   10               https://www.itron.com/na/about/history       FRE 403 /
   11                                                            FRE 602 /
                                                                 FRE 802 /
   12                                                            FRE 901 /
   13                                                            FRCP 37
           1877     JSCAPE - Home | Facebook                     FRE 402 /
   14                                                            FRE 403 /
   15                                                            FRE 602 /
                                                                 FRE 802 /
   16                                                            FRE 901 /
   17                                                            FRCP 37
           1878     JSCAPE (@jscape) | Twitter                   FRE 402 /
   18                                                            FRE 403 /
   19                                                            FRE 602 /
                                                                 FRE 802 /
   20                                                            FRE 901 /
   21                                                            FRCP 37
           1879     JSCAPE | LinkedIn                            FRE 402 /
   22                                                            FRE 403 /
   23                                                            FRE 602 /
                                                                 FRE 802 /
   24                                                            FRE 901 /
   25                                                            FRCP 37
           1880     jscapeus - Youtube                           FRE 402 /
   26                                                            FRE 403 /
   27                                                            FRE 602 /
                                                                 FRE 802 /
   28                                                            FRE 901 /
        1345580.1
                                                   -124
                     PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 126 of 131 Page ID
                                   #:14067



    1       Exh.                                                                 Date         Date
            No.                Description of Exhibit             Objections   Identified   Admitted
    2
                                                                 FRCP 37
    3      1881     1881 to 1887 Intentionally left blank
    4      1888     MSI-All-in-One PC Software                 FRE 402 /
                    Introductionhttp://event.msi.com/aio/sw/sm FRE 403 /
    5
                    art_sync.html                              FRE 602 /
    6                                                          FRE 802 /
                                                               FRE 901 /
    7
                                                               FRCP 37
    8      1889     Multi-Cloud File Services and Data         FRE 402 /
                    Management,                                FRE 403 /
    9
                    Panzurahttps://panzura.com/blog/multi-     FRE 602 /
   10               cloud-file-services-data-management/       FRE 802 /
                                                               FRE 901 /
   11
                                                               FRCP 37
   12      1890     New Approach to File Synchronization,      FRE 402 /
   13               Panzurahttps://panzura.com/blog/smart-     FRE 403 /
                    sync-file-synchronization/                 FRE 602 /
   14                                                          FRE 802 /
   15                                                          FRE 901 /
                                                               FRCP 37
   16      1891     Intentionally left blank
   17      1892     Intentionally left blank
           1893     Intentionally left blank
   18      1894     Panzura Announces Next-Generation          FRE 402 /
   19               SMART Sync Technology, Yahoo               FRE 403 /
                    Finance                                    FRE 602 /
   20               https://finance.yahoo.com/news/panzura-    FRE 802 /
   21               announces-next-generation-smart-           FRE 901 /
                    130000272.html                             FRCP 37
   22      1895     Panzura Posts -                            FRE 402 /
   23               Facebook                                   FRE 403 /
                    https://www.facebook.com/Panzura/posts/1 FRE 602 /
   24               409725999043608                            FRE 802 /
   25                                                          FRE 901 /
                                                               FRCP 37
   26      1896     Panzura Release SMART Sync, Storage        FRE 402 /
   27               Review                                     FRE 403 /
                    https://www.storagereview.com/panzura_re FRE 602 /
   28
        1345580.1
                                                   -125
                     PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 127 of 131 Page ID
                                   #:14068



    1       Exh.                                                                 Date         Date
            No.                Description of Exhibit             Objections   Identified   Admitted
    2
                    lease_smart_sync                             FRE 802 /
    3                                                            FRE 901 /
    4                                                            FRCP 37
           1897     Intentionally left blank
    5
           1898     PMT Property Manager Tools,                  FRE 402 /
    6               https://www.propertymanagertools.com/        FRE 403 /
                                                                 FRE 602 /
    7
                                                                 FRE 802 /
    8                                                            FRE 901 /
                                                                 FRCP 37
    9
           1899     Intentionally left blank
   10      1900     Realsmart,                                  FRE 402 /
   11               https://www.realsmart.co.uk/products/smar   FRE 403 /
                    tsync/                                      FRE 602 /
   12                                                           FRE 802 /
   13                                                           FRE 901 /
                                                                FRCP 37
   14      1901     Real-Time Matters, Panzura                  FRE 402 /
   15               https://panzura.com/blog/real-time-matters/ FRE 403 /
                                                                FRE 602 /
   16                                                           FRE 802 /
   17                                                           FRE 901 /
                                                                FRCP 37
   18      1902     Registration No. 74353190,                  FRE 402 /
   19                “Trademark Status & Document Retrieval FRE 403 /
                    - Nomadic Systems Smart Sync”               FRE 602 /
   20               https://tsdr.uspto.gov/#caseNumber=74353 FRE 802 /
   21               190&caseSearchType=US_APPLICATIO FRE 901 /
                    N&                                          FRCP 37
   22               caseType=DEFAULT&searchType=status
   23               Search
           1903     Resilio - Youtube                           FRE 402 /
   24                                                           FRE 403 /
   25                                                           FRE 602 /
                                                                FRE 802 /
   26                                                           FRE 901 /
   27                                                           FRCP 37
           1904     Resilio, Inc. - Home | Facebook             FRE 402 /
   28                                                           FRE 403 /
        1345580.1
                                                   -126
                     PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 128 of 131 Page ID
                                   #:14069



    1       Exh.                                                                 Date         Date
            No.                 Description of Exhibit            Objections   Identified   Admitted
    2
                                                                 FRE 602 /
    3                                                            FRE 802 /
    4                                                            FRE 901 /
                                                                 FRCP 37
    5
           1905     Resilio, Inc. (@ResilioInc) | Twitter        FRE 402 /
    6                                                            FRE 403 /
                                                                 FRE 602 /
    7
                                                                 FRE 802 /
    8                                                            FRE 901 /
                                                                 FRCP 37
    9
           1906     Resilio, Inc. | LinkedIn                     FRE 402 /
   10                                                            FRE 403 /
                                                                 FRE 602 /
   11
                                                                 FRE 802 /
   12                                                            FRE 901 /
                                                                 FRCP 37
   13
           1907     Intentionally left blank
   14      1908     Intentionally left blank
   15      1909     Intentionally left blank
           1910     SmartSync Takes Our Audit Work to a          FRE 402 /
   16               Whole New Level, AICPA                       FRE 403 /
   17               Store                                        FRE 602 /
                    https://www.aicpastore.com/Content/media     FRE 802 /
   18               /PRODUCER_CONTENT/Newsletters/               FRE 901 /
   19               Articles_2011/CPA/Oct/SmartSync.jsp          FRCP 37
           1911     Intentionally left blank
   20      1912     SmartSync-CaseWare                           FRE 402 /
   21               https://documentation.caseware.com/2018/     FRE 403 /
                    WorkingPapers/en/Content/Engage              FRE 602 /
   22               ment_Management/SmartSync/ml_SmartS          FRE 802 /
   23               ync.htm                                      FRE 901 /
                                                                 FRCP 37
   24      1913     SmartSync-Step by Step Tutorial, MSI |       FRE 402 /
   25               Youtube                                      FRE 403 /
                    https://www.youtube.com/watch?v=V-           FRE 602 /
   26               THAL05fA0                                    FRE 802 /
   27                                                            FRE 901 /
                                                                 FRCP 37
   28
        1345580.1
                                                    -127
                     PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 129 of 131 Page ID
                                   #:14070



    1       Exh.                                                                 Date         Date
            No.                Description of Exhibit             Objections   Identified   Admitted
    2
           1914     Soundmaster Group,                           FRE 402 /
    3               https://www.soundmaster.com/smartsyn.ht      FRE 403 /
    4               m                                            FRE 602 /
                                                                 FRE 802 /
    5                                                            FRE 901 /
    6                                                            FRCP 37
           1915     Intentionally left blank
    7
           1916     Syncsort - Home | Facebook                   FRE 402 /
    8                                                            FRE 403 /
                                                                 FRE 602 /
    9
                                                                 FRE 802 /
   10                                                            FRE 901 /
                                                                 FRCP 37
   11
           1917     Syncsort - Youtube                           FRE 402 /
   12                                                            FRE 403 /
   13                                                            FRE 602 /
                                                                 FRE 802 /
   14                                                            FRE 901 /
   15                                                            FRCP 37
           1918     syncsort (@Syncsort) | Twitter               FRE 402 /
   16                                                            FRE 403 /
   17                                                            FRE 602 /
                                                                 FRE 802 /
   18                                                            FRE 901 /
   19                                                            FRCP 37
           1919     Syncsort | LinkedIn                          FRE 402 /
   20                                                            FRE 403 /
   21                                                            FRE 602 /
                                                                 FRE 802 /
   22                                                            FRE 901 /
   23                                                            FRCP 37
           1920     TAW Global LLC, https://tawglobal.com/       FRE 402 /
   24                                                            FRE 403 /
   25                                                            FRE 602 /
                                                                 FRE 802 /
   26                                                            FRE 901 /
   27                                                            FRCP 37
           1921     Thru - Youtube                               FRE 402 /
   28                                                            FRE 403 /
        1345580.1
                                                   -128
                     PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 130 of 131 Page ID
                                   #:14071



    1       Exh.                                                                 Date         Date
            No.                Description of Exhibit             Objections   Identified   Admitted
    2
                                                                  FRE 602 /
    3                                                             FRE 802 /
    4                                                             FRE 901 /
                                                                  FRCP 37
    5
           1922     Thru (@ThruInc) | Twitter                     FRE 402 /
    6                                                             FRE 403 /
                                                                  FRE 602 /
    7
                                                                  FRE 802 /
    8                                                             FRE 901 /
                                                                  FRCP 37
    9
           1923     Thru | Facebook                               FRE 402 /
   10                                                             FRE 403 /
                                                                  FRE 602 /
   11
                                                                  FRE 802 /
   12                                                             FRE 901 /
                                                                  FRCP 37
   13
           1924     Thru | LinkedIn                               FRE 402 /
   14                                                             FRE 403 /
   15                                                             FRE 602 /
                                                                  FRE 802 /
   16                                                             FRE 901 /
   17                                                             FRCP 37
           1925     Thru Inc on Vimeo                             FRE 402 /
   18                                                             FRE 403 /
   19                                                             FRE 602 /
                                                                  FRE 802 /
   20                                                             FRE 901 /
   21                                                             FRCP 37
           1926     Trailhead for Salesforce.com, Inc.,           FRE 402 /
   22               https://trailhead.salesforce.com/en/content/l FRE 403 /
   23               earn/modules/mobile_sdk_offline/mobilesd FRE 602 /
                    k_                                            FRE 802 /
   24               offline_smartsync                             FRE 901 /
   25                                                             FRCP 37
           1927     Intentionally left blank
   26      1928     Intentionally left blank
   27      1929     WEBSITE--“AT&T Smart Sync 5 Inch              FRE 402 /
                    Internet Viewable Touch Screen Video          FRE 403 /
   28               Monitor”                                      FRE 602 /
        1345580.1
                                                   -129
                     PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
Case 2:18-cv-01481-DDP-JEM Document 247-2 Filed 09/30/19 Page 131 of 131 Page ID
                                   #:14072



    1       Exh.                                                                 Date         Date
            No.                Description of Exhibit             Objections   Identified   Admitted
    2
                    https://www.ebay.com/p/AT-T-Smart-           FRE 802 /
    3               Sync-5-Inch-Internet-Viewable-Touch-         FRE 901 /
    4               Screen-Video-Monitor-                        FRCP 37
                    23237075/7012073218?iid=303088583945
    5               &chn=ps.
    6      1930     What is Smart Sync?                        FRE 402 /
                    HTChttps://www.htc.com/us/support/htc-     FRE 403 /
    7
                    10-verizon/howto/smart-sync.html           FRE 602 /
    8                                                          FRE 802 /
                                                               FRE 901 /
    9
                                                               FRCP 37
   10      1931     Wheatley, Mike. "Panzura aims to make      FRE 402 /
                    data in software containers                FRE 403 /
   11
                    available anywhere." SiliconAngle.         FRE 602 /
   12               https://siliconangle.com/2017/11/14/panzur FRE 802 /
                    a-brings-mobile-                           FRE 901 /
   13
                    persistent-data-software-containers/       FRCP 37
   14
   15 Dated: September 30, 2019               BROWNE GEORGE ROSS LLP
   16                                            Keith J. Wesley
                                                 Lori Sambol Brody
   17                                            Matthew L. Venezia
   18
                                              By:        /s/ Matthew L. Venezia
   19                                                 Matthew L. Venezia
   20                                         Attorneys for Plaintiff and Counterdefendant
                                              Ironhawk Technologies, Inc.
   21
   22
   23
   24
   25
   26
   27
   28
        1345580.1
                                                    -130
                     PLAINTIFF IRONHAWK TECHNOLOGIES, INC.’S OBJECTIONS TO EXHIBITS
